Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 1 of 194
     Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 2 of 194



RETURN DATE: MAY 14, 2019
 TOWN OF ENFIELD,

                 Plaintiff,                 SUPERIOR COURT

      vs.                                   JUDICIAL DISTRICT OF HARTFORD

PURDUE PHARMA L.P., d/b/a PURDUE     AT HARTFORD
PHARMA (DELAWARE) LIMITED
PARTNERSHIP; PURDUE PHARMA INC.;
THE PURDUE FREDERICK COMPANY,
INC.; RHODES PHARMACEUTICALS, L.P.;
RHODES TECHNOLOGIES; RHODES
PHARMACEUTICALS INC.; RHODES
TECHNOLOGIES INC.; TEVA
PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.                APRIL 9, 2019
n/k/a JANSSEN PHARMACEUTICALS, INC.;
ENDO HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; ALLERGAN
PLC f/k/a ACTAVIS PLC; ACTAVIS, INC.
f/k/a WATSON PHARMACEUTICALS, INC.;
WATSON LABORATORIES, INC.; ACTAVIS
LLC; ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.; MALLINCKRODT
LLC; SPECGX LLC; and INSYS
THERAPEUTICS, INC.,

                 Manufacturer Defendants,

      - and –

 MCKESSON CORPORATION; CARDINAL
 HEALTH, INC.; AMERISOURCE BERGEN
 DRUG CORPORATION; CVS HEALTH
 CORPORATION; CVS PHARMACY, INC.;
 RITE AID CORPORATION; WALGREEN
 BOOTS ALLIANCE, INC.; and WALMART,
 INC.,

                 Distributor Defendants,

       - and –
   Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 3 of 194




JOHN KAPOOR, RICHARD SACKLER,
THERESA SACKLER, KATHE SACKLER,
JONATHAN SACKLER, MORTIMER DA.
SACKLER, BEVERLY SACKLER, DAVID
SACKLER, and ILENE SACKLER
LEFCOURT,

            Individual Defendants.




                                     2
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 4 of 194



                                                TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT ........................................................................................ 1

II.    JURISDICTION AND VENUE ....................................................................................... 16

III.   PARTIES .......................................................................................................................... 16

       A.         Plaintiff ..................................................................................................................16

       B.         Manufacturer Defendants.......................................................................................17

       C.         Distributor Defendants ...........................................................................................30

       D.         Individual Defendants ............................................................................................33

IV.    FACTUAL ALLEGATIONS ........................................................................................... 34

       A.         The Scientific Basis for Pain-Relieving and Addictive Properties of
                  Opioids ...................................................................................................................34

                  1.         Similarity Between Prescription Opioids and Heroin................................34

                  2.         Biology of Why a Person with a Prescription Opioid Addiction
                             Frequently Turns to Street Drugs ...............................................................39

                  3.         Biology of Why a Person with an Opioid Addiction Frequently
                             Turns to Crime ...........................................................................................41

       B.         Lack of Evidence that Long-Term Opioid Use Was a Valid Pain
                  Treatment ...............................................................................................................42

       C.         Campaign of Misinformation and Unlawful Conduct by Manufacturer
                  Defendants .............................................................................................................44

                  1.         Summary of Manufacturer Defendants’ Disinformation Campaign .........44

                  2.         False Messaging .........................................................................................45

                             a.         Drug Companies Must Deal Honestly with Patients,
                                        Consumers, and Governmental Payors ..........................................45

                             b.         Falsehood: No Upper Limit on Amount of Opioids to
                                        Consumer .......................................................................................48

                             c.         Falsehood: Opioids Are the Best Solution .....................................53

                             d.         Falsehood: The Promise of a Pain-Free Life and Vigorous
                                        Existence ........................................................................................55


                                                                     i
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 5 of 194



              e.        Falsehood: Tapering Is an Effective Way to Manage Any
                        Withdrawal .....................................................................................56

              f.        Falsehood: Pseudoaddiction...........................................................57

     3.       Means of Disinformation ...........................................................................59

              a.        Unsupported Research ...................................................................60

              b.        Key Opinion Leaders .....................................................................65

              c.        Continuing Medical Education ......................................................68

              d.        Treatment Guidelines .....................................................................70

              e.        Front Groups and Unbranded Advertising .....................................74

              f.        Defendants Inappropriately Used Their Sales Force and
                        “Speakers Bureaus” to Unfairly and Deceptively Promote
                        Use of Their Drugs.........................................................................80

              g.        Direct-to-Consumer Marketing ......................................................85

     4.       Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie ..................90

     5.       Insys-Specific Misrepresentation ...............................................................93

     6.       Actavis-Specific Misrepresentation ...........................................................95

     7.       The Sackler Family Defendants Control and Direct Purdue’s
              Misconduct .................................................................................................96

     8.       Rhodes is Controlled by the Sackler Family Defendants and Profits
              from Misrepresentations They Have Made................................................97

     9.       Guilty Pleas and Prior Attorney General Settlements with Certain
              Defendants in Connection with Improper Opioid Marketing ....................98

     10.      Summary of Manufacturer Defendants’ Unlawful Marketing
              Claims and Practices ................................................................................106

D.   Unlawful Conduct of Distributor Defendants and Retail Pharmacies Who
     Self-Distribute Opioids to Their Pharmacies .......................................................129

     1.       The “Big Three” Distributor Defendants .................................................136

     2.       The National Retail Pharmacies...............................................................139




                                                   ii
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 6 of 194



      E.        Defendants Are Estopped from Asserting Statute of Limitations or Laches
                Defenses ...............................................................................................................145

                1.         The Manufacturer Defendants Fraudulently Concealed Their
                           Misconduct ...............................................................................................145

                2.         Distributor Defendants Concealed Their Violations of State
                           Statutory and Common Law as Well as Federal Law..............................147

                3.         The Statute of Limitations and Laches Doctrine Do Not Apply
                           Here ..........................................................................................................149

      F.        Causation..............................................................................................................150

      G.        Damages to the Town of Enfield .........................................................................157

V.    CAUSES OF ACTION ................................................................................................... 171

V.    PRAYER FOR RELIEF ................................................................................................. 186

VI.   JURY DEMAND ............................................................................................................ 187




                                                                 iii
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 7 of 194



                                          COMPLAINT

       Plaintiff, Town of Enfield, Connecticut, with offices located at 820 Enfield Street, Enfield,

CT 06082, alleges as follows:

I.     PRELIMINARY STATEMENT

               Many communities in the United States, including the Town of Enfield,

Connecticut (“Plaintiff,” “Town,” and “Town of Enfield”), are currently experiencing a stark

increase in the number of residents who have become addicted to prescription opioids and heroin,

and a stark increase in opioid overdoses. Prescription opioids are now known to be the “gateway”

drug to heroin; approximately 80% of current heroin users got their start with prescription opioids.1

Unlike any other epidemic, the opioid epidemic is not natural, nor typical, but largely man-made.

It has been created, fueled, and continues to expand by the persistent unlawful conduct of the

defendant pharmaceutical manufacturers (“Manufacturer Defendants”) and pharmaceutical

wholesale distributors (“Distributor Defendants”).

               A pharmaceutical manufacturer should never place its desire for profits above the

health and well-being of its customers. Drug manufacturers have a legal duty to ensure that their

products are accompanied by full and accurate instructions and warnings to guide prescribing

doctors and other healthcare providers in making treatment decisions. Pharmaceutical

manufacturers have legal duties to tell the truth when marketing their drugs and to ensure that their

marketing claims are supported by science and medical evidence. A pharmaceutical distributor of

controlled substances has a legal duty to conduct its business lawfully, carefully, and in a manner



1
        Prescription Opioids and Heroin: Prescription Opioid Use is a Risk Factor for Heroin
Use, NAT’L INST. ON DRUG ABUSE, https://www.drugabuse.gov/publications/research-
reports/relationship-between-prescription-drug-heroin-abuse/prescription-opioid-use-risk-factor-
heroin-use (last updated Jan. 2018).


                                                 1
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 8 of 194



that does not irresponsibly and unreasonably saturate a community with opioids. Executives of a

pharmaceutical company, such as Individual Defendants (defined below), have a legal obligation

to ensure that their company conducts itself in a manner compliant with the law that is designed to

protect rather than harm patients. Defendants broke these simple rules.

               Manufacturer Defendants (collectively consisting of Defendants Purdue Pharma

L.P. d/b/a Purdue Pharma (Delaware) Limited Partnership; Purdue Pharma Inc.; The Purdue

Frederick Company, Inc.; Rhodes Pharmaceuticals L.P.; Rhodes Technologies; Rhodes

Pharmaceuticals Inc.; Rhodes Technologies Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.;

Collegium Pharmaceuticals, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-

McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health Solutions

Inc.; Endo Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis plc; Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson

Pharma, Inc.; Mallinckrodt LLC; SpecGX LLC; and Insys Therapeutics, Inc.) knew that opioids

were effective treatments for short-term use, such as post-surgical and trauma-related pain, and for

end-of-life care. They also knew, or reasonably should have known, that prescription opioids were

addictive and subject to abuse, particularly when used over a prolonged period of time, and should

be used, if at all, as a last resort. Defendants2 also knew, or reasonably should have known, that

with prolonged use, the effectiveness of opioids decreases, requiring dosage increases to reduce

pain, thereby increasing the risk of significant side effects and addiction. Defendants also knew

that there were no clinical trial results in existence that showed that opioids were safe for long-




2
        “Defendants” collectively include Manufacturer Defendants, Distributor Defendants
(consisting of the Big Three Distributors and the National Retail Pharmacies (further defined
below)), as well as the Individual Defendants.


                                                 2
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 9 of 194



term treatment of chronic pain, although they falsely represented that the safety of such drugs for

long-term use had been authoritatively established.

               Prior to the mid-1990s, medical orthodoxy rejected the use of opioids as an

accepted modality for the long-term treatment for chronic pain. The U.S. Food and Drug

Administration (“FDA”) has expressly recognized that there have been no long-term studies

demonstrating the safety and efficacy of opioids for long-term use.3

               In order to expand their market for opioids and realize blockbuster profits,

Manufacturer Defendants needed to create a fundamental change in medical orthodoxy and public

perception that would make opioids permissible and even the preferred treatment modality, not

just for acute and palliative care, but also for long-term treatment of everyday aches and pains, like

lower back pain, arthritis, headaches, and sports injuries.

               Since the mid-1990s, the Manufacturer Defendants, led by Purdue (defined below),

have engaged in a scheme to boost sales for their prescription opioid products by upending medical

orthodoxy and popular belief regarding the safety and efficacy of long-term opiate use. Defendants

accomplished this reversal by falsely exaggerating the safety of opioid use and, recklessly and

negligently, and with wanton disregard for the public health, denying or trivializing the risk of

addiction.

               In furtherance of their scheme, each Manufacturer Defendant expended millions of

dollars and used the following unethical and unlawful methods to disseminate misinformation

regarding the safety and efficacy of long-term opioid use for pain management treatment,

including:


3
        Janet Woodcock, FDA/CDER Response to Physicians for Responsible Opioid Prescribing
– Partial Petition Approval and Denial, Regulations.gov (Sept. 10, 2013),
https://www.regulations.gov/document?D=FDA-2012-P-0818-0793.


                                                  3
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 10 of 194



     (a)     paying off doctors known as Key Opinion Leaders (“KOLs”), to give

  speeches and write misleading studies advocating the advantages of prescription

  opioids, and to present deceptive continuing medical education programs (“CMEs”)

  promulgating the message to fellow physicians that opioids were a risk-free and safe

  treatment modality that was the most effective for most, if not all, types of pain;

     (b)     promoting the use of opioids for chronic pain through sales representatives,

  also called “detailers,” whose jobs involved visiting individual physicians and their

  staff in their offices and setting up small group speaker programs. By establishing close

  relationships with doctors, the sales representatives were able to disseminate their

  misrepresentations in targeted, one-on-one settings that allowed them to address and

  dispel individual prescribers’ reservations about prescribing opioids for chronic pain.

  Representatives were trained on techniques to build these relationships, with

  Manufacturer Defendant Actavis (defined below) even rolling out an “Own the Nurse”

  kit as a “door opener” to time with doctors. Using the sales representatives as “foot

  soldiers” in the misinformation campaign, the Manufacturer Defendants were able to

  address individual prescribers’ concerns about prescribing opioids for chronic pain and

  push higher doses of the opioids, thereby driving up revenue.

     (c)     twisting scientific literature; most notably, transforming a five-sentence

  letter written to the NEW ENGLAND JOURNAL OF MEDICINE in 1980 by Doctor Hershel

  Jick and his graduate assistant, Jane Porter (the “Porter/Jick Letter”), regarding the

  relative safety of short-term opioid use by patients in a medical setting, into a false

  assertion (cited more than 900 times) that long-term opioid use in a non-medical setting

  has been proven to be “safe” and non-addictive;




                                        4
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 11 of 194



                   (d)    infiltrating medical societies and CMEs with the false information that

             chronic pain could and should be safely treated with prescription opioids;

                   (e)    using non-branded advertisements (that promote opioids generally, rather

             than any particular brand), which advertisements are not regulated by the FDA, to

             falsely promise relief from pain with no harmful side-effects from opioids;

                   (f)    providing front groups with tens of millions of dollars and giving them

             official-sounding names, such as “American Pain Foundation,” to disseminate the

             falsehood that addiction is a very minor and easily handled risk of prescription opioids;

             and

                   (g)    influencing consumers and the lay public through magazine articles,

             newspaper stories, TV programs, etc., featuring KOLs and front groups regarding the

             falsely described advantages of opioids for chronic pain, with the specific intention and

             effect of recruiting patients to demand opioids from their treating physicians.

                   Defendants’ actions are not permitted or excused by the fact that the FDA did not

require that their products’ labels specifically exclude the use of opioids for chronic pain. Accurate

content on a label of a pharmaceutical product is squarely the responsibility of the manufacturer.

The FDA’s approval of their drugs for narrowly defined applications did not entitle Defendants to

misrepresent the risks, benefits, or superiority of opioids. In fact, unlike any other prescription

drugs that may have been marketed unlawfully in the past, opioids are highly addictive controlled

substances.    Thus, Manufacturer Defendants deceptively engaged – and in many instances

profoundly harmed – a patient base that by definition was not able, biologically, to turn away from

the drugs.    These drugs would never have been prescribed in the first place, but for the

Manufacturer Defendants’ unlawful scheme.




                                                   5
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 12 of 194



               Defendants’ causal role is also not broken by the involvement of legitimate doctors

writing opioid prescriptions for their patients. Defendants’ ubiquitous marketing efforts and their

deceptive messages tainted virtually every information source doctors could rely on and prevented

these doctors from making informed treatment decisions. Defendants even infiltrated CME

courses, which were attended by physicians who reasonably expect the information they receive

from the presenters of the CMEs to provide fair and accurate reporting of the most current pain

management practices. The CME courses are given with the expectation that physicians, including

general practice doctors, can rely on the information presented. Unbeknown to the attendees of

the CMEs, much of the curricula were corrupted by Defendants’ influence: among other things,

the CME presentations exaggerated the benefits and minimized the risks of opioids, while

exaggerating the risks and minimizing the benefits of other pain treatment modalities. Defendants

targeted not only pain specialists, but also primary care physicians, nurse practitioners, physician

assistants, and other non-pain specialists who were even less likely to be able to assess the

companies’ misleading statements.

               To the huge detriment of the public health of Americans, Connecticut residents,

and residents of the Town of Enfield, the scheme of the Manufacturer Defendants (which was

well-funded, well-organized, and pervasive) was extremely successful. In just a few years, the

Manufacturer Defendants managed to jettison decades of well-established and sound medical

orthodoxy holding that prescription opioids are far too addictive and potentially debilitating to be

used to treat chronic pain. Manufacturer Defendants individually, and working together through

their front groups and KOLs, persuaded doctors, patients, and even hospitals that what they had

long known – that opioids are addictive drugs, unsafe in most circumstances for long-term use –




                                                 6
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 13 of 194



was no longer true, and that the opposite, that the compassionate treatment of pain required

opioids, the most superior pain management protocol, was the new truth.

               For example, the Manufacturer Defendants, acting through one of their front

groups, the American Pain Society, successfully introduced “Pain as the Fifth Vital Sign” factor,

which, along with respiration rate, body temperature, blood pressure, and pulse rate, is now

considered to be a “vital sign” upon which doctors and emergency room personnel assess patients.4

The Pain as a Fifth Vital Sign campaign was adopted by the Veterans Administration and the Joint

Commission (responsible for accreditation of hospitals), both of whom had extensive financial

relationships with Purdue at the time of the roll-out of the campaign.

               The profits of the Manufacturer Defendants skyrocketed.         Opioid sales have

steadily risen, from $3.8 billion in 2000 to $8 billion in 2010 to $9.6 billion in 2015. Purdue has

earned more than $35 billion in opioid profits since 1996, including more than $3 billion in 2015

(from $800 million in 2006). Purdue’s OxyContin sales rose from $45 million in 1996 to $3.1

billion in 2010. Endo Pharmaceuticals has gained a tremendous amount of revenue from opioid

sales as well, reaping over $1 billion from Opana ER alone in 2010 and again in 2013.

               The sales push for greater volume of prescription writing by Manufacturer

Defendants came at a lethal cost. For example, according to reports from a neighboring state’s

health department (see infra ¶173), a patient who receives three months of prescribed opioids is

30 times more likely to overdose and die than the general population. A patient who stays on



4
         See Natalia E. Morone, M.D. & Deborah K. Weiner, M.D., Pain as the 5th Vital Sign:
Exposing the Vital Need for Pain Education, 35 CLINICAL THERAPEUTICS 1728, 1729 (2013). In
2016, the American Medical Association recommended removing pain as the fifth vital sign. See
Joyce Frieden, Remove Pain as 5th Vital Sign, AMA Urged, MEDPAGE TODAY (June 13, 2016),
https://www.medpagetoday.com/meetingcoverage/ama/58486 (“‘Just as we now know earth [is]
not flat, we know that pain is not a vital sign.’”).


                                                 7
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 14 of 194



prescription opioids for 6-11 months is 46 times more likely to die. Devastatingly, a patient who

stays on prescription opioids for a year is 51 times more likely to die.

               The Distributor Defendants (collectively consisting of Defendants McKesson

Corporation (“McKesson”), Cardinal Health Inc. (“Cardinal”), AmerisourceBergen Drug

Corporation (“ABDC”), CVS (as defined below), Rite Aid (as defined below), Walgreens (as

defined below), and Walmart (as defined below)) dominate the market for prescription opioid

distribution in the United States.5

               Conn. Gen. Stat. §21a-70(b), (c)(6), & (e) and Conn. Gen. Stat. §21a-248(d) and

the 1970 Controlled Substances Act (“CSA”), 21 U.S.C. §§801, 821-30, require wholesale

distributors of “controlled substances” (all the prescription opioids involved in the opioid epidemic

and listed in Tables 1-9, infra, are either Schedule II or III controlled substances), to register with

the U.S. Drug Enforcement Administration (“DEA”) and the Connecticut Department of

Consumer Protection in order to be approved as a vendor of controlled substances. See 21 U.S.C.

§§821-30.

               In order to get and retain the coveted registration (without which a wholesale

distributor cannot lawfully sell any prescription opioids in the United States), the wholesale

distributor has a statutory duty, that mirrors its common law duty, to conduct its business of

distributing dangerous drugs in a reasonable and safe manner. Included among these obligations

are the duties “to report to [the] DEA suspicious orders for controlled substances and to take other

precautions to ensure that those medications would not be diverted into illegal channels.” Masters

Pharm., Inc. v. DEA, 861 F.3d 206, 211-12 (D.C. Cir. 2017); 21 C.F.R. §1301.77. Conn. Gen.



5
     Adam J. Fein, Ph.D., 2016 MDM Market Leaders/Top Pharmaceutical Distributors,
MDM, https://www.mdm.com/2016-top-pharmaceuticals-distributors (last visited Nov. 29, 2018).


                                                  8
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 15 of 194



Stat. §21a-70(e) requires the wholesale distributor of prescription drugs to “operate in compliance

with applicable federal, state and local statutes, regulations and ordinances, including any

applicable laws concerning controlled substances, drug product salvaging or reprocessing.”

               Each Distributor Defendant utterly failed to discharge its statutory obligations

under Conn. Gen. Stat. §21a-70(e) to maintain and monitor a closed chain of distribution, and

detect, report, inspect, and halt suspicious orders, so as to prevent the misuse or black market

diversion of controlled substances, as required under state and federal law. The direct and

foreseeable result of the Distributor Defendants’ unlawful conduct is that many communities,

including the Town of Enfield, have been flooded with an excess supply of pharmaceutical opioids.

               Each of the “Big Three” Distributor Defendants—McKesson, Cardinal, and

ABDC—has been investigated and fined by the DEA for failing to:

               (a)     operate its mandatory internal oversight system in good faith;

               (b)     report suspicious orders to the DEA; and

               (c)     halt the shipment of “suspicious orders for controlled substances” when

       they were discovered.

               McKesson Corporation, the largest wholesale distributor in the United States,

agreed on January 17, 2017 to pay a $150 million fine to the U.S. Department of Justice (“DOJ”)

for its violations of the CSA.6

               In late December 2016, Cardinal Health, Inc. agreed to a $34 million fine to

“resolve allegations that [it] failed to report to the DEA suspicious orders of Class II [powerful



6
        See News Release, US DOJ Office of Public Affairs, McKesson Agrees to Pay Record
$150 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs, (Jan.
17, 2017), https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-
failure-report-suspicious-orders.


                                                9
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 16 of 194



narcotics] by pharmacies located in Central Florida and Maryland.”7 This is the second settlement

in less than a decade in which Cardinal Health, Inc. has agreed to allegations by the federal

government that it failed to report suspicious opioid orders.

               Cardinal Health, Inc. settled a lawsuit initiated by the State of West Virginia for

$20 million, which alleged violations of the CSA that are similar to its violations in the State of

Connecticut. See State of W. Va. v. AmerisourceBergen Drug Corp., No. 12-C-141 (W. Va. Cir.

Ct., Boone Cty.). AmerisourceBergen Drug Corporation also agreed to pay West Virginia $16

million for settlement of the same litigation. See id.

               Distributor Defendants CVS (as defined below), Rite Aid (as defined below),

Walgreens (as defined below), and Walmart (as defined below) similarly have failed to monitor,

control, and prevent the diversion of the opioids that they distribute and dispense. As described

below, like the Big Three, many of these National Retail Pharmacies (as defined below) have

already been investigated and fined in connection with such failures.

               The explosion in opioid use and abuse, along with the corresponding explosion in

profits for the Defendants, was not due to a medical breakthrough in pain treatment. Instead, it

was due, in substantial part – as the National Institutes of Health (“NIH”) recognizes – to the

“aggressive marketing” of Defendants. The NIH stated:

       Several factors are likely to have contributed to the severity of the current
       prescription drug abuse problem. They include drastic increases in the number of
       prescriptions written and dispensed, greater social acceptability for using
       medications for different purposes, and aggressive marketing by pharmaceutical
       companies.8

7
       See News Release, US Attorney’s Office of the Middle District of Florida, United States
Reaches $34 Million Settlement With Cardinal Health For Civil Penalties Under The Controlled
Substances Act, (Dec. 23, 2016), https://www.justice.gov/usao-mdfl/pr/united-states-reaches-34-
million-settlement-cardinal-health-civil-penalties-under.
8
        America’s Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before the
U.S. S. Caucus on Int’l. Narcotics Control, 113th Cong. 2 (2014) (testimony of Nora D. Volkow,


                                                 10
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 17 of 194




               Over the past two decades, as the sales of opioids increased, so too did deaths and

hospitalizations caused by opioids.9

               Starting in or about 1996 – coinciding with a rapid increase in prescription opioid

use for medical purposes – the United States has experienced an opioid epidemic that has been

characterized as the worst drug epidemic in its history. An epidemic is defined as a sharp increase

in the prevalence of a disease (or diseases) within a discreet period of time.10 The principal disease

associated with the opioid epidemic is opioid addiction, sometimes referred to as “opioid use

disorder” or “opioid abuse or dependence.”

               The 2016 Guidelines issued by the U.S. Centers for Disease Control and Prevention

(“CDC”), Guideline for Prescribing Opioids for Chronic Pain (the “2016 CDC Guidelines”), is a

peer-reviewed guideline that is based on scientific evidence. It has defined “opioid addiction,”

“opioid use disorder,” and “opioid abuse or dependence” as a “problematic pattern of opioid use

leading to clinically significant impairment or distress . . . manifested by specific criteria such as

unsuccessful efforts to cut down or control use and use resulting in social problems and a failure

to fulfill major role obligations at work, school, or home.”11



M.D.,        Director,        National         Institute      on       Drug                  Abuse),
https://www.drugcaucus.senate.gov/sites/default/files/Volkow%20Testimony.pdf.
9
        Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A Public Health
Approach to an Epidemic of Addiction., 36 ANNU. REV. PUB. HEALTH 559 (2015),
http://www.annualreviews.org/doi/pdf/10.1146/annurev-publhealth-031914-122957.
10
        U.S. DEP’T OF HEALTH AND HUMAN SERVS., CTRS. FOR DISEASE CONTROL AND
PREVENTION, Principles of Epidemiology in Public Health Practice, An Introduction to Applied
Epidemiology         and         Biostatistics      1-72       (3d         ed.        2012),
https://www.cdc.gov/ophss/csels/dsepd/ss1978/ss1978.pdf.
11
       Deborah Dowell, M.D., et al., CDC Guideline for Prescribing Opioids for Chronic Pain –
United States, 2016, 65 MORBIDITY AND MORTALITY WKLY. REP. 1, 2 (2016). The current
diagnostic manual used by most behavioral health professionals, DSM-V, uses the term “opioid
use disorder” to refer to and define what has in the past essentially been referred to as opioid


                                                 11
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 18 of 194



               Opioid addiction, like other forms of addiction, is a chronic medical condition. It is

treatable, but not curable. Unfortunately, for a variety of reasons, including a shortage of and

limitations on resources, the presence of shame and stigma, and the presence of barriers to treatment,

only a small percentage of patients who need treatment actually receive the right types of treatment

and levels of care, in the right settings, for the right lengths of time. In the absence of proper

treatment, the disease of addiction is progressive and frequently fatal. Even with optimal treatment

for the optimal time at the optimal setting, opioid addiction tends to be a relapsing disease.

               According to the CDC, the opioid addiction has led to an epidemic in opioid

overdoses, which, in turn, has led to an increase in opioid fatalities. In the period from 1994-2014,

the CDC estimated that there were 165,000 overdose deaths in the United States associated with

prescription opioid use.12 Public health authorities estimate that, for every opioid overdose death,

there are 30 non-fatal overdoses.13 Thus, in the period from 1999-2014, an estimated 5 million

non-fatal opioid overdoses were also likely to have occurred. Of course, there are also untold tens

of thousands of people who are seriously impaired in their ability to function in society by the

disease of opioid addiction, who do not necessarily experience overdoses.




addiction. In this Complaint, Plaintiff will generally use the term “addiction” to refer to opioid use
disorder, opioid addiction, and opioid abuse or dependence, unless context dictates otherwise.
These diagnoses are “different from tolerance (diminished response to a drug with repeated use)
and physical dependence (adaptation to a drug that produces symptoms of withdrawal when the
drug is stopped).” Id.
12
       Id. at 2, 18.
13
       Andrea Hsu, Hospitals Could Do More for Survivors of Opioid Overdoses, Study Suggests,
NPR (Aug. 22, 2017), http://www.npr.org/sections/health-shots/2017/08/22/545115225/
hospitals-could-do-more-for-survivors-of-opioid-overdoses-study-suggests.


                                                 12
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 19 of 194



               In 2016, the CDC acknowledged the existence of two opioid epidemics involving

addiction and overdoses. Also in 2016, the President of the United States declared that an opioid

and heroin epidemic exists in America.14

               The direct correlation between increases in sales of prescription opioids and opioid

addiction and overdoses prompted the CDC and other public health authorities to conclude that

the principal cause of both opioid epidemics was the unprecedented increase in use of prescription

opioids.15 The CDC gathered data relating to prescription opioid usage using sales of prescription

opioids as a measure of prescription opioid usage, and correlated this data with data relating to

admissions for treatment of opioid use disorders and overdose deaths. Using this data and

analyses, the CDC and other researchers concluded that the daily use of prescription opioids to

treat chronic pain has been the principal causative factor driving both epidemics in opioid addiction

and overdoses.16

               Public health authorities have also concluded that prescription opioid use is

responsible not only for the addiction and overdose epidemics relating directly to prescription

opioids, but also for the multi-year surge in non-prescription, illegal opioid use, including the use

of heroin and fentanyl. As law enforcement, public health authorities, and the medical profession

have begun to limit the improper use of prescription opioids, along with other reasons (including

the high price of prescription opioids), which has reduced the supply of prescription opioids for



14
        Dowell, supra n.11 at 3, 34; accord Press Release, Ctrs. for Disease Control and
Prevention, CDC Launches Campaign to Help States Fight Prescription Opioid Epidemic (Sept.
25,    2017),    https://www.cdc.gov/media/releases/2017/p0925-rx-awareness-campaigns.html
(recognizing “opioid epidemic”); see Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016)
(proclaiming “Prescription Opioid and Heroin Epidemic Awareness Week”).
15
       Dowell, supra n.11 at 2.
16
       Id.


                                                 13
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 20 of 194



legal use, many prescription opioid users suffering from opioid addiction have turned to heroin

available on the black market.17

               As the profits of the Defendants have increased year-after-year, so, too, have the

numbers of substance abuse treatment admissions and overdose deaths in the State of Connecticut.

The Connecticut Department of Mental Health and Addiction Services, Triennial State Substance

Abuse Plan issued in 2016 states in pertinent part:

       Since the last plan was developed, one issue has heavily influenced many of the
       activities that state agencies are focused on. Connecticut has been in the grips of
       an opioid epidemic that has resulted in increasing numbers of overdose deaths
       across the state. At the same time, the substance abuse treatment system has seen
       substantial growth in treatment admissions that are directly related to opioid use.
       Overdose deaths and an increase in treatment admissions have rapidly intensified
       over the past three years. This issue has now become perhaps the single most
       important health concern we as a state are facing.18

So, too, have the fatalities increased: the number of drug overdose fatalities in Enfield have

increased 118% from 2012 to 2016.

               The catastrophic effects of each Manufacturer Defendant’s unlawful deceptive

marketing scheme and each Distributor Defendant’s wanton, willful, reckless, and negligent

violation of its statutory and common law gatekeeping role to ensure the supply of opioids into

communities be maintained at safe levels, are only getting worse.




17
        Approximately 80% of individuals who begin using heroin made the transition from initial
prescription opioids. Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A
Public Health Approach to an Epidemic of Addiction, 36 ANNU. REV. PUB. HEALTH 559 (2015);
accord THE MAYOR’S TASK FORCE TO COMBAT THE OPIOID EPIDEMIC IN PHILADELPHIA: FINAL
REPORT AND RECOMMENDATIONS                7   (2017),    http://dbhids.org/wp-content/uploads/
2017/05/OTF_Report.pdf.
18
        State of Connecticut Dept. of Mental Health and Addiction Services Triennial State
Substance     Abuse      Plan (2016)   at    2,   www.ct.gov/dmhas/lib/dmhas/publications/
triennialreport2016.pdf.


                                                14
          Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 21 of 194



               The Manufacturer Defendants’ scheme of deception and the Distributor

Defendants’ failure to conduct their business in a lawful and reasonable manner in compliance

with state common law and state and federal statutory law have flooded the Town with opioids

and created a greatly increased number of opioid addicted individuals that has strained the Town’s

resources to cope with the epidemics. In addition to the enormous costs to the Town’s ability to

provide traditional municipal services (infra at ¶¶476-89), the Town has also been forced to create

and fund (both directly and indirectly) collaborative interventions to respond to the epidemics,

including without limitation naloxone programs, prevention and addiction programs at schools and

“take-back” events. See generally §IV.G, infra. These programs, and others, are well beyond the

scope of what has ever been considered a municipal service.

               Plaintiff brings this lawsuit to enjoin the violations of all the Defendants, obtain

damages for the monies it has been forced to expend as a result of the Defendants’ wrongful

conduct, and require the Defendants to abate the public nuisance they created.

               Defendants’ conduct has violated and continues to violate the Connecticut Unfair

Trade Practices Act (“CUTPA”). Conn. Gen. Stat. §42-110a, et seq. Additionally, Defendants’

conduct constitutes a common law public nuisance, common law fraud, negligent

misrepresentation, negligence, and civil conspiracy and has resulted, and continues to result, in

unjust enrichment. Plaintiff does not allege that any product was defective and expressly does not

bring product liability claims.

               To redress and enjoin Defendants’ previous and continuous violations of the law,

the Town of Enfield brings this action seeking abatement, restitution, damages, treble damages,

disgorgement of unlawful profits, civil penalties, attorneys’ fees and costs permitted by law and

equity.




                                                15
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 22 of 194



II.    JURISDICTION AND VENUE

                 This Court has personal jurisdiction over each Defendant because each Defendant

carries on a continuous and systematic part of its general business within Connecticut, has

transacted substantial business with Connecticut entities and residents, and has caused harm in

Connecticut as a result of the specific business activities complained of herein.

                 Venue is proper in this Court because the Town is in Hartford County. Conn. Gen.

Stat. §51-345.

III.   PARTIES

       A.        Plaintiff

                 Plaintiff, Town of Enfield, provides many municipal services to foster the safety,

health, and well-being of its residents, including: police, fire, and law enforcement services; public

health, safety and assistance services for families, youth, veterans, and persons in need; workforce

development; and public parks and recreational activities. Due to the severity and nature of the

public nuisance created and fueled by Defendants’ wrongful conduct, the Town has been forced

to expend enormous amounts of taxpayer dollars to meet the needs of its citizens and its integrity

as a Town, to provide many services that are well beyond those traditionally considered to be

municipal services in order to address the opioid epidemic, thereby diverting tax dollars away from

other resources.

                 Plaintiff, Town of Enfield, is a north central Connecticut town along the

Connecticut river. Its population as of 2010 census was 44,654. Plaintiff is a “municipality”

within the definition of Conn. Gen. Stat. §7-148(a). Section 7-148 defines the scope of municipal

powers and provides that “[a]ny municipality shall have the power to . . . sue and be sued, and

institute, prosecute, maintain and defend any action or proceeding in any court of competent

jurisdiction.” Conn. Gen. Stat. §7-148(c)(1)(A).


                                                 16
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 23 of 194



                Additionally, Conn. Gen. Stat. §7-148(c)(7)(H) gives Connecticut municipalities

the power to: (1) “prohibit the carrying on within the municipality of any trade, manufacture,

business or profession . . . prejudicial to public health . . . or dangerous to, or constituting an

unreasonable annoyance to, those living or owning property in the vicinity”; (2) “[p]reserve the

public peace and good order”; and (3) “provide for the health of the inhabitants of the municipality

and do all things necessary or desirable to secure and promote the public health.” Id. Generally,

Conn. Gen. Stat. §52-73 states that: “[t]owns, societies, communities and corporations may

prosecute and defend civil actions, may appoint agents to appear in their behalf and may employ

attorneys in such actions.”

                The Town of Enfield self-insures for medical and health insurance for its employees

and retirees, as well as for workers’ compensation insurance for all its employees.

                The Town brings this action on its own behalf and as parens patriae in the public

interest on behalf of its residents.

        B.      Manufacturer Defendants

        Defendants Purdue Pharma L.P. d/b/a Purdue Pharma (Delaware) Limited
        Partnership, Purdue Pharma Inc., and The Purdue Frederick Company, Inc.

                Defendant Purdue Pharma L.P. (“PPL”), registered and doing business in

Connecticut as Purdue Pharma (Delaware) Limited Partnership, is a limited partnership organized

under the laws of Delaware with its principal place of business in Stamford, Connecticut.

                Defendant Purdue Pharma Inc. (“PPI”) is a New York corporation with its principal

place of business in Stamford, Connecticut.

                Defendant The Purdue Frederick Company, Inc. (“PFC”) is a New York

corporation with its principal place of business in Stamford, Connecticut.




                                                17
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 24 of 194



                 PPL, PPI, and PFC (collectively, “Purdue”) are engaged in the manufacture,

promotion, distribution, and sale of opioids nationally and in the Town of Enfield, including the

following:

                                     Table 1 - Purdue Opioids
                       Drug Name                    Chemical Name
                       OxyContin       Oxycodone hydrochloride extended release
                       MS Contin       Morphine sulfate extended release
                        Dilaudid       Hydromorphone hydrochloride
                       Dilaudid-HP     Hydromorphone hydrochloride
                         Butrans       Buprenorphine
                       Hysingla ER     Hydrocodone bitrate
                       Targiniq ER     Oxycodone hydrochloride and naloxone

                 OxyContin is Purdue’s largest-selling opioid. Since 2009, Purdue’s national annual

sales of OxyContin have fluctuated between $2.47 billion and $3.1 billion, up four-fold from 2006

sales of $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic drugs

(i.e., painkillers).

                 In 2007, Purdue settled criminal and civil charges brought against it by the DOJ for

misbranding OxyContin and agreed to pay the United States over $600 million – at the time, one

of the largest settlements with a drug company for marketing misconduct – as well as a sweeping

set of injunctive relief requiring the Defendant to cease its unlawful and deceptive marketing

practices. United States of America v. Purdue Frederick Co., Inc., No. 1:07CR00029, Plea

Agreement (W.D. Va. May 10, 2007). Simultaneously, Purdue settled an action brought by 27

states attorneys general for $20 million and further injunctive relief.

                 Upon information and belief, Purdue has violated most, if not all, of its

commitments under its consent decrees with the government.




                                                  18
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 25 of 194



       Defendants Rhodes Pharmaceuticals L.P., Rhodes                  Technologies,     Rhodes
       Pharmaceuticals Inc., and Rhodes Technologies Inc.

                Defendant Rhodes Pharmaceuticals L.P. (“RPLP”) is a Delaware limited

partnership with its principal place of business in Rhode Island.            Defendant Rhodes

Pharmaceuticals Inc. (“RPI”)—the general partner of RPLP—is a New York corporation with its

principal place of business in Rhode Island.

                Defendant Rhodes Technologies (“RT”) is a Delaware general partnership with its

principal place of business in Rhode Island. Defendant Rhodes Technologies Inc. (“RTI”)—the

managing general partner of RT—is a Rhode Island corporation with its principal place of business

in Rhode Island.

                Upon information and belief, RPLP and RT are each 100% owned by Coventry

Technologies L.P., a Delaware limited partnership, which is ultimately owned for the benefit of

the Sackler Family Defendants (as defined below).

                RPLP, RPI, RT, and RTI (collectively, “Rhodes”) are engaged in the manufacture,

promotion, distribution, and sale of generic opioids—including without limitation opioids

containing morphine, oxycodone and hydromorphone—nationally and in the Town of Enfield or

its environs.

                According to a former senior manager at Purdue, “Rhodes was set up as a ‘landing

pad’ for the Sackler family in 2007, to prepare for the possibility that they would need to start

afresh following the crisis then engulfing OxyContin.”19




19
      David Crow, How Purdue’s ‘One-Two’ Punch Fueled the Market for Opioids,
FINANCIAL TIMES (Sept. 10, 2018); https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-
6f049d06439c.


                                               19
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 26 of 194



               According to a former Purdue sales representative, at times relevant to this

complaint, Purdue “detailers” were incentivized through performance bonuses to grow the overall

market for opioids generally, including generic opioids.20 Upon information and belief, this

practice had the intended effect of increasing sales for Rhodes’ generic opioids.

       Defendants Teva Pharmaceuticals and Cephalon, Inc.

               Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Teva USA is a

wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”), an Israeli

corporation.

               Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

               Teva USA and Cephalon, Inc. (collectively, “Cephalon”) work together to

manufacture, promote, distribute and sell both brand name and generic versions of opioids

nationally and in the Town of Enfield, including the following:

                                  Table 2 – Cephalon Opioids
               Drug Name         Chemical Name                      Form
                 Actiq           Fentanyl citrate      Lollipop or lozenge
                                                       Buccal tablet, like a smokeless
                Fentora          Fentanyl citrate
                                                       tobacco plug

               In September 2008, Cephalon pled guilty to a criminal violation of the Federal

Food, Drug, and Cosmetic Act (“FD&C Act”) for its misleading promotion of Actiq (and two other

drugs) and agreed to pay $425 million in fines, damages, and penalties.




20
       Id.


                                                20
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 27 of 194



       Defendant Collegium Pharmaceutical, Inc.

               Defendant Collegium Pharmaceutical, Inc. (“Collegium”) is a Virginia corporation

with its principal place of business in Canton, Massachusetts.

               Collegium manufactures, promotes, sells, and distributes opioids nationally and in

Enfield, including the following opioids, as well as their generic versions:

                                  Table 3 – Collegium Opioids
                Drug Name             Chemical Name                     Form
                                                                  Tablet extended
                Xtampza ER               Oxycodone
                                                                  release

               As of January 10, 2018, Collegium has signed a commercialization agreement with

Depomed, Inc., which allows Collegium to market the opioid products Nucynta and Nucynta ER.21

       Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., and Ortho-McNeil-
       Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.

               Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

               Defendant Janssen Pharmaceuticals, Inc. (“Janssen Pharmaceuticals”) is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey, and is a

wholly owned subsidiary of J&J.

               Defendant Ortho-McNeil-Janssen Pharmaceuticals Inc. (“OMP”) (now known as

Janssen Pharmaceuticals, Inc.) is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

               OMP was formerly known as Janssen Pharmaceutica, Inc.



21
        Depomed Announces Closing of NUCYNTA Commercialization Agreement with Collegium
Pharmaceutical, GLOBENEWSWIRE (Jan. 10, 2018), https://globenewswire.com/news-
release/2018/01/10/1286734/0/en/Depomed-Announces-Closing-of-NUCYNTA-Commercializat
ion-Agreement-With-Collegium-Pharmaceutical.html.


                                                21
         Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 28 of 194



               J&J is the only company that owns more than 10% of Janssen Pharmaceuticals

stock.    Upon information and belief, J&J controls the sale and development of Janssen

Pharmaceuticals drugs, and Janssen Pharmaceuticals’ profits inure to J&J’s benefit. J&J has a well-

known and proudly advertised reputation and company-wide business practice of strictly

controlling the development and marketing of pharmaceuticals by its affiliates.

               J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica (collectively,

“Janssen”) are or have been engaged in the manufacture, promotion, distribution, and sale of

opioids nationally and in the Town of Enfield, including the following:

                                   Table 4 – Janssen Opioids
                Drug Name                  Chemical Name                  Form
                 Duragesic                    Fentanyl            Transdermal Patch
           Nucynta (prior to 2015)          Tapentadol ER         Tablet
          Nucynta ER (prior to 2015)         Tapentadol           Tablet

               Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

In April 2015, Janssen Pharmaceuticals transferred to Depomed, Inc. the right to license Nucynta

and Nucynta ER in the United States.22 Prior to 2009, Duragesic accounted for at least $1 billion

in annual sales.

         Defendants Endo Health Solutions Inc. and Endo Pharmaceuticals, Inc.

               Defendant Endo Health Solutions Inc. (“EHS”) is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania.




22
        Press Release, J&J, Janssen Pharmaceuticals, Inc. Completes Divestiture of U.S. License
Rights to NUCYNTA® (tapentadol), NUCYNTA® ER (tapentadol) extended–release tablets and
NUCYNTA® (tapentadol) Oral Solution to Depomed, Inc. (Apr. 2, 2015), available at
https://www.jnj.com/media-center/press-releases/janssen-pharmaceuticals-inc-completes-
divestiture-of-us-license-rights-to-nucynta-tapentadol-nucynta-er-tapentadol-extended-release-
tablets-and-nucynta-tapentadol-oral-solution-to-depomed-inc.


                                                22
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 29 of 194



               Defendant Endo Pharmaceuticals, Inc. (“EPI”) is a wholly owned subsidiary of

EHS and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

               EHS and EPI (collectively, “Endo”) manufacture, promote, distribute, and sell

opioids nationally and in the Town of Enfield, including the following:

                                     Table 5 – Endo Opioids
                Drug Name               Chemical Name                     Form
                                  Oxymorphone hydrochloride
                 Opana ER                                           Tablet
                                  extended
                                  Oxymorphone hydrochloride
                   Opana                                            Tablet
                                  and aspirin
                                  Oxycodone hydrochloride
                  Percodan                                          Tablet release
                                  and acetaminophen
                                  Oxycodone and
                  Percocet                                          Tablet
                                  acetaminophen

               Opioids comprised approximately $403 million of Endo’s overall revenue of

$3 billion in 2012. Opana ER yielded revenue of $1.15 billion from 2010 to 2013, and it accounted

for 10% of Endo’s total revenue in 2012. Endo also manufactures and sells generic opioids, both

directly and through its subsidiary, Qualitest Pharmaceuticals, Inc. (“Qualitest”), including generic

oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

               A reformulated Opana ER that had been approved in 2012 was removed from the

market in June 2017, at the request of the FDA, which found that “the benefits of the drug may no

longer outweigh its risks.” The FDA stated, “the FDA determined that the data did not show that

the reformulation could be expected to meaningfully reduce abuse and declined the company’s

request to include labeling describing potentially abuse-deterrent properties for Opana ER.”23




23
       News release, FDA, FDA Requests Removal of Opana ER for Risks Related to Abuse (June
8, 2017), https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm562401.htm.


                                                 23
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 30 of 194



       Defendants Allergan plc f/k/a Actavis plc, Actavis, Inc. f/k/a Watson
       Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis LLC, and
       Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.

               Allergan Finance, LLC is a privately held Nevada corporation with its principal

place of business in Parsippany, New Jersey. Allergan Finance, LLC was formerly known as

Actavis, Inc., which in turn was formerly known as Watson Pharmaceuticals, Inc. Allergan

Finance, LLC is an indirect wholly owned subsidiary of Allergan plc, which is incorporated in

Ireland with its principal place of business in Dublin, Ireland. Allergan Finance, LLC and its

predecessors, affiliates, and/or combining entities, including, but not limited to, Actavis, Inc.,

Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., and Watson Laboratories, Inc.

are collectively referred to as “Actavis.”

               Actavis manufactures, promotes, sells, and distributes opioids nationally and in the

Town of Enfield, including the following opioids, as well as their generic versions:

                                    Table 6 – Actavis Opioids
                Drug Name                Chemical Name                   Form
                                                                     Tablet
                   Kadian        Morphine sulfate                    extended
                                                                     release
                                 Hydrocodone bitartrate and
                   Norco                                             Tablet
                                 acetaminophen

               Kadian is an extended-release tablet for “the management of pain severe enough to

require daily, around-the-clock, long-term opioid treatment and for which alternative treatment

options are inadequate.” Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc.

and began marketing Kadian in 2009.

       Defendants Mallinckrodt LLC and SpecGX LLC (“Mallinckrodt”)

               Mallinckrodt LLC is a limited liability company organized and existing under the

laws of the State of Delaware. Since 2013, Mallinckrodt LLC has been a wholly owned subsidiary



                                                24
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 31 of 194



of Mallinckrodt PLC; prior to 2013, it was a wholly owned subsidiary of Irish public limited

company Covidien PLLC (formerly known as Tyco Healthcare). Defendant SpecGX LLC is a

Delaware limited liability company with its headquarters in Clayton, Missouri and is a wholly

owned subsidiary of Mallinckrodt LLC. Mallinckrodt LLC and SpecGX LLC are referred to

collectively as “Mallinckrodt.”

               Mallinckrodt manufactures, promotes, sells, and distributes opioids nationally and

in the Town of Enfield, including the following opioids, as well as their generic versions:

                                  Table 7 – Mallinckrodt Opioids
                Drug Name                 Chemical Name                  Form
                                                                    Tablet extended
                  Exalgo          Hydromorphone hydrochloride
                                                                    release
                                  Oxycodone hydrochloride and       Tablet extended
                 Xartemis
                                  acetaminophen                     release
                Roxicodone        Oxycodone hydrochloride             Tablet

               Mallinckrodt also manufactures, markets and sells generic oxycodone, of which it

is one of the largest manufacturers.

               In July 2017, Mallinckrodt agreed to pay $35 million to settle allegations brought

by the Department of Justice that it failed to detect and notify the DEA of suspicious orders of

controlled substances.

       Defendant Insys Therapeutics, Inc.

               Defendant Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its

principal place of business in Chandler, Arizona.

               Since 2012, Insys has been manufacturing and selling the following opioid:

                                       Table 8 – Insys Opioids
              Drug Name           Chemical Name                     Form
                                                       Sublingual spray absorbed
                Subsys                 Fentanyl
                                                       through mucous in the mouth




                                                  25
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 32 of 194



               Subsys is a highly addictive synthetic opioid mouth spray approved for treatment

of cancer pain in patients who are tolerant of other opioids. Subsys is a form of fentanyl – a

narcotic up to 50 times more powerful than heroin and 100 times more powerful than morphine.

               According to Insys’s 2016 Annual Report, Subsys was the most prescribed

transmucosal immediate-release fentanyl, with 42% market share, which translates to nearly $300

million in annual U.S. product sales for Insys – an increase of 270% in sales over just a year. See

Insys Therapeutics, Inc., Annual Report at 1 (Form 10-K) (Apr. 3, 2017).

               The broad sales of Subsys raised suspicions over Insys’s sales practices, especially

because it appeared that only 1% of Subsys sales were generated by oncologists, and the only

approved use of Subsys is for a subset of cancer patients. Subsequent investigations revealed that

Insys executives (including Individual Defendant John Kapoor named below) devised and

sanctioned blatantly unlawful methods to increase sales for off-label uses to the profound harm,

including death, of many patients.

               On December 16, 2016, six former Insys executives, including former CEO

Michael Babich, were indicted for their participation in an alleged “nationwide conspiracy” to give

healthcare providers kickbacks in exchange for the improper prescribing of Subsys. On October

24, 2017, a superseding indictment named and incorporated Individual Defendant John Kapoor for

his role in Insys’s alleged “nationwide conspiracy.” According to the superseding indictment, the

former head of sales for Insys, Alec Burlakoff, and others ran a sophisticated scheme that used

pharmacy data to identify doctors who prescribed a lot of opioids. They then bribed the doctors

with offers of cushy speaking engagements to increase their Subsys prescriptions even further and

to write a minimum number of prescriptions at a minimum dose to generate as many insured refill




                                                26
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 33 of 194



orders as possible “without regard to the medical needs of ... Subsys patients.”24 On November

28, 2018, Burlakoff pleaded guilty to one count of racketeering conspiracy and agreed to cooperate

with prosecutors in their case against Insys.

               Similarly, on February 10, 2017, the United States Attorney for the District of

Connecticut announced that Insys District Sales Manager, Jeffrey Pearlman, was being indicted

for engaging in a kickback scheme that defrauded federal healthcare programs. As a District Sales

Manager, Pearlman was responsible for managing the Insys sales representatives who called on

licensed healthcare providers in Connecticut and three neighboring states. On August 8, 2018,

Pearlman pled guilty to one count of conspiracy to defraud in federal court in New Haven under

the caption U.S. v. Pearlman, No. 3:17-cr-00027 (D. of Conn.). In pleading guilty, Pearlman

admitted that he and the sales representatives he managed induced certain physicians, advanced

practice registered nurses, and physicians’ assistants to prescribe Subsys by paying them to

participate in numerous sham “Speaker Programs” typically held at high-end restaurants in

Connecticut and elsewhere. For example, in 2013, Pearlman attended a dinner at a New Haven

restaurant where a Connecticut healthcare provider was paid a speaker fee even though no other

healthcare professionals were present, and no presentation of Subsys took place. As a result of

this scheme, Medicare Part D plans authorized payment for nearly 400 Subsys prescriptions made

by the Connecticut healthcare provider, causing millions of dollars of losses.

               Likewise, Natalie Levine, a former Insys Connecticut-based salesperson who is

married to a former Insys CEO, Michael Babich, pled guilty in July 2017 in federal court in




24
       Alex Johnson, Ex-Drug Company Executive Pleads Guilty to Bribing Doctors, NBC NEWS
(Nov. 28, 2018), https://www.nbcnews.com/news/amp/ncna941466.


                                                27
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 34 of 194



Hartford for violating the federal anti-kickback statute by bribing nurse Heather Alfonso through

a sham speakers bureau to prescribe Subsys for patients who did not have cancer.

               A Senate investigation into the opioid crisis generally began with an investigation

into Insys, specifically. The conclusion to the initial report, Fueling an Epidemic, states that Insys

“has repeatedly employed aggressive and likely illegal techniques to boost prescriptions for its

fentanyl product Subsys . . . [that] included actions to undermine critical safeguards in the prior

authorization process[.]”25

               The Senate investigation confirmed anecdotal evidence that sales representatives

were instructed to encourage their sales “targets” (the physician, physician’s assistant, nurse

practitioner, or staff of the medical group with whom they met) to start the patient on a higher

dosage of Subsys than was approved by the FDA. The sales representatives were told to explain

to the physician that the reason to start the patient at a higher dose was to improve the pain relief

outcome to the patient, but the true reason was to increase Insys’s revenue. There is anecdotal

evidence that the “motto” among the sales force in many regions of the country, including

Connecticut, was “start them high and hope they don’t die.” The investigation uncovered a chilling

letter from an Insys sales representative to the CEO confirming that was indeed a commonly used

refrain among the sales force at Insys.

               For ease of reference, the following is a table of all Manufacturer Defendants and

their principal opioid products:




25
        U.S. CONG. S. COMM. ON HOMELAND SEC. AND GOV’T AFFAIRS, Fueling an Epidemic:
Insys Therapeutics and the Systemic Manipulation of Prior Authorization, (Sept. 6, 2017),
https://www.hsdl.org/?view&did=803959.


                                                 28
     Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 35 of 194



                                        Table 9
                                   Purdue Opioids
          Drug Name                                 Chemical Name
          OxyContin            Oxycodone hydrochloride extended release
          MS Contin            Morphine sulfate extended release
           Dilaudid            Hydromorphone hydrochloride
          Dilaudid-HP          Hydromorphone hydrochloride
            Butrans            Buprenorphine
          Hysingla ER          Hydrocodone bitrate
          Targiniq ER          Oxycodone hydrochloride and naloxone
                                   Rhodes Opioids

Generic opioid products containing morphine, oxycodone and hydromorphone

                                  Cephalon Opioids
          Drug Name                Chemical Name                         Form
            Actiq                  Fentanyl citrate        Lollipop or lozenge
                                                           Buccal tablet, like a smokeless
            Fentora                Fentanyl citrate
                                                           tobacco plug
                                  Collegium Opioids
Drug Name                 Chemical Name               Form
Xtampza                   Oxycodone                   Tablet extended release
                                   Janssen Opioids
        Drug Name                  Chemical Name                        Form
         Duragesic                    Fentanyl             Transdermal Patch
   Nucynta (prior to 2015)          Tapentadol ER          Tablet
  Nucynta ER (prior to 2015)         Tapentadol            Tablet
                                      Endo Opioids
          Drug Name                 Chemical Name                         Form
                               Oxymorphone
           Opana ER                                          Tablet
                               hydrochloride extended
                               Oxymorphone
             Opana                                           Tablet
                               hydrochloride and aspirin
                               Ocycodone hydrochloride
            Percodan                                         Tablet release
                               and acetaminophen
                               Oxymorphone
            Percocet           hydrochloride and             Tablet
                               acetaminophen
                                   Actavis Opioids



                                          29
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 36 of 194



                                             Table 9
           Drug Name                     Chemical Name                        Form
             Kadian                 Morphine sulfate              Tablet extended release
                                    Hydrocodone bitartrate
              Norco                                               Tablet
                                    and acetaminophen
                                      Mallinckrodt Opioids
          Drug Name                   Chemical Name                  Form
            Exalgo                Hydromorphone                   Tablet extended release
                                  Oxycodone and
           Xartemis                                               Tablet extended release
                                  acetaminophen
          Roxicodone              Oxycodone                       Tablet
                                            Insys Opioids
          Drug Name                Chemical Name                         Form
                                                        Sublingual spray absorbed through
            Subsys                     Fentanyl
                                                        mucous in the mouth


   C. Distributor Defendants

       Defendant McKesson Corporation

               Defendant McKesson Corporation (“McKesson”) is registered with the Secretary

of the State of Connecticut as a company incorporated under the laws of Delaware with its principal

place of business in San Francisco, California. McKesson is the largest pharmaceutical distributor

in North America; it delivers approximately one-third of all pharmaceuticals used in North

America. McKesson conducts business in the State of Connecticut by distributing prescription

opioids to hospitals, retail pharmacies, practitioners, mid-level practitioners, and teaching

institutions (“Retail End Users”). McKesson is subject to federal and state reporting obligations

with respect to the distribution of controlled substances to the State of Connecticut. See 21 U.S.C.

§§801, et seq.; Conn. Gen. Stat. §21a-70.

       Defendant AmerisourceBergen Drug Corporation

               Defendant AmerisourceBergen Drug Corporation (“ABDC”) is registered with the

Secretary of the State of Connecticut as a company incorporated under the laws of Delaware with


                                                 30
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 37 of 194



its principal place of business in Chesterbrook, Pennsylvania. ABDC is the second largest

pharmaceutical distributor in North America. ABDC conducts business in the State of Connecticut

by distributing prescription opioids to Retail End Users. ABDC is subject to federal and state

reporting obligations with respect to the distribution of controlled substances to the State of

Connecticut. See id.

       Defendant Cardinal Health, Inc.

               Defendant Cardinal Health, Inc. (“Cardinal”) is registered with the Secretary of the

State of Connecticut as a company incorporated under the laws of Ohio with its principal place of

business in Dublin, Ohio. Cardinal is the third largest distributor of pharmaceuticals in North

America. Cardinal conducts business in the State of Connecticut by distributing prescription

opioids to Retail End Users. Cardinal is subject to federal and state reporting obligations with

respect to the distribution of controlled substances to the State of Connecticut. See id.

       CVS Defendants

               Defendant CVS Health Corporation is a Delaware corporation with its principal

place of business in Rhode Island. Defendant CVS Pharmacy, Inc., a Rhode Island corporation

with its principal place of business in Rhode Island, owns and/or manages retail pharmacies and

is registered with the Connecticut Secretary of State.        CVS Health Corporation and CVS

Pharmacy, Inc. are collectively referred to herein as “CVS.” CVS, through its various registrant

subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor. At all

times relevant to this Complaint, CVS distributed prescription opioids throughout the United

States, including in Connecticut and the Enfield area.




                                                 31
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 38 of 194



       Rite Aid

               Defendant Rite Aid Corporation (“Rite Aid”) is a Delaware corporation with its

principal place of business in Pennsylvania. Upon information and belief, Rite Aid, through its

various registrant subsidiaries and affiliated entities, conducted business as a licensed wholesale

distributor and distributed opioids in the Enfield area until at least 2018, when it transferred 1,932

stores and related assets, and three distribution centers, to Defendant Walgreens Boots Alliance.

       Walgreens

               Defendant Walgreens Boots Alliance, Inc. (“Walgreens”) is a Delaware

corporation with its principal place of business in Illinois. Walgreens, through its various

registrant subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor.

At all times relevant to this Complaint, Walgreens distributed prescription opioids throughout the

United States, including in Connecticut and the Enfield area.

       Walmart

               Defendant Walmart, Inc. (“Walmart”), formerly known as Wal-Mart Stores, Inc.,

is a Delaware corporation with its principal place of business in Arkansas that is registered with

the Connecticut Secretary of State. Walmart, through its various registrant subsidiaries and

affiliated entities, conducts business as a licensed wholesale distributor. At all times relevant to

this Complaint, Walmart distributed prescription opioids throughout the United States, including

in Connecticut and the Enfield area.

               CVS, Rite Aid, Walgreens and Walmart are collectively referred to herein as the

“National Retail Pharmacies.” Cardinal, McKesson, ABDC, and the National Retail Pharmacies

are collectively referred to as the “Distributor Defendants.”




                                                  32
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 39 of 194



       D.      Individual Defendants

               Defendant John Kapoor (“Kapoor”) is the founder, former Chairman of the board

of directors and Chief Executive Officer (“CEO”) of Insys Therapeutics, Inc. He remains the

majority stockholder of the company. Kapoor was indicted in Boston federal court on October 24,

2017 on charges of conspiracies to commit racketeering pursuant to 18 U.S.C. §1962(d), mail fraud

pursuant to 18 U.S.C. §1349, wire fraud pursuant 18 U.S.C. §1349 and violate the Anti-Kickback

Law pursuant to 18 U.S.C. §371. The indictment arose from the practice of Insys paying kickbacks

to doctors to write large numbers of prescriptions, which, upon information and belief, was devised

by Individual Defendant Kapoor, along with other Insys executives. Kapoor is a citizen of

Arizona.

               Defendant Richard Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant R. Sackler resides in Connecticut.

               Defendant Jonathan Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant J. Sackler resides in Connecticut.

               Defendant Mortimer Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant M. Sackler resides in New York.

               Defendant Kathe Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant K. Sackler resides in Connecticut.

               Defendant Ilene Sackler Lefcourt has been a member of the board of Purdue

Pharma Inc. since the 1990s. Upon information and belief, Defendant I. Sackler Lefcourt resides

in New York.

               Defendant Beverly Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant B. Sackler resides in Connecticut.




                                                33
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 40 of 194



               Defendant Theresa Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon Information and belief, Defendant T. Sackler resides in the United

Kingdom.

               David Sackler has been a member of the board of Purdue Pharma Inc. since the

2012. Upon information and belief, Defendant D. Sackler resides in New York.

               Defendants R. Sackler, J. Sackler, M. Sackler, K. Sackler, I. Sackler Lefcourt, B.

Sackler, T. Sackler, and D. Sackler are collectively referred to herein as the “Sackler Family

Defendants.”

               Upon information and belief, Defendants Rhodes are owned for the ultimate benefit

of the Sackler Family Defendants.      Several Sackler Family Defendants—including without

limitation Theresa Sackler, Kathe Sackler, Jonathan Sackler, Mortimer Sackler, David Sackler,

and Richard Sackler—have served on Rhodes committees and/or have been named on Rhodes

patents.

IV.    FACTUAL ALLEGATIONS

       A.      The Scientific Basis for Pain-Relieving and Addictive Properties of Opioids

               1.     Similarity Between Prescription Opioids and Heroin

               The medicinal effects of opium, an extract from the flowering poppy plant, to

relieve pain and often cause euphoria, have been known for thousands of years.

               In the early 1800s, a German pharmacist, Freidrich Sertürner, isolated a molecule

from opium and named it “morphine” for its hypnotic, as well as analgesic properties.

               The late 1800s and early 1900s saw a plethora of semi-synthetic opioids that were

easily derived by manipulating the basic morphine structure. Semi-synthetic opioids produce a

more rapid effect than morphine because they cross the blood-brain barrier more easily.




                                               34
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 41 of 194



               One of the first semi-synthetic opioids, heroin, began being manufactured in the

late 19th century. In 1914, the Harrison Narcotics Tax Act imposed a tax on those making,

importing, or selling any derivative of opium. By the 1920s, physicians were aware of the highly

addictive nature of opioids and tried to avoid treating patients with them. Heroin became illegal

in 1924.

               Other semi-synthetic opioids such as oxycodone, hydrocodone, oxymorphone and

hydromorphone, continued to be designed in labs and approved for restricted medical uses. All

the opioids sold by Manufacturer Defendants Purdue, Endo, Actavis, Collegium, and Mallinckrodt

fall within these categories. See supra at ¶94, Table 9.

               In 1960 a fully synthetic opioid, named fentanyl, was synthesized by Dr. Paul

Janssen in Belgium.

               Fentanyl has been produced in various forms, including lollipops (Actiq) and a

spray absorbed through the mouth (Subsys). The products of Cephalon, Janssen, and Insys (listed

supra at ¶94, Table 9) are fentanyl or fentanyl-based synthetic opioids.

               All these opioids, including semi-synthetic and fully synthetic opioids work on a

patient in very similar ways. They react with opioid receptors in the brain of the patient and are

considered “full agonists.” “Agonists interact with a receptor to produce a maximal response from

that receptor.”26

               When a full agonist opioid interacts with the opioid receptor, there is a cascade of

reactions, ultimately leading to an increase in the release of dopamine in the brain.27


26
       Hasan Pathan & John Williams, Basic Opioid Pharmacology: An Update, 6 BRIT. J. PAIN
11 (2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4590096/.
27
       Nora D. Volkow, et al., Neurobiologic Advances from the Brain Disease Model of
Addiction, 374 NEW ENG. J. MED. 363 (2016), http://www.nejm.org/doi/full/
10.1056/NEJMra1511480#t=article.


                                                 35
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 42 of 194



               Opiate receptor stimulation by opioids can relieve pain and produce euphoria.

These effects have been understood for millennia as properties of opium.

               However, a known result of the physiological process for all the opioids (just as it

has been for millennia with the opium from the poppy plant) is that if taken daily, tolerance and

dependence develop rapidly.

               Tolerance results in the need to take higher doses to achieve the same effect.

               Dependence results in dysphoria, increased pain sensitivity, anxiety and flu-like

symptoms when opioids are discontinued. These symptoms lead to cravings for continued use.

               Commonly prescribed opioids produce effects that are indistinguishable from the

effects produced by other semi-synthetic opioids. Commonly used prescription opioids are also

quite similar to heroin on a molecular level, as shown in the charts below:

                      Morphine28                                 Heroin29




28
       NIH, NAT’L CTR. FOR BIOTECHNOLOGY INFO., PubChem Compound Database;
CID=5288826, https://pubchem.ncbi.nlm.nih.gov/compound/5288826 (last visited on Feb. 13,
2018).
29
       Id.; CID=5462328, https://pubchem.ncbi.nlm.nih.gov/compound/5462328 (last visited on
Feb. 13, 2018).


                                                36
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 43 of 194



                    Oxycodone30                          Hydrocodone31
           (sold as Percocet, OxyContin)                (sold as Vicodin)




                  Oxymorphone32                        Hydromorphone33
                  (sold as Opana)                      (sold as Dilaudid)




30
       Id.; CID=5284603, https://pubchem.ncbi.nlm.nih.gov/compound/5284603 (last visited on
Feb. 13, 2018).
31
       Id.; CID=5284569, https://pubchem.ncbi.nlm.nih.gov/compound/5284569 (last visited on
Feb. 13, 2018).
32
       Id.; CID=5284604, https://pubchem.ncbi.nlm.nih.gov/compound/5284604 (last visited on
Feb. 13, 2018).
33
       Id.; CID=5284570, https://pubchem.ncbi.nlm.nih.gov/compound/5284570 (last visited on
Feb. 13, 2018).


                                            37
         Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 44 of 194




                        Fentanyl34
                     (sold as Subsys)




                It is simple to see from these charts how chemically similar the natural morphine,

heroin, and semi-synthetic opioids are to one another. The opioid pain relievers (“OPRs”) all share

the same five-ring structure that allows them to react with opioid receptors in the brain. While

fentanyl and other synthetic opioids do not share the same five-ring structure, they nevertheless

interact with opioid receptors in the brain the same way. Dr. Andrew Kolodny, Senior Scientist

and Co-Director of Opioid Policy Research at the Heller School for Social Policy and

Management, and co-founder of Physicians for Responsible Opioid Prescribing, called

prescription opioids “heroin pills”:35

             Like heroin, most OPRs are made from opium. Their molecular structure
             is nearly identical to that of heroin and the effects they produce in the brain
             are indistinguishable from heroin. What this means is that when we talk
             about OPRs, we are essentially talking about “heroin pills.”




34
         Id.; CID=3345, https://pubchem.ncbi.nlm.nih.gov/compound/3345 (last visited on Feb. 13,
2018).
35
        America’s Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before the
U.S. S. Caucus on Int’l. Narcotics Control, 113th Cong. 2 (2014) (statement of Andrew Kolodny,
M.D.,     Chief      Medical      Officer,     Phoenix      House      Foundation,    at    2),
https://www.drugcaucus.senate.gov/content/senate-caucus-international-narcotics-control-
hearing-america%E2%80%99s-addiction-opioids-heroin-and.


                                                   38
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 45 of 194



               Commonly prescribed opioid analgesics have the same pain-relieving, euphoria-

inducing, intensely addictive qualities of morphine and heroin.

               A Columbia University study found that experienced heroin users preferred the

effects of oxycodone over the effects of heroin.36

               2.      Biology of Why a Person with a Prescription Opioid Addiction
                       Frequently Turns to Street Drugs

               With daily use of opioids, in as little as one week, patients can experience

withdrawal symptoms if opioids are discontinued (commonly referred to as “dependence”). Once

dependent, cessation of use produces deeply unpleasant symptoms, such as nausea, vomiting,

headaches, tremors, insomnia, and pain.

               Dr. Kolodny has explained the effect of opioids as akin to “hijack[ing] the brain’s

reward system,” which, in turn, convinces a user that “the drug is needed to stay alive.”37

               When under the continuous influence of opioids over a period of time, patients

grow tolerant to the analgesic or pain-relieving effects. As tolerance increases, a patient typically

requires progressively higher doses in order to obtain the same levels of pain reduction he or she

has become accustomed to – up to, and including, doses that are considered to be “frighteningly

high.”38 At higher doses, the effects of withdrawal are more substantial, and the risk of addiction




36
       Sandra D. Comer, et al., Relative Abuse Liability of Prescription Opioids Compared to
Heroin in Morphine-Maintained Heroin Abusers, 33 NEUROPSYCHOPHARMACOLOGY 1179 (Jun.
20, 2007), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3787689/.
37
      David Montero, Actor’s death sows doubt among O.C.’s recovering opioid addicts, THE
ORANGE CTY. REGISTER (Feb. 4, 2014), https://www.ocregister.com/2014/02/04/actors-death-
sows-doubt-among-ocs-recovering-opioid-addicts/.
38
         Mitchell H. Katz, M.D., Long-term Opioid Treatment of Nonmalignant Pain: A Believer
Loses      His     Faith,   170     ARCHIVES     OF    INTERNAL      MED.     1422     (2010),
https://jamanetwork.com/journals/jamainternalmedicine/article-abstract/225880?redirect=true.


                                                 39
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 46 of 194



increases. The FDA has acknowledged that available data suggests a relationship between

increased doses and the risk of adverse effects.39

               As addiction science shows, once an individual is addicted to any of these products,

a series of biochemical reactions and physiological changes in the brain make it very difficult to

break the addiction, even if the patient desperately wants to do so. These known brain changes in

addicted persons also explain why addiction is a relapsing disease.

               As the NEW ENGLAND JOURNAL OF MEDICINE explains:

       This attenuated release of dopamine renders the brain’s reward system much less
       sensitive to stimulation by both drug-related and non-drug-related rewards. As
       a result, persons with addiction no longer experience the same degree of
       euphoria from a drug as they did when they first started using it. It is for this
       same reason that persons with addiction often become less motivated by
       everyday stimuli (e.g., relationships and activities) that they had previously
       found to be motivating and rewarding. Again, it is important to note that these
       changes become deeply ingrained and cannot be immediately reversed through
       the simple termination of drug use (e.g., detoxification).40

               As addiction deepens, the changes in the brain of the addict become more profound.

The deadened mood affect and pre-occupation with continued use to the exclusion of previously

pleasurable activities are aggravated by a lessened ability to control impulses. Further:

       [t]he changes that occur in the reward and emotional circuits of the brain are
       accompanied by changes in the function of the prefrontal cortical regions, which
       are involved in executive processes. Specifically the down-regulation of dopamine
       signaling that dulls the reward circuits’ sensitivity to pleasure also occurs in
       prefrontal brain regions and their associated circuits, seriously impairing executive
       processes, among which are the capacities for self-regulation, decision making,
       flexibility in the selection and initiation of action, attribution of salience (the
       assignment of relative value), and the monitoring of error.41




39
       Volkow, supra at n.27.
40
       Id.
41
       Id.


                                                40
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 47 of 194



               Recent research on the brains of addicted individuals makes clear why that person

would substitute heroin for prescription opioids, and further, why the changes in the individual’s

brain caused by the addiction to prescription opioids makes it almost impossible to resist the need

for continued use, even to the point of death.

               In short, the progression of addiction is, first, the initial pain relief and feeling of

well-being or euphoria experienced by the patient. Next is the craving for more and more of the

substance, since the dopamine rewards system has been hijacked and the patient is incapable of

experiencing everyday joys. Even greater and more frequent amounts of the opioid do not work,

since the patient’s dopamine reward system is broken. As addiction proceeds, the patient becomes

increasingly incapable of thinking through the situation, since his prefrontal cortical regions have

become affected. Therefore, a person who has become addicted to opioids feels compelled to

continue using and will switch to heroin if it is easier and less expensive to obtain.

               3.      Biology of Why a Person with an Opioid Addiction Frequently Turns
                       to Crime42

               Opioid addiction is different from other chronic diseases. The opioid-addicted

individual will behave in ways that appear anti-social. Even a threat of severe punishment is

insufficient to keep them from continuing their opioid use. They will give up everything and

everyone they have ever cared about to maintain their opioid supply. The anti-social behavior that

opioid-addicted individuals engage in is not driven by character flaws or moral failing. Instead,

the behavior is secondary to the development of addiction. Once addicted, good people will

behave in ways they never could have imagined.



42
        Nora D. Volkow, et al., Addiction: Decreased Reward Sensitivity and Increased
Expectation Sensitivity Conspire to Overwhelm the Brain’s Control Circuit, 32 BIOESSAYS 748
(2010).


                                                 41
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 48 of 194



                When an opioid is taken regularly, regions of the brain that modulate behavior and

control our higher functions like judgment, decision making, and self-control over our actions

begin to change in ways that may be irreversible. In effect, opioids hijack critical regions of the

brain causing a loss of free will, resulting in the need to continue using an opioid to avoid feeling

dysphoria.

                Opioid addiction is a disease of exposure. Repeated use of opioids, even when

taken exactly as prescribed, can result in addiction. The sharp increase in opioid prescribing over

the past 20 years has led to parallel increases in opioid addiction and overdose deaths.

Overprescribing causes addiction directly in patients prescribed opioids. And overprescribing

causes addiction indirectly, as patients’ prescriptions are borrowed or shared with family members,

friends, or acquaintances.

        B.      Lack of Evidence that Long-Term Opioid Use Was a Valid Pain Treatment

                Manufacturer Defendants have always been aware that there was no real evidence

of the safety and efficacy of opioids for long-term use. To the contrary, there was evidence that,

with long-term use, opioid drugs would become less effective because of tolerance to the pain

relieving effects.

                A 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in “function” over other non-addicting treatments.           It stated: “For functional

outcomes, the other analgesics were significantly more effective than were opioids.”43




43
         Andrea D. Furlan, et al., Opioids for Chronic Noncancer Pain: A Meta-Analysis of
Effectiveness and Side Effects, 174 CAN. MED. ASS’N J. 1589 (2006). This same study revealed
that efficacy studies do not typically include data on opioid addiction. In many cases, patients who
may be more prone to addiction are pre-screened out of the study pool. This does not reflect how
doctors actually prescribe the drugs, because even patients who have past or active substance use
disorders tend to receive higher doses of opioids. See Karen H. Seal, et al., Association of Mental


                                                 42
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 49 of 194



               Endo’s own research shows that patients taking opioids, as opposed to other

prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to 22%);

and self-described fair or poor health (24% to 34%).

               In the fall of 2009, as a pain specialist noted in an article titled Are we making pain

patients worse?, “[O]pioids may work acceptably well for a while, but over the long term, function

generally declines, as does general health, mental health, and social functioning. Over time, even

high doses of potent opioids often fail to control pain, and these patients are unable to function

normally.”44

               Workers’ compensation data has also long revealed the lack of evidence for the

efficacy of opioids for long-term chronic pain. Claims involving workers who take opioids are

almost four times as likely to reach costs of over $100,000 than claims without opioids, as these

patients suffer greater side effects and are slower to return to work. Even adjusting for injury

severity and self-reported pain score, receiving an opioid for more than seven days and receiving

more than one opioid prescription increased the risk that the patient would still be on work

disability one year later. A prescription for opioids as the first treatment for a workplace injury

doubled the average length of the claim.

               In the face of this body of evidence and medical orthodoxy questioning the efficacy

and safety of opioids, the Manufacturer Defendants mounted their disinformation campaign to

open the market for their drugs, despite the known risk of addiction.




Health Disorders With Prescription Opioids and High-Risk Opioid Use in US Veterans of Iraq
and Afghanistan, 307 J. AM. MED. ASS’N 940 (2012).
44
        Andrea Rubenstein, Are We Making Pain Patients Worse?, SONOMA MED. (Fall 2009),
http://www.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-
medicine-are-we-making-pain-patients-worse.aspx?pageid=144&tabid=747.


                                                 43
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 50 of 194



       C.      Campaign of Misinformation and Unlawful Conduct by Manufacturer
               Defendants

               1.     Summary of Manufacturer Defendants’ Disinformation Campaign

               Manufacturer Defendants, through a sophisticated and highly deceptive and unfair

marketing campaign that began in the late 1990s and continues to the present, set out to and

succeeded in reversing the popular and medical understanding of opioids. Chronic opioid therapy

– the prescribing of opioids to treat chronic pain long-term – is now a commonplace and highly

dangerous practice in the United States.

               Since Insys did not begin selling its fentanyl-based product, Subsys, until 2012, and

Collegium did not begin selling its oxycodone-based product, Xtampza ER, until April 2016, they

did not participate in the activity preceding that date. Nevertheless, both Insys and Collegium did

profit from the collusive campaign of other Manufacturer Defendants to change medical orthodoxy

solely for reasons of greed, rather than a scientific basis, and they continue to misrepresent the

safety and efficacy of opioid treatment for chronic pain.

               To accomplish this reversal, Manufacturer Defendants spent hundreds of millions

of dollars: (a) developing and disseminating seemingly truthful scientific and educational

materials and advertising that misrepresented the risks, benefits, and superiority of opioids for

treating chronic pain; (b) funding, assisting, encouraging, and directing KOLs to deliver scripted

talks, publish misleading studies, and present CMEs that disseminated false and incomplete

information to medical practitioners; (c) infiltrating the boards and committees of professional

societies and patient advocacy groups that delivered messages and developed guidelines

supporting chronic opioid therapy; (d) funding, assisting, directing, and encouraging seemingly

neutral and credible professional societies and patient advocacy groups (referred to as “Front

Groups”) that developed misleading educational materials and treatment guidelines that were then



                                                44
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 51 of 194



distributed by Distributor Defendants, urging doctors to prescribe, and patients to use, opioids

long-term to treat chronic pain; (e) deploying sales representatives who visited doctors and other

prescribers, who marketed their opioids for “non-indicated” or off-label purposes, not approved

by the FDA, thereby violating 21 U.S.C. §§331(a)-(b), 352(a); and (f) targeting public ads to

vulnerable populations, such as the elderly and veterans.

               Manufacturer Defendants: (a) overstated the benefits of chronic opioid therapy,

promised improvement in patients’ function and quality of life, and failed to disclose the lack of

evidence supporting long-term use; (b) trivialized or obscured opioids’ serious risks and adverse

outcomes, including the risks of addiction, overdose, and death; (c) overstated their superiority

compared with other treatments, such as other, non-opioid analgesics, physical therapy, and other

alternatives; and (d) mischaracterized the difficulty of withdrawal from opioids and prevalence of

withdrawal symptoms. There is not, and there never has been, reliable scientific evidence to

support Manufacturer Defendants’ marketing claims. There has long been, and there continues to

be, substantial scientific evidence that these claims are false.

               2.      False Messaging

                       a.      Drug Companies Must Deal Honestly with Patients,
                               Consumers, and Governmental Payors

               Like every other business in Connecticut, pharmaceutical manufacturers have a

duty to deal honestly and truthfully with consumers and to refrain from using unfair and deceptive

acts to boost profits at the consumer’s expense.

               A drug company’s representations about its drug must: (a) be consistent with its

label and supported by substantial scientific evidence; (b) not include false or misleading

statements or material omissions; and (c) fairly balance the drug’s benefits and risks.




                                                   45
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 52 of 194



               Furthermore, drug companies are not permitted to sell any drugs that are

“misbranded,” which means, among other things, that the “label” cannot be false or misleading.

“Labeling” includes more than the drug’s physical label; it also includes “all . . . other written,

printed, or graphic matter . . . accompanying” the drug, including promotional material.45 The

term “accompanying” includes promotional materials – posters, websites, brochures, books, etc.

that are disseminated by, or on behalf of, the manufacturer of the drug.46 Thus, Manufacturer

Defendants’ promotional materials are part of their drugs’ labels and required to be accurate,

balanced, and not misleading.

               Labeling is misleading if it is not based on substantial evidence, materially

misrepresents the benefits of a drug, or omits material information about or minimizes the

frequency or severity of a product’s risks. Promotion that fails to present the most important risks

of a drug as prominently as its benefits lacks fair balance and is therefore deceptive.

               Drug companies are also prohibited from distributing evidence or information

about a drug’s safety or efficacy, or presenting conclusions that “clearly cannot be supported by

the results of the study.”47 Drug companies further must not make comparisons between their

drugs and other drugs that represent or suggest that “a drug is safer or more effective than another

drug in some particular when it has not been demonstrated to be safer or more effective in such

particular by substantial evidence or substantial clinical experience.”48




45
       21 U.S.C. §321(m).
46
      See id.; Annotation, Notes of Decisions: Accompanying the Article, Labeling, 21 U.S.C.A.
§321 (West).
47
       21 C.F.R. §99.101(a)(4).
48
       21 C.F.R. §202.1(e)(6)(ii).


                                                 46
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 53 of 194



                The Manufacturer Defendants’ responsibilities to not engage in false, untrue,

misleading and deceptive statements of material fact to physicians, consumers, payors, and

Plaintiff, the Town of Enfield, are consistent with their duties under CUTPA, Conn. Gen. Stat.

§42-110, et seq., and the FD&C Act. Plaintiff expressly denies that the reference to the FD&C

Act in this Complaint means that any claims “arise under” federal law within the meaning of 28

U.S.C. §1331.

                Manufacturer Defendants long maintained that prescription opioids carry little to

no risk of addiction, when they knew that not to be true. For example, Purdue claimed that the

risk of addiction was negligible, even though its own studies had shown that between 8% and 13%

of OxyContin patients became addicted.

                Manufacturer Defendants have said that specific characteristics of their drugs made

them less addictive, when there was no evidence to support their assertions. For example, Endo

marketed Opana ER as being crush-resistant and as a result hard to abuse, and harder to become

addicted to. In fact, Endo knew that there was no evidence to support this assertion. Sales

representatives for Purdue, Janssen, Endo and Actavis promoted their drugs as having “steady-

state” properties with the intent and expectation that prescribers would understand this to mean

that their drugs caused less of a rush or a feeling of euphoria, which can trigger misuse and

addictions.

                Cephalon-sponsored Treatment Options: A Guide for People Living with Pain

(American Pain Foundation, 2007) stated that addiction is limited to extreme cases of unauthorized

dose escalations, getting opioids from multiple sources, or theft. In truth, Cephalon knew there

was no basis for this depiction that addiction occurred only in rare cases.




                                                 47
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 54 of 194



               Manufacturer Defendants have maintained that addiction risk can be managed by

the prescribing physician by asking patients to fill out a questionnaire to assess their risk of

addiction (known as “screening”). Actavis trained its sales force to advise prescribers that they

can use risk screening tools to limit the development of addiction. However, there is not, and there

never has been, evidence to suggest that such screening is reliable.

               Manufacturer Defendants falsely suggested or even blatantly proclaimed that

withdrawal from opioids was not a problem. Actavis trained its sales force to assert that

discontinuing opioid therapy can be handled “simply” and done at home, with the withdrawal

period approximately taking a week, even in addicted patients. Janssen training materials between

2009 and 2011 repeatedly proclaimed “low incidence of withdrawal symptoms” as a “core

message” for their sales force. In addition to claiming a low rate of withdrawal symptoms, Janssen

relied upon a study that only began tracking withdrawal symptoms in patients 2-4 days after

discontinuing opioid use. Janssen knew, or should have known, that these symptoms peak earlier

than that for most patients.

               Contrary to Manufacturer Defendants’ assertions, opioids have been found time

and again to be addictive. A patient’s fear of the unpleasant effects of discontinuing opioids,

combined with the negative reinforcement during a period of actual withdrawal, can push a patient

to seek further opioid treatment – even where ineffective or detrimental to quality of life – simply

to avoid the deeply unpleasant effects of withdrawal.

                       b.      Falsehood: No Upper Limit on Amount of Opioids to
                               Consumer

               Manufacturer Defendants have misrepresented and even denied entirely the

dangers posed by large doses of opioids. Manufacturer Defendants claimed that dosages could be

escalated continuously to match high pain tolerance, even though studies showed that such



                                                48
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 55 of 194



escalation could be deadly. This false advice has been disseminated even though the Manufacturer

Defendants, their executives, researchers, and sales staff have knowledge that increasing a dosage

or starting a patient with a high dosage may be fatal. See supra at ¶¶95, 137; infra at ¶167.

               This falsehood is of particular concern because none of the Manufacturer

Defendants’ opioids has a cap on dosage. Thus, the guidance of manufacturers (and the medical

community, informed by manufacturers) has a critical role to play in preventing overdose.

               There is not now, and there never has been, any scientifically based support for the

Manufacturer Defendants’ statements that there are no upper limits for opioids.

               High doses pose real risk. The 2016 CDC Guidelines states in pertinent part:

“[b]enefits of high-dose opioids for chronic pain are not established,” while the “risks for serious

harms related to opioid therapy increase at higher opioid dosage.” They further state that there are

“increased risks for opioid use disorder, respiratory depression, and death at higher dosages[.]” As

a result, the CDC advised doctors to “avoid increasing dosage” above 90 morphine milligram

equivalents per day.

               When under the continuous influence of opioids over time, patients grow tolerant

to their analgesic effects. As tolerance increases, a patient typically requires progressively higher

doses to obtain the same levels of pain reduction to which he or she has become accustomed – up

to and including doses that are “frighteningly high.”49 Supra at ¶133. At higher doses, the effects

of withdrawal are more substantial, thus leaving a patient at a much higher risk of addiction. A

patient can take the opioids at the continuously escalating dosages to match pain tolerance, and

still overdose at recommended levels.




49
       Katz, supra n.38.


                                                 49
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 56 of 194



              Upon information and belief, Purdue required its sales representatives to “practice

verbalizing the titration [dosing] message.” Purdue believed increasing titration was a key

marketing objective and even monitored the pace at which doctors increased doses of its opioids.

Sales representatives were warned when the doses were not increased fast enough by their target

physicians. This ruthless sales tactic was memorialized by Purdue in a sales guide, entitled,

“Initiation, Conversion, and Titration Discussions with the Appropriate Selling Tools.”




                              Purdue opioid promotion from 2008.




                                               50
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 57 of 194




                              Purdue opioid promotion from 2013.

               Upon information and belief, rather than applaud public health efforts, Purdue

lambasted in internal documents such efforts to limit total daily dose and length of therapy by

saying such efforts “would negatively impact business.” [Emphasis added.] To push back against

the public demands in 2014 to decrease dosage, Purdue defensively pursued a “strategic initiative”

to fight back and “maintain 2013 dose mix.”




                                               51
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 58 of 194




                         Purdue internal strategy presentation from 2012.

               According to Purdue’s 2015 Price List, a patient taking Purdue’s 80 mg OxyContin

pill twice a day for a week earned Purdue $210. If that same patient could be kept on the drug for

a year, Purdue received far more money: $10,959. Purdue’s confidential internal analysis, revealed

in the June 12, 2018 Complaint against the company by the Massachusetts Attorney General,

“found that there is greater loss [in sales] in the 60mg and 80mg strengths (compared to other

strengths) when we don’t make primary sales calls.” Purdue’s business plans emphasized that

“OxyContin is promotionally sensitive, specifically with the higher doses, and recent research

findings reinforce the value of sales calls.”




                                                52
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 59 of 194



               Purdue promoted the assertion that “[o]pioid dose was not a risk factor for opioid

overdose,” even while it admitted in internal private documents that “it is very likely” that there is

a “dose-related overdose risk in [chronic non-cancer pain] patients on [chronic opioid therapy].”

               Purdue’s deception about the risk of higher doses was deliberate. Purdue recorded

in an internal “Publication Plan” that its’ “KEY MESSAGES” would say that “dose alone” is not

“the reason for overdose deaths,” and “opioid overdose is controlled by good prescribing practice

and patient monitoring, not by arbitrary dosage limitations.”




               AGO graph from Massachusetts Department of Public Health data.

                       c.      Falsehood: Opioids Are the Best Solution

               Manufacturer Defendants have consistently exaggerated the benefits and

downplayed the side effects of opioids as compared to other analgesics. Specifically, Manufacturer

Defendants have ignored the effects of long-term opioid therapy, which include addiction,


                                                 53
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 60 of 194



hyperalgesia, hormonal dysfunction, decline in immune function, increased bone fractures in the

elderly, neonatal abstinence syndrome, and potentially fatal interaction with other medication

taken to treat disorders frequently co-existing with chronic pain. At the same time, Manufacturer

Defendants have greatly exaggerated the incidence of side-effects and the risk of death from

medicines, such as aspirin or ibuprofen, technically known as non-steroidal anti-inflammatory

drugs (“NSAIDs”). Manufacturer Defendants have suggested 10,000-20,000 annual deaths are

attributable to NSAIDs, when the real number is approximately 3,200 and shrinking.50

                On the contrary, there is evidence that opioid drugs are less effective at treating

chronic pain, and may worsen patients’ health. As noted, a comprehensive study in 2006 found

that opioids as a class did not demonstrate improvement in functional outcomes over other non-

addicting treatments. Rather, the study concluded: “[f]or functional outcomes, the other analgesics

were significantly more effective than were opioids.”51 The above study and similar ones that

were antithetical to the position of the Manufacturer Defendants were simply not presented by the

KOLs in their speeches to practitioners, in the lectures presented at CMEs controlled by the

Manufacturer Defendants, or in the Front Groups used to disseminate the Manufacturer

Defendants’ false message that opioids are a superior pain treatment.

                The Manufacturer Defendants knew their disparagement of NSAIDs and other

analgesics was unfounded. Indeed, Endo’s own internal research shows that patients taking opioid-

based pain medicines specifically reported higher rates of obesity, insomnia, and self-described

fair or poor health.



50
       See Courtney Krueger, Ask the Expert: Do NSAIDs Cause More Deaths Than Opioids?,
PRACTICAL PAIN MGMT. (Nov./Dec. 2013), https://www.practicalpainmanagement.com/
treatments/pharmacological/opioids/ask-expert-do-nsaids-cause-more-deaths-opioids.
51
        Furlan, supra n.43.


                                                54
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 61 of 194



                The Manufacturer Defendants deceptively exaggerated the risks associated with

high doses of acetaminophen and NSAIDs (such as aspirin and ibuprofen) and instead pushed their

opioids, which they claimed to have “no ceiling dose” and are “the gold standard of pain

medications.”

                       d.     Falsehood: The Promise of a Pain-Free Life and Vigorous
                              Existence

                Manufacturer Defendants misrepresented that opioids improve functioning over

time. For example, Janssen sponsored a patient education guide in 2009, Finding Relief: Pain

Management for Older Adults, which states as a fact that “opioids may make it easier for people

to live normally.”

                Purdue also conceived and funded third-party publications to proclaim that opioids

give patients the “quality of life we deserve.” This was a lie. Purdue’s internal documents admit

that “Purdue has no clinical studies or other substantial evidence demonstrating that a Purdue

Product will improve the quality of a person’s life.” There is not, and there never has been, any

data to support the claim that they do so; in fact, there is data to suggest that long-term opioid

usage reduces functioning. Data from workers’ compensation claims indicates that there is a

negative correlation between opioid prescriptions and a person returning to work.52

                The 2016 CDC Guidelines (supra at ¶¶26, 167) state that “[a]lthough opioids can

reduce pain during short-term use, the clinical evidence review found insufficient evidence to

determine whether pain relief is sustained and whether function or quality of life improves with

long-term opioid therapy.” The CDC further found that “evidence is limited or insufficient for



52
       See, e.g., Cindy L. Kidner, et al., Higher Opioid Doses Predict Poorer Functional Outcome
in Patients with Chronic Disabling Occupational Musculoskeletal Disorders, 91 J. BONE JOINT
SURG. AM. 919 (2009).


                                                55
          Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 62 of 194



improved pain or function with long-term use of opioids for several chronic pain conditions for

which opioids are commonly prescribed, such as low back pain, headache, and fibromyalgia.”

                         e.    Falsehood: Tapering Is an Effective Way to Manage Any
                               Withdrawal

                Manufacturer Defendants also falsely represent that withdrawal is easily managed,

for example, by tapering off a patient’s dosage. For instance, Endo’s CME, Persistent Pain in the

Older Adult, taught prescribers that withdrawal can be avoided by tapering off dosage by 10-20%

per day for ten days.

                The 2010 Mallinckrodt/C.A.R.E.S. publication, “Defeat Chronic Pain Now!”,

advised potential opioid users that tolerance to opioids is “easily remedied,” and that “[a]ll patients

can be safely taken off opioid medication if the dose is slowly tapered down by their doctor.”53

                Janssen’s training materials asserted that Nucynta ER has a low incidence of

withdrawal symptoms, based on a study of withdrawal symptoms two to four days after

discontinuing use (when, in fact, the symptoms peak much earlier).

                On its current website, PrescribeResponsibly.com, in an article titled What a

Prescriber Should Know Before Writing the First Prescription, Janssen states that opioid addiction

“can usually be managed” with such tools as Opioid Agreements between the prescribing

physician and patient.

                There is no reliable data, nor has there ever been, supporting the statements made

by each Manufacturer Defendant that gradual tapering would alleviate the risk of withdrawal.




53
          BRADLEY S. GALER, M.D. & CHARLES E. ARGOFF, M.D., DEFEAT CHRONIC PAIN NOW!
(2010).


                                                  56
          Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 63 of 194



                         f.     Falsehood: Pseudoaddiction

                 Pharmaceutical manufacturers tried to dismiss signs of addiction in patients by

using the term “pseudoaddiction,” invented by Dr. David Haddox, later Vice President of Health

Policy at Purdue. Pseudoaddiction was a term used for patients showing signs of addiction, and

Defendants explained that what these patients were actually exhibiting was “under-treated pain.”

                 With no reliable data, the Manufacturer Defendants grabbed hold of the concept of

pseudoaddiction, with the intent and result that treating physicians would ignore signs of actual

addiction in their patients (such as seeking early refills, agitation, etc.). Instead of advising the

treating physician that the patient is likely in the throes of addiction, the Manufacturer Defendants

advocated that the patient is still undertreated and should be prescribed a higher potency of the

opioid.

                 A pamphlet, entitled Clinical Issues in Opioid Prescribing (2008), urged doctors to

look for pseudoaddiction:

          A term which has been used to describe patient behaviors that may occur when
          pain is undertreated. Patients with unrelieved pain may become focused on
          obtaining medications, may “clock watch,” and may otherwise seem
          inappropriately “drug-seeking.” Even such behaviors as illicit drug use and
          deception can occur in the patient’s efforts to obtain relief. Pseudoaddiction can
          be distinguished from true addiction in that the behaviors resolve when the pain
          is effectively treated.

                 In another pamphlet, Providing Relief, Preventing Abuse: A reference guide to

controlled substances prescribing practices (2008), Purdue admonished doctors that

“[u]ndertreatment of pain is a serious problem” and “pain should be treated aggressively.” Purdue

stated: “Fact[] About Addiction: ‘Misunderstanding of addiction and mislabeling of patients as

addicts results in unnecessary withholding of opioid medications.’”

                 Purdue released a second edition of Providing Relief, Preventing Abuse in 2011,

which continued to urge higher doses and added a new deception about the scientific “literature”:


                                                  57
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 64 of 194



“The term pseudoaddiction has emerged in the literature to describe the inaccurate

interpretation of [drug-seeking] behaviors in patients who have pain that has not been

effectively treated.” This revised pamphlet and the claims it disseminated cited to no scientific or

medical evidence that supported pseudoaddiction as a diagnosis separate from addiction. The

pamphlet failed to disclose that all of the cited “literature” included was linked to organization and

doctors paid by Purdue.

               Purdue also urged doctors to prescribe higher doses in a Purdue-sponsored book,

Responsible Opioid Prescribing (2011), which again suggested that patients, who appear to be

addicted, were instead “receiving an inadequate dose” and needed more drugs. In Purdue’s Opioid

Clinical Management Guide (2009), Purdue told doctors that the greatest risk of addiction was

giving patients too little of its addictive drugs: “The primary risk factor for misuse is uncontrolled

or inadequately treated pain.”

               Janssen sponsored, funded, and edited a website publication, entitled Let’s Talk

Pain, which stated “pseudoaddiction refers to patient behaviors that may occur when pain is under-

treated[.] . . . Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management.”

               While the term “pseudoaddiction” is no longer prevalent and not currently posted

on any of the Manufacturer Defendants’ websites, it was in common use and widely disseminated

to physicians through at least 2012. Upon information and belief, as a result of the Manufacturer

Defendants’ false information campaign, the signs of addiction in opioid-treated patients are still

being misconstrued as pseudoaddiction in the community of practicing physicians, including those

physicians in Connecticut who serve the population of the Town of Enfield.




                                                 58
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 65 of 194



                There never was any scientifically valid evidence for the concept of

pseudoaddiction. The Manufacturer Defendants knew there was no scientific basis for the concept

and their statements about it were false when made.

                3.     Means of Disinformation

                Manufacturer Defendants strengthened the effects of their misinformation by

disseminating it through varied sources in a number of settings, targeting both doctors and patients.

                Manufacturer Defendants have poured significant resources into branded

advertisements for their own particular opioids. In 2011, Manufacturer Defendants spent over $14

million advertising in medical journals, including $8.3 million by Purdue, $4.9 million by Janssen,

and $1.1 million by Endo.54

                These advertisements have run in publications aimed at pain specialists (e.g.,

JOURNAL   OF   PAIN, CLINICAL JOURNAL    OF   PAIN), as well as those aimed at the entire medical

community (e.g., JOURNAL OF THE AMERICAN MEDICAL ASSOCIATION).

                These advertisements have contained misleading claims about Manufacturer

Defendants’ opioid products. For example, a 2005 Purdue advertisement in the JOURNAL OF PAIN

described OxyContin as an “around-the-clock analgesic . . . for an extended period of time.” The

advertisement featured a man and boy fishing and proclaimed that There Can Be Life With Relief,

falsely suggesting (on both counts) that OxyContin provides effective long-term pain relief and

functional improvement. Endo’s Opana ER was advertised with photos of people engaged in

demanding jobs, suggesting that the drug could provide long-term relief and functional

improvement.


54
        While Actavis spent less than $100,000 and Cephalon spent nothing on medical
advertisement in 2011, these companies’ expenditures peaked earlier, with Actavis spending $11.7
million in 2005 and Cephalon spending about $4 million over 2007 and 2008.


                                                 59
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 66 of 194



               Since Insys entered the opioid pain market in 2012, after many of these means to

disseminate false information were already under way, it is not known at this time to what extent

Insys participated in them. Upon information and belief, Insys was able to effectively sell Subsys

off-label due to the wide dissemination of misinformation propagated by the other Manufacturer

Defendants.

               Since Collegium made only minimal sales of its opioid product before April 2016,

it is not known at this time to what extent Collegium participated in the dissemination of the false

information before that time. However, in its marketing effort to sell its opioid product, Xtampza

ER, Collegium continues to utilize many of the discredited marketing methods used by other

Manufacturing Defendants, including a heavy use of detailers to spread deceptions about the safety

of opioids on a one-to-one bases, use of KOLs, and sponsorship of Front Groups, such as the

American Pain Foundation (infra at ¶¶264-73), and mischaracterizes the epidemic as “an abuse or

misuse of opioid” rather than “an over-use of opioids,” the true cause of the epidemic. In its March

7, 2018 Form 10-K SEC filing (“March 2018 Form 10-K”), Collegium stated as follows:

       Chronic pain, typically defined as pain that lasts beyond the healing of an injury or
       that persists longer than three months, is a worldwide problem with serious health
       and economic consequences. . . . Common types of chronic pain include lower back
       pain, arthritis, headache, and face and jaw pain. The prevalence of chronic pain is
       expected to rise in the future, as the incidence of associated illnesses such as
       diabetes, arthritis and cancer increases in the aging population.

                                               ***

              Prescription opioids remain the primary treatment for chronic pain.55

                       a.     Unsupported Research

               Manufacturer Defendants have misrepresented scientific research and evidence

surrounding the addictiveness of their pharmaceutical products.


55
       Collegium Pharm., Inc., Annual Report at 5 (Form 10-K) (Mar. 7, 2018).


                                                60
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 67 of 194



               Manufacturer Defendants led people to reasonably believe that they had tested the

safety and efficacy of opioids for long-term use by creating a body of false, misleading, and

unsupported literature about opioids that appeared to be the result of independent, objective

research, and was thus more likely to shape the perceptions of prescribers, patients, and payors.

               Manufacturer Defendants coordinated the timing and publication of manuscripts,

abstracts, posters and oral presentations, and educational materials in peer-reviewed journals and

other publications to support the launch and sales of their drugs. Manufacturer Defendants’

internal documents show plans to submit research papers and “studies” to long lists of journals,

including back-up options and last resort, “fast-track” application journals, which they could use

if the pending paper was rejected everywhere else.

               Manufacturer Defendants worked to ensure that favorable articles were

disseminated and cited widely in medical literature, even where references distorted the

significance or meaning of the underlying study. One of the most frequently used distortions is

the instance of a five-sentence letter written to the NEW ENGLAND JOURNAL            OF   MEDICINE

(“NEJM”) in 1980 by Dr. Hershel Jick and his assistant, Ms. Jane Porter.

               In 1980, Dr. Jick and his assistant, Ms. Porter, who both worked at the Boston

University Medical Center, sent the Porter/Jick Letter to the prestigious NEJM:

       ADDICTION RARE IN PATIENTS TREATED WITH NARCOTICS

       To the Editor: Recently, we examined our current files to determine the incidence
       of narcotic addiction in 39,946 hospitalized medical patients who were monitored
       consecutively. Although there were 11,882 patients who received at least one
       narcotic preparation, there were only four cases of reasonably well documented
       addiction in patients who had no history of addiction. The addiction was considered
       major in only one instance. The drugs implicated were meperidine in two patients,
       Percodan in one, and hydromorphone in one. We conclude that despite widespread
       use of narcotic drugs in hospitals, the development of addiction is rare in medical
       patients with no history of addiction.




                                                61
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 68 of 194




       Jane Porter
       Hershel Jick, M.D.
       Boston Collaborative Drug
       Surveillance Program
       Boston University Medical Center
       Waltham, MA 02154.56

               Manufacturer Defendants and their Front Groups have twisted this letter and

misused it as scientific confirmation for their assertion that widespread and long-term opioid use

does not pose a substantial threat of addiction. The Manufacturer Defendants knew, but failed to

disclose, the material information that undermined the validity of the five-sentence letter for the

sweeping proposition for which it was cited.

               Manufacturer Defendants knowingly misrepresented the findings and scientific

value of the letter in several ways:

               (a)     By omitting the fact that Ms. Porter and Dr. Jick’s observations were made

       in a letter to the editor, and implying – or outright stating – that the results were the

       published results of a peer-reviewed scientific clinical trial study, they misrepresented the

       scientific validity of its findings;

               (b)     Based on when the letter was written, in 1980, the use of opioids being

       described in the letter could only have been for acute pain or end-of-life care because

       medical practice at the time prohibited opioids from being used to treat chronic pain.

       Nevertheless, Manufacturer Defendants cited the Porter/Jick Letter as evidence for the

       proposition that opioids pose a low risk of addiction in all contexts, including long-term

       use for chronic pain;



56
        Jane Porter & Hershel Jick, Addiction Rare in Patients Treated with Narcotics, 302 NEW
ENG. J. MED. 123 (1980), www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.


                                                62
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 69 of 194



               (c)     Since the Porter/Jick Letter is not based on a clinical trial, there is no level

       of confidence that patients were regularly being monitored for signs of addiction. Thus,

       there may have been false negatives;

               (d)     The letter is written about patients who were given a few opioid doses in a

       hospital, rather than those who were given prescriptions to take home. Nonetheless, it was

       trumpeted by Manufacturer Defendants as scientific evidence that opioids pose a low risk

       of addiction when used long-term; and

               (e)     There is no evidence that these patients were followed up with after leaving

       the hospital regarding the presence of any addiction. But it was cited by Manufacturer

       Defendants as showing that opioids pose no long-term risk of addiction.

               Manufacturer Defendants mis-cited the Porter/Jick Letter again and again as

evidence of the minimal risk of addiction from using opioids as a treatment for chronic pain,

despite its limited credibility and the existence of much more significant evidence to the contrary.

               Two papers funded by Purdue in 1998 showed that between 8% and 13% of patients

studied subsequently became addicted to opioids. Ignoring this study, the Porter/Jick Letter was

cited and relied upon in two CME courses put on by Purdue and Endo in 2012 to support the

assertion that opioids are not addictive.

               The Porter/Jick Letter was not extensively cited as evidence of opioids’ low risk of

addiction until it first appeared in a 1986 paper by the American Pain Society, one of Defendants’

Front Groups. From there, its use as a tool of misinformation mushroomed. It has been cited over

900 times, in contrast to the 11 other letters to the editor contemporaneously published in NEJM,

which were cited a median of 11 times.




                                                 63
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 70 of 194



               Dr. Hershel Jick, the primary author, later stated that his own letter had been

misused and distorted. He has said that he is “mortified that that letter to the editor was used as an

excuse to do what these drug companies did,” referring to the fact that “they used this letter to

spread the word that these drugs were not very addictive.”57

               A 2017 statement in the NEJM (probably the first of its kind) was published as a

meta-study on the misuse of the letter. It says that the letter “was heavily and uncritically cited as

evidence that addiction was rare with long-term opioid therapy,” which statement “contributed to

the North American opioid crisis[.]”58

               The 2017 study reports that 80.8% of articles citing the 1980 letter did not mention

that it was limited to the hospital setting and 72.2% of articles citing it used it to support the

conclusion that addiction is rare in patients treated with opioids.

               “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the

University of Toronto, who led the analysis. “It was the key bit of literature that helped the opiate

manufacturers convince front-line doctors that addiction is not a concern.”59

               Manufacturer Defendants also worked to discredit or bury negative information.

Manufacturer Defendants – often with the help of third-party consultants – targeted a broad range

of media to disseminate their message, including negative review articles, letters to the editor,




57
       Derek Hawkins, How a Short Letter in a Prestigious Journal Contributed to the Opioid
Crisis, WASH. POST (Jun. 2, 2017), https://www.washingtonpost.com/news/morning-
mix/wp/2017/06/02/how-the-opioid-crisis-traces-back-to-a-five-sentence-scholarly-letter-from-
1980/?utm_term=.836d02c52301.
58
       Pamela T.M. Leung, et al., A 1980 Letter on the Risk of Opioid Addiction, 376 NEW ENG.
J. MED 2194 (2017).
59
        Marilynn Marchione, Painful Words: How a 1980 Letter Fueled the Opioid Epidemic,
STAT NEWS (May 31, 2017), https://www.statnews.com/2017/05/31/opioid-epidemic-nejm-
letter.


                                                 64
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 71 of 194



commentaries, case-study reports, and newsletters disparaging reports of the link between opioids

and addiction.

                 Manufacturer Defendants’ strategies were intended to, and did, knowingly and

intentionally distort the truth regarding the risks, benefits, and superiority of opioids for chronic

pain relief, resulting in distorted prescribing patterns.

                        b.      Key Opinion Leaders

                 Manufacturer Defendants used KOLs (who are generally distinguished physicians

and neutral sources of guidance in their medical field) as sources of pro-opioid misinformation for

regular practicing doctors, including those in the State of Connecticut who treat residents of the

Town of Enfield.

                 The KOLs have been central to the Manufacturer Defendants’ diffuse marketing

efforts. KOLs have written, consulted on, edited, and lent their names to books and articles and

given speeches and CMEs supportive of chronic opioid therapy. They have served on committees

that developed treatment guidelines strongly encouraging the use of opioids to treat chronic pain

and the boards of pro-opioid advocacy groups and professional societies that develop, select, and

present CMEs. Manufacturer Defendants were able to exert control over each of these modalities

through their KOLs.

                 In exchange for these services of the KOLs, Manufacturer Defendants provided

them with money, prestige, recognition, research funding, and avenues to publish. This positioned

the KOLs to exert even more influence in the medical community.

                 Opioid-makers were not the first to mask their deceptive marketing efforts in

purported science. The tobacco industry also used KOLs in its efforts to persuade the public and

regulators that tobacco was not addictive or dangerous. For example, tobacco companies funded

a research program at Harvard and chose as its chief researcher a doctor who had expressed views


                                                  65
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 72 of 194



in line with industry’s views. He was dropped when he criticized low-tar cigarettes as potentially

more dangerous, and later described himself as a pawn in the industry’s campaign.

               Manufacturer Defendants cultivated and promoted only those KOLs who could be

relied upon to help broaden the chronic pain opioid therapy market. Manufacturer Defendants

selected, funded, and elevated those doctors whose public positions were unequivocally supportive

of using opioids to treat chronic pain. These doctors’ professional reputations were then dependent

on continuing to promote a pro-opioid message, even in activities not directly funded by the drug

companies.

               Manufacturer Defendants cited and promoted favorable studies or articles by these

KOLs. By contrast, Manufacturer Defendants did not disseminate the publications of doctors

critical of the use of chronic opioid therapy. One prominent KOL sponsored by many of the

Manufacturer Defendants, Dr. Russell Portenoy, stated that he was told by a drug company that

research critical of opioids (and the doctors who published that research) would never obtain

funding.

               Collegium Vice President, Steven Passik, has proudly identified Dr. Portenoy as

one of his mentors, stating that Dr. Portenoy, among others, “taught me everything I know about

pain and encouraged and supported me long before I had any idea of what I was talking about.”60

               Some KOLs have even gone on to become direct employees and executives of

Manufacturer Defendants, like Dr. Haddox, Purdue’s Vice President of Health Policy, or Dr.

Bradley Galer, Endo’s former Chief Medical Officer.




60
        Pundit Profiles: Steven D. Passik, PhD, PAINWEEK                       (Jan.   4,   2017),
https://www.painweek.org/brainfood_post/steven-d-passik-phd.html.


                                                66
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 73 of 194



               Manufacturer Defendants provided substantial opportunities for KOLs to author

articles or research studies on topics Manufacturer Defendants suggested or chose, with the

predictable effect of ensuring that many favorable studies appeared in the academic literature. As

described by Dr. Portenoy, drug companies would approach him with a study that was well under

way and ask if he would serve as the study’s author. Dr. Portenoy regularly agreed.

               Manufacturer Defendants also paid KOLs to serve as consultants or on their

advisory boards and give talks or present CMEs, often over meals or at conferences. Since 2000,

Cephalon, for instance, has paid doctors more than $4.5 million for programs relating to its opioids.

               Manufacturer Defendants kept close tabs on the content of the misleading materials

published by these KOLs. In many instances, they also scripted what these KOLs said – as they

did with all their recruited speakers.

               There was a group of KOLs who received funding and benefits from all of the

Manufacturer Defendants, who participated in an enterprise to pay these KOLs, to disseminate

misinformation about the safety and efficacy of opioids as a treatment for chronic pain in order to

enable the Manufacturer Defendants to unlawfully expand their profits.

               Dr. Portenoy received research support, counseling fees, and honoraria from

Manufacturer Defendants Purdue, Cephalon, Janssen, and others. He was also president of the

Front Group American Pain Society (“APS”) and board member of Front Group American Pain

Foundation (“APF”).

               Dr. Lynn Webster was the author of numerous CMEs sponsored by Purdue,

Cephalon, Endo, and Collegium. He was also president of the Front Group American Academy

of Pain Medicine (“AAPM”) and board member of APF. Dr. Webster also currently serves as the




                                                 67
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 74 of 194



Scientific Advisor to Collegium.61 In addition, Dr. Webster has disclosed receiving “honoraria,

consultant fees and/or travel expenses” from Collegium, Insys, Mallinckrodt, and Cephalon.62

               Dr. Scott Fishman was a KOL who authored Responsible Opioid Prescribing, a

publication sponsored by Manufacturer Defendants Purdue and Cephalon. Dr. Fishman was also

a president of APF and AAPM.

               Dr. Perry Fine was a KOL who received funding from Manufacturer Defendants

Purdue, Cephalon, Janssen, and Endo. He was also president of AAPM and board member of

APF.

                       c.     Continuing Medical Education

               Connecticut physicians are required to attend CMEs in order to keep their medical

licenses. Manufacturer Defendants sponsored CMEs and made sure that the content supported

their position on opioids. They were thereby able to promulgate their teaching to a large number

of doctors that they should be prescribing more opioids.

               Because CMEs are typically delivered by KOLs who are highly respected in their

fields, and are thought to reflect these physicians’ medical expertise and “cutting edge” practices,

these CMEs can be especially influential to doctors.

               The countless doctors and other healthcare professionals, who participate in

accredited CMEs, constituted an enormously important audience for opioid reeducation.

Manufacturer Defendants targeted general practitioners, who were especially susceptible to

Manufacturer Defendants’ deceptions because of their lack of specialized training in pain


61
        Executive Profile: Lynn R. Webster M.D., FACPM, FASAM, BLOOMBERG
https://www.bloomberg.com/research/stocks/people/person.asp?personId=24452366&privcapId
=7490189 (last visited Nov. 29, 2018).
62
        Lynn R. Webster MD, Opioid-Induced Constipation, 16 PAIN MEDICINE S16 (2015),
https://onlinelibrary.wiley.com/doi/full/10.1111/pme.12911.


                                                68
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 75 of 194



management and the likelihood that they would treat patients seeking medical treatment for pain

management issues.

               These CMEs, often with names related to treatment of chronic pain, inflated the

benefits of opioids, omitted or downplayed their risks, and focused on opioids to the exclusion of

alternative treatments.

               The influence of Manufacturer Defendants’ funding on the content of these CMEs

is clear. One study by a Georgetown University Medical Center professor compared the messages

retained by medical students who reviewed an industry-funded CME article on opioids versus

another group who reviewed a non-industry-funded CME article. The industry-funded CME did

not mention opioid-related death once; the non-industry-funded CME mentioned opioid-related

death 26 times.

               Students who read the industry-funded article noted more frequently the impression

that opioids were underused in treating chronic pain. The “take-aways” of those reading the non-

industry-funded CME included the risks of death and addiction much more frequently than those

of the other group.

               Neither group could accurately identify whether the article they read was industry-

funded, making clear the difficulty medical practitioners (the audience for CMEs) have in

screening and accounting for source bias.63

               By sponsoring CME programs presented by Front Groups, like AAPM, APF, and

others, like PAINWeek, Manufacturer Defendants could expect messages to be favorable to them,

as these organizations were financially dependent on Manufacturer Defendants for other projects.


63
       Adriane Fugh-Berman, Marketing Messages in Industry-Funded CME, PHARMED OUT
(June 25, 2010), http://www.pharmedout.org/pdf/Conf2010/Fugh-BermanPrescriptionfor
Conflict6-25-10.pdf.


                                               69
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 76 of 194



The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give talks that

supported chronic opioid therapy. Manufacturer Defendant-driven content in these CMEs had a

direct and immediate effect on prescribers’ views on opioids.

                       d.     Treatment Guidelines

               Manufacturer Defendants produced treatment guidelines for doctors. Such

guidelines were crucial for giving legitimacy to extensive opioid prescriptions and providing a

framework within which doctors would feel comfortable prescribing them. These guidelines are

also cited throughout the scientific literature and referenced by third-party payors in determining

whether they should cover treatments for specific indications.

                              (i)     Federation of State Medical Boards

               The Federation of State Medical Boards (“FSMB”) is an organization representing

the various state medical boards in the United States, including the Connecticut Medical

Examining Board, which have the power to license doctors, investigate complaints, and discipline

physicians.   The FSMB finances opioid- and pain-specific programs through grants from

Manufacturer Defendants.

               In 1998, the FSMB developed its Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“FSMB Guidelines”), which FSMB conceded was produced

“in collaboration with pharmaceutical companies.” From 1997 to 2013, FSMB received more than

$2 million from the Manufacturer Defendants (other than Insys or Collegium). The FSMB

Guidelines taught that opioids were “essential” for treatment of chronic pain, including as a first

prescription option.   The FSMB Guidelines failed to mention risks relating to respiratory

depression and overdose, and discussed addiction only in the sense that “inadequate

understanding” of addiction can lead to “inadequate pain control.”




                                                70
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 77 of 194



               The publication of Responsible Opioid Prescribing, a book adapted from the FSMB

Guidelines, was backed largely by Manufacturer Defendants, including Cephalon, Endo, and

Purdue. The FSMB financed the distribution of Responsible Opioid Prescribing by its member

boards by contracting with drug companies, including Endo and Cephalon, for bulk sales and

distribution to sales representatives (for distribution to prescribing doctors). There were 163,131

copies of Responsible Opioid Prescribing distributed to state medical boards, including the

Connecticut Medical Examining Board (and through the boards, to practicing doctors), and the

FSMB earned approximately $250,000 in revenue and commissions from their sale.

               The FSMB Guidelines conveyed the message that “inadequate pain control” would

result in official discipline, but no discipline would result if opioids were prescribed as part of an

ongoing patient relationship and prescription decisions were documented.

               Through the FSMB Guidelines, the Manufacturer Defendants were able to turn

doctors’ fear of discipline on its head – doctors, who used to believe that they would be disciplined

if their patients became addicted to opioids, were taught that instead, they would be punished if

they failed to prescribe opioids to their patients with pain.

                               (ii)    AAPM/APS Guidelines

               AAPM and APS are professional medical societies, each of which received

substantial funding from the Manufacturer Defendants from 2009 to 2013 (with AAPM receiving

well over $2 million).

               AAPM issued a consensus statement in 1997, The Use of Opioids for the Treatment

of Chronic Pain, which endorsed opioids for treating chronic pain and claimed that the risk of




                                                  71
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 78 of 194



addiction to opioids was low.64 The co-author of the statement, Dr. Haddox, was at the time a paid

speaker for Purdue and subsequently became Vice President of Health Policy at Purdue. Dr.

Portenoy, one of the main KOLs who received funding from Manufacturer Defendants Janssen,

Cephalon, Endo, and Purdue, was the sole consultant. The consensus statement formed the

foundation of the FSMB Guidelines. That statement was actively distributed by AAPM until 2012.

               AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”),

continuing to recommend the use of opioids to treat chronic pain.65 Fourteen of the 21 panel

members who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Fine of

the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

               The AAPM/APS Guidelines promote opioids as “safe and effective” for treating

chronic pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories.

               One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the AAPM/APS Guidelines were influenced by

contributions that drug companies, including Manufacturer Defendants, made to the sponsoring

organizations and committee members.

               The AAPM/APS Guidelines have been a particularly effective channel of deception

and have influenced not only treating physicians, but also the body of scientific evidence on



64
       The American Academy of Pain and the American Pain Society, The Use of Opioids for
the Treatment of Chronic Pain, 13 CLINICAL J. PAIN 6 (1997), http://www.jpain.org/article/S1082-
3174(97)80022-0/pdf.
65
        Roger Chou, et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic
Noncancer Pain, 10 J. PAIN 113 (2009), http://www.jpain.org/article/S1526-5900(08)00831-
6/abstract.


                                                72
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 79 of 194



opioids. The AAPM/APS Guidelines have been cited 732 times in academic literature, are still

available online, and were reprinted in the JOURNAL OF PAIN.

               Defendants widely referenced and promoted the AAPM/APS Guidelines without

disclosing the acknowledged lack of evidence to support them.

                              (iii)   American Geriatrics Society

               The American Geriatrics Society (“AGS”), a nonprofit organization serving

healthcare professionals who work with the elderly, disseminated guidelines regarding the use of

opioids for chronic pain in 2002, The Management of Persistent Pain in Older Persons (hereinafter

“2002 AGS Guidelines”), and 2009, Pharmacological Management of Persistent Pain in Older

Persons (hereinafter “2009 AGS Guidelines”).

               The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

severe pain . . . should be considered for opioid therapy” and stated that “the risks [of addiction]

are exceedingly low in older patients with no current or past history of substance abuse.”66 These

recommendations are not supported by any study or any other reliable scientific evidence.

Nevertheless, they have been cited 278 times in Google Scholar since their 2009 publication.

               AGS contracted with Manufacturer Defendants Endo, Purdue, and Janssen to

disseminate the 2009 AGS Guidelines, and to sponsor CMEs based on them. The Manufacturer

Defendants were aware of the content of the 2009 AGS Guidelines when they agreed to provide

funding for these projects.

               The 2009 AGS Guidelines were first published online on July 2, 2009. AGS

submitted grant requests to Manufacturer Defendants, including Endo and Purdue, beginning July


66
       B. Ferrell, et al., Pharmacological Management of Persistent Pain in Older Persons, 57 J.
AM. GERIATR. SOC’Y 1331, 1339, 1342 (2009), https://onlinelibrary.wiley.com/doi/abs/
10.1111/j.1532-5415.2009.02376.x.


                                                73
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 80 of 194



15, 2009. Internal AGS discussions in August 2009 reveal that AGS did not want to receive up-

front funding from Manufacturer Defendants, which would suggest drug company influence, but

would instead accept commercial support to disseminate the publication. However, by drafting

the 2009 AGS Guidelines knowing that pharmaceutical company funding would be needed, and

allowing these companies to determine whether to provide support only after they had approved

the message, AGS effectively ceded significant control to these companies. Endo, Janssen, and

Purdue all agreed to provide support to distribute the 2009 AGS Guidelines.

               Five of ten of the experts on the 2009 AGS Guidelines’s panel disclosed financial

ties to Manufacturer Defendants, including serving as paid speakers and consultants, presenting

CMEs sponsored by Manufacturer Defendants, receiving grants from Manufacturer Defendants,

and investing in Manufacturer Defendants’ stock.

               As noted infra at ¶¶279-80, the recommendations (in this case, treatment

guidelines) of those organizations not financed by Manufacturer Defendants stood in marked

contrast to those financed by the Defendants.

                       e. Front Groups and Unbranded Advertising

               Manufacturer Defendants Purdue, Endo, Janssen, Collegium, and Cephalon

collectively used unbranded, third-party marketing (through KOLs and Front Groups) as part of

their national marketing strategies for their branded drugs. Unbranded advertising had the dual

advantage of having an appearance of independence and credibility and not being subject to the

regulations promulgated by the FDA for branded advertising. The purpose of the FDA regulations

on branded advertising, 21 U.S.C. §352(a) and 21 C.F.R. §§1.21(a), 202.1(e)(3), and 202.1(e)(6),

is to encourage truthful advertising.

               Defendants published print advertisements in a broad array of medical journals,

ranging from those geared to a wider audience, such as the JOURNAL OF THE AMERICAN MEDICAL


                                                74
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 81 of 194



ASSOCIATION, to those targeted more at specialists, such as the JOURNAL OF PAIN. In 2011 alone,

Defendants’ advertising budgets exceeded $14 million on the medical journal advertising of

opioids, which was nearly three times what they spent in 2001.

               Manufacturer Defendants Purdue, Cephalon, Janssen, Endo, and Actavis engaged

in a series of actions designed to thwart federal advertising guidelines, market themselves by way

of seemingly neutral third parties, and appear distanced from these organizations, while

simultaneously funneling large amounts of money into them. By doing so, they were able to

engage in a multi-pronged effort to misrepresent the risks and overstate the benefits of using

opioids. These Manufacturer Defendants were also able to change prescribing practices through

materials that appeared not to be marketing.

               One part of this approach was to influence the stances of Front Groups by heavily

contributing to the organizations’ income. Manufacturer Defendants then turned around and cited

materials produced by these groups as evidence of their positions.

                               (i)     APF’s Role as a Front Group for Defendants’ Deceptive
                                       Marketing

               APF was a prominent Front Group for Manufacturer Defendants. The group’s

name is meant to sound official and impartial, but, in fact, this organization was a front for

promotional material and advocacy on behalf of the Manufacturer Defendants.

               Between 2007 and until its closure in May 2012, APF received upwards of $10

million from Manufacturer Defendants. In 2009 and 2010, it received from them more than 80%

of its operating budget. In 2010, for example, APF received more than $1 million from Endo.

               APF issued “education guides” for patients, policymakers, and the news media that

advocated the benefits opioids provided for chronic pain and trivialized their risks, particularly the




                                                 75
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 82 of 194



risk of addiction. APF engaged in a significant multimedia campaign through television, radio,

and the internet to purportedly “educate” patients about their “right” to pain treatment with opioids.

               The publications available from APF extolled the benefits of opioids, and these

publications were underwritten by Manufacturer Defendants Purdue, Cephalon, Janssen, and

Endo. For example, one board member published a study in 2010 sponsored by Cephalon, finding

that Cephalon’s drug Fentora was “generally safe and well-tolerated” in non-cancer patients, even

though it was only approved for severe cancer pain.

               APF held itself out as an independent patient advocacy organization. In reality,

APF functioned largely as an advocate for the interests of Defendants, not patients. APF engaged

in grassroots lobbying efforts against various legislative initiatives that might limit opioid

prescribing, exemplifying APF’s true interest which was to make money for the manufacturers,

and ignoring patient pain concerns.

               In practice, APF operated in close collaboration with Manufacturer Defendants.

APF submitted grant proposals seeking to fund activities and publications they suggested and

assisted in marketing projects for them.

               APF and APS submitted amicus briefs in defense of opioids: in one case, in support

of Defendant Purdue; in another, in support of a doctor on trial for over-prescribing pain

medication (who was subsequently found guilty of 16 counts of drug trafficking).

               By 2011, APF was entirely dependent on incoming grants from Defendants Purdue,

Cephalon, Endo, and others for funding, which also thereby enabled APF to avoid using its line of

credit. APF board member, KOL Dr. Portenoy, explained that the lack of funding diversity was

one of the biggest problems at APF.




                                                 76
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 83 of 194



               All of APF’s programs and materials were intended to, and did, reach a national

audience, including persons within the Town of Enfield.

               A 2012 U.S. Senate Finance Committee investigation between manufacturers and

APF resulted in an abrupt halt to this funding. APF’s board of directors dissolved the group within

days of this investigation.

                              (ii)    The Role of Other Front Groups in Defendants’
                                      Deceptive Marketing

               AAPM similarly has received more than $2 million from opioid manufacturers

since 2009. This group issues treatment guidelines and hosts CME courses, while espousing

positions consistent with opioid manufacturers. Presidents of this organization include many of

the KOLs mentioned above. A yearly meeting put on by AAPM allows the group to interface with

opioid manufacturers, who pay to present “medical education programs” to AAPM and attending

doctors.

               Other Front Groups include the University of Wisconsin Pain & Policy Studies

Group, which received $2.5 million from opioid manufacturers to lobby and otherwise promote

opioid use; and APS, incorporated in 1977, whose primary corporate supporter is pharmaceutical

manufacturer Mallinckrodt.     Similarly, the Pain Care Forum, a Front Group sponsored by

Collegium, comprises a group of over 100 drug manufacturers and advocacy groups that

coordinates efforts to influence legislation concerning prescription pain medications on both

federal and state levels. The following chart shows the top 20 states with the highest number of

registered Pain Care Forum lobbyists:67



67
        Eugene Tauber, Lobbyists Hired by Advocates for Opioid Manufacturers in Every State,
THE MORNING CALL (Sept. 17, 2015), http://www.mcall.com/news/local/data/mc-politics-of-pain-
state-lobbyists-htmlstory.html.


                                                77
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 84 of 194




               As of 2015, Connecticut was one of the top states being targeted by the Pain Care

Forum’s lobbying efforts.

               These Front Groups provided important services for the Manufacturer Defendants.

They prepared and disseminated unbranded materials promoting the use of opioids to doctors and

the public, including by conducting CMEs and issuing treatment guidelines for doctors, and by

outreach targeting particularly vulnerable groups such as veterans and elderly people. They also

advocated against regulatory guidelines that would limit opioid prescriptions, and responded

negatively to journal articles not supporting the use of opioids. The significant funding and regular

interfacing between these sets of organizations ensured that the Front Groups would issue

messages supporting the position(s) of the opioid manufacturers.

               Defendants Purdue, Endo, Janssen, Cephalon, and Actavis collectively exercised

substantial control over the content of the messages third parties generated and disseminated and

distributed certain of those materials themselves. These Defendants took an active role in guiding,

reviewing, and approving many of the misleading statements issued by these third parties, ensuring

that Manufacturer Defendants were consistently aware of their content. By funding, directing,



                                                 78
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 85 of 194



editing, and distributing these materials, Manufacturer Defendants exercised control over their

deceptive messages and acted in concert with these third parties to fraudulently promote the use

of opioids for the treatment of chronic pain.

               The behavior and positions of those groups that did not accept funding from

manufacturers contrasts significantly with that of the Front Groups. The American Society of

Interventional Pain Physicians only recommends high doses of long-acting opioids “in specific

circumstances with severe intractable pain” along with “continuous adherence monitoring, in well-

selected populations, in conjunction with or after failure of other modalities of treatments with

improvement in physical and functional status and minimal adverse effects.”68

               The American College of Occupational and Environmental Medicine similarly

discourages “routine use of opioids in the management of patients with chronic pain,” though

conceding that for some patients it may be appropriate.69 The U.S. Department of Veteran Affairs

(“VA”) and the U.S. Department of Defense (“DoD”) note risks of abuse and misuse, and “the

lack of solid evidence based research on the efficacy of long-term opioid therapy.”70




68
        Bradley W. Wargo, et al., Am. Soc’y of Interventional Pain Physicians (ASIPP), guidelines
for responsible opioid prescribing in chronic non-cancer pain (pts. 1 & 2), 15 PAIN PHYSICIAN S1
(2012), https://www.ncbi.nlm.nih.gov/pubmed/22786448 & https://www.ncbi.nlm.nih.gov/
pubmed/22786449.
69
       AM. C. OF OCCUPATIONAL & ENVTL. MED., ACOEM’s Guidelines for the Chronic Use of
Opioids, (2011), https://www.nhms.org/sites/default/files/Pdfs/ACOEM%202011-Chronic%20
Pain%20Opioid%20.pdf.
70
       The Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical
Practice Guideline for Management of Opioid Therapy for Chronic Pain, U.S. DEP’T OF
VETERANS      AFFAIRS    (May    2010),     https://www.va.gov/painmanagement/docs/cpg_
opioidtherapy_summary.pdf.


                                                79
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 86 of 194



                           f.   Defendants Inappropriately Used Their Sales Force and
                                “Speakers Bureaus” to Unfairly and Deceptively Promote Use
                                of Their Drugs

                Like most drug manufacturers, the Manufacturer Defendants made extensive use

of their sales force – sometimes called “detailers” – to meet with physician groups one-on-one and

promote their products through intimate settings, with promotions being advanced by paid

speakers. The degree to which the Defendants organized their sales force to “lock-step” sell their

products, based on falsehoods and material omissions, is what rendered their marketing efforts

unlawful.

                Defendants’ marketing plans, which often operated in parallel to one another,

targeted physician groups far afield from pain specialists and anesthesiologists (or cancer doctors)

to include physician groups, such as general practice physicians, sports medicine physician groups,

etc., with no correlation to the demonstrated needs of the physicians’ patients for opioid therapy,

or to the risk of abuse.

                The expanded market of prescribers tended to be, as a group, less informed about

opioids and more susceptible to Defendants’ marketing.            The prescribers included nurse

practitioners and physician assistants considered to be “share acquisition” opportunities because

they were “3x more responsive than MDs to detail,” according to an Endo business plan.

                The expanded market also included internists and general practitioners, with a

stated goal, for example, according to an Actavis plan, to move beyond “Kadian loyalists” to an

“expanded audience” of “low morphine writers.”

                Each Manufacturer Defendant relied upon “influence mapping,” which meant using

decile ranking identifying high-volume prescribers, so that the manufacturer’s sales force would

get the biggest impact from sales calls. Defendants also closely monitored a doctor’s prescribing

after a sales representative’s visit to allow them to fine-tune their messaging.


                                                 80
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 87 of 194



                  Each Defendant studiously trained its sales representatives – through detailed

action plans, trainings, tests, scripts, role-plays, and supervision tag-alongs – to ensure that the

individual sales representatives stayed strictly on script, which involved selling their opioids for

off-label uses.

                  Purdue rewarded its high-prescribing doctors, and rewarded them well. Purdue

showered these doctors with attention, meals, gifts, and money.

                  In addition to the sales calls, sales representatives were required to identify “product

loyalists” – who were high prescribers of drugs – to be selected to be speakers on behalf of the

Manufacturer Defendants and invited to give speeches to their peers proclaiming the effectiveness

of the respective manufacturer’s opioid. The speakers were paid handsomely for this service with

honoraria ranging from about $800 to $2,000 per program.

                  The Manufacturer Defendants all tracked the effectiveness of the speakers program

by monitoring the prescription writing of the attending physicians after the speaker program. It

was an effective strategy. Endo noted that “physicians who came into our speaker programs wrote

more prescriptions for Opana ER after attending than before.”

                  Defendants devoted substantial resources to these direct sales contacts with

prescribers. In 2014, Defendants collectively spent $168 million on detailing branded opioids to

physicians nationwide. This figure includes $108 million spent by Purdue, $34 million by Janssen,

$13 million by Cephalon, $10 million by Endo, and $2 million by Actavis. The total figure is

more than double Defendants’ collective spending on detailing in 2000. Detailers’ role in

Defendants’ overall promotional efforts was also carefully calibrated; Endo, for example, found

that devoting 61% of its marketing budget to sales representatives reflected an “[a]ppropriate

combination of personal . . . and non-personal . . . selling initiatives.”




                                                    81
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 88 of 194



               Defendants spent hundreds of millions of dollars promoting their opioids through

their large sales forces because their monitoring showed that the sales forces’ face-to-face meetings

with prescribers had a significant influence on prescribing rates.        As a routine matter, the

Defendants incentivized their sales representatives to sell by basing their compensation on a low

salary/high commission format.

               Upon information and belief, Purdue gave its salespeople explicit instructions to

“extend average treatment duration.” Purdue’s business plans valued patients by how long they

could be kept on Purdue’s opioids. Purdue developed tactics specifically to keep patients hooked

on opioids longer, which it called by the euphemism: Improving the Length Of Therapy –

sometimes abbreviated as “LOT” or “LoT.” Purdue taught its employees that there is “a direct

relationship” between getting patients on higher doses and keeping them on Purdue’s opioids

longer. Purdue’s internal marketing plan showed a graph that broke down exactly how getting

patients on higher doses of opioids would get more patients to stay on drugs longer:




                                                 82
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 89 of 194




                             Purdue internal strategy presentation from 2012

               Upon information and belief, hundreds or thousands of visits from sales

representatives from each of the Manufacturer Defendants were made to prescribers in Enfield and

the surrounding area, where the message regarding the use and safety of opioid therapy for the

prescribers’ patients was untethered from any scientific basis, as the Defendants well knew.

               A national study of tens of thousands of medical and pharmacy claims records

published in the JOURNAL OF GENERAL INTERNAL MEDICINE found that two-thirds of patients who

took opioids for 90 days were still taking opioids five years later.

               Collegium is continuing the practice of sending sales representatives or detailers

directly to physicians’ offices to increase sales, despite the practice being severely criticized. For

example, Collegium’s March 2018 Form 10-K states, as follows:

       We have a dedicated field sales force, consisting of approximately 131 sales
       professionals, to call on the approximately 11,000 physicians who write
       approximately 58% of the branded extended-release oral opioid prescriptions in the


                                                 83
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 90 of 194



        United States, with a primary focus on pain specialists. In addition, we deploy a
        focused sales force of approximately 14 specialty sales representatives to call on
        hospitals.”71

The sales force, therefore, constitutes more than half of Collegium’s full time staff.

                Upon information and belief, members of those sales force personnel are marketing

the use of Xtampza ER to physicians, and nurse practitioners with prescription-writing authority,

within Enfield and its surrounding area, and are falsely representing that their oxycodone product

Xtampza ER should be used even where safer methods of pain relief have not been tried and failed.

Collegium escalated its use of detailers while other opioid manufacturers have finally disavowed

this discredited practice.

                Upon information and belief, Collegium is now responsible for a significant amount

of the detailing of prescribers by opioid manufacturers in the Enfield area.

                In a lawsuit initiated in Norfolk Superior Court, LeighAnne Pendlebury, a

discharged salesperson referred to as a “Therapeutic Specialist” for Collegium, alleged that she,

and other sales representatives, was directly ordered by her supervisors at Collegium, upon orders

from Michael Heffernan, Collegium’s CEO and President, to:

                (a)     use marketing materials in their sales visits to prescribers that had not been

        approved by the FDA;

                (b)     end all sales pitches to providers by having the sales representatives cross

        their arms in the shape of an “X” and say “Xtampza crosses out tampering,” even though

        the FDA warned Collegium that use of the term “tamper-proof” was misleading because

        the drug was not tamper-proof; and




71
        Collegium Annual Report, supra, n.55 at 15.


                                                  84
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 91 of 194



                  (c)    fabricate phony doctors’ names on attendance sheets for Collegium’s dinner

       programs as a way of covering up excessive payments to targeted physicians for expensive

       (over $10,000) meals.

                  Collegium is also utilizing the discredited method of relying on KOLs to market

the use of its opioid. Its March 2018 Form 10-K states, as follows:

       We are continuing to execute our commercialization strategy with the input of key
       opinion leaders in the field of pain management, as well as healthcare practitioners.
       We have developed positioning and messaging campaigns, a publication strategy,
       initiatives with payor organizations, and distribution and national accounts
       strategies. Our marketing strategy includes increasing awareness of the
       differentiated features of Xtampza and the Nucynta Products and increasing
       awareness of solutions for patients with CPD [Chronic Pain Disorder] who require
       or would benefit from extended-release opioids.72

                         g.     Direct-to-Consumer Marketing

                  Manufacturer Defendants targeted patients so that they would ask doctors for those

medications specifically. Endo’s research, for example, found that such direct-to-consumer

communications resulted in greater patient “brand loyalty,” with longer durations of Opana ER

therapy and fewer discontinuations. Patient-focused advertising, especially direct-to-consumer

marketing, is seen by marketing experts within the pharmaceutical industry as substantially

valuable in “increas[ing] market share . . . by bringing awareness to a particular disease that the

drug treats.”73     An Actavis marketing plan, for example, noted that “[d]irect-to-consumer

marketing affects prescribing decisions.”

                  Defendants marketed to consumers through patient-focused “education and

support” materials. These took the form of pamphlets, videos, or other publications that patients


72
       Id.
73
        Kanika Johar, An Insider’s Perspective: Defense of the Pharmaceutical Industry’s
Marketing Practices, 76 ALBANY L. REV. 299, 308 (2013), http://www.albanylawreview.org/
issues/Pages/article-information.aspx?volume=76&issue=1& page=299.


                                                  85
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 92 of 194



could view in their physicians’ offices. Endo also targeted employer and workers’ compensation

plan initiatives. This marketing was intended to, and did, result in patients requesting opioids in

reliance on Defendants’ statements that contained falsehoods and material omissions.

               Defendants also recognized the obstacle that out-of-pocket costs to patients posed

to their bottom line sales figures. They overcame this obstacle by providing patients financial

assistance with their insurance co-payments through vouchers and coupons distributed by

Defendants’ sales representatives when they visited prescribers. For example, in 2012, Janssen

planned to distribute 1.5 million savings cards worth $25 each.

               Defendant Insys brought the effort to get insurance to pay for its product to an

entirely new level of fraud. As the Fueling an Epidemic Senate report describes, Insys created a

separate department, the Insys Reimbursement Center (“IRC”), that was designed to obtain quick

approvals for insurance reimbursement for Insys’s product, Subsys, which is an orally

administered spray of fentanyl. The IRC unit exercised fraud and deception (such as pretending

to be calling from a physician’s office and falsely representing that the prescription was for a

cancer patient, which was the only FDA-approved indication for Subsys). The head of the IRC

unit, Elizabeth Guerrieri, pled guilty to “having conspired to defraud insurers” (wire fraud) in June

2017 in the U.S. District Court for the District of Massachusetts.

                               (i)    The Elderly

               Defendants have promoted the unfounded notion that the elderly are particularly

unlikely to become addicted to opioids. The 2009 AGS Guidelines, for example, which Purdue,

Endo, and Janssen publicized, described the risk of addiction as “exceedingly low in older patients

with no current or past history of substance abuse.” There is not now, nor has there ever been, any

scientifically based evidence to support this statement.




                                                 86
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 93 of 194



               On the contrary, a 2010 study examining overdoses among long-term opioid users

found that patients 65 or older were among those with the largest number of serious overdoses.74

               Elderly patients taking opioids have been found to be exposed to elevated fracture

risks, greater risk for hospitalizations, increased vulnerability to adverse drug effects and

interactions, such as respiratory depression, and a significantly higher rate of deaths, heart attacks,

and strokes than users of NSAIDs.

               Defendants’ targeted marketing to the elderly, and the absence of cautionary

language in their promotional materials flies in the face of scientific evidence, their own labels,

and creates a heightened risk of serious injury to elderly patients.

               Defendants’ efforts have paid off. Since 2007, prescriptions for the elderly have

grown at twice the rate of prescriptions for adults between the ages of 40 and 59.

               Upon information and belief, Purdue trained its representatives to show doctors

charts emphasizing Medicare coverage for its opioids, and use profiles of fake elderly patients in

chronic pain, complete with staged photographs, to convince doctors to prescribe its drugs.

               Manufacturing Defendants saw the opportunity to earn millions of dollars by

getting elderly patients on opioids because the public would pay through Medicare. Manufacturing

Defendants disregarded and obscured the risks to the health of elderly patients in its deceptive

sales campaign.




74
        Kate M. Dunn, et al., Opioid Prescriptions for Chronic Pain and Overdose: A Cohort
Study, 152 ANNALS INTERNAL MED. 85 (2010), http://annals.org/aim/article-
abstract/745518/opioid-prescriptions-chronic-pain-overdose-cohort-study.


                                                  87
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 94 of 194



                               (ii)   Veterans

               Veterans, too, were specifically targeted for Defendants’ misleading marketing. A

2008 survey showed that prescription drug abuse among military personnel had doubled from 2002

to 2005, and then nearly tripled again over the next three years.75

               In 2009, military doctors wrote 3.8 million prescriptions for narcotic pain pills –

four times as many as they had written in 2001. Further, one-third of veterans who were prescribed

opioids, as of 2012, remained on take-home opioids for more than 90 days. Although many of

these veterans are returning from service with traumatic injuries, the increase in opioid prescribing

is disproportionate to the population and, in far too many cases, unsuited for their treatment.

               Among former service members receiving VA services nationally, in a single year

(2005), 1,013 died of an accidental drug overdose – almost double the rate of the civilian

population (19.85 people out of 100,000 per year vs. 10.49 people out of 100,000 per year).76

               Opioids are particularly dangerous to veterans. According to a study published in

the 2013 JOURNAL OF AMERICAN MEDICINE, veterans returning from Iraq and Afghanistan, who

were prescribed opioids, have a higher incidence of adverse clinical outcomes, such as overdoses

and self-inflicted and accidental injuries; 40% of veterans with post-traumatic stress disorder

received opioids and benzodiazepines (anti-anxiety drugs) that, when mixed with alcohol, can

cause respiratory depression and death.


75
        RTI INTERNATIONAL, 2008 DEPARTMENT OF DEFENSE SURVEY OF HEALTH RELATED
BEHAVIORS AMONG ACTIVE DUTY MILITARY PERSONNEL (2009), https://prhome.defense.gov/
Portals/52/Documents/RFM/Readiness/DDRP/docs/2009.09%202008%20DoD%20Survey%20o
f%20Health%20Related%20Behaviors%20Among%20Active%20Duty%20Military%20Personn
el.pdf.
76
         Amy S.B. Bohnert, et al., Accidental Poisoning Mortality Among Patients in the
Department of Veterans Affairs Health System, Brief Report, 49 MED. CARE 393(2011),
https://journals.lww.com/lww-medicalcare/Abstract/2011/04000/
Accidental_Poisoning_Mortality_Among_Patients_in.11.aspx.


                                                 88
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 95 of 194



                  According to a VA Office of Inspector General report, despite the risks, 92.6% of

veterans prescribed opioid drugs were also prescribed benzodiazepines.77

                  As with elderly patients, Defendants both purposefully sought to increase opioid

prescribing to this vulnerable group and omitted from their promotional materials the known,

serious risks opioids pose to them.

                  Exit Wounds, a 2009 publication sponsored by Purdue, distributed by APF with

grants from Janssen and Endo, and written as if it were a personal narrative of one veteran,

describes opioids as “underused” and the “gold standard of pain medications” and fails to disclose

the risk of addiction, overdose, or injury.

                  Exit Wounds notes that opioid medications “increase a person’s level of

functioning” and that “[l]ong experience with opioids shows that people who are not predisposed

to addiction are unlikely to become addicted to opioid pain medications.”

                  The publication also asserts that “[d]enying a person opioid pain medication

because he or she has a history of substance abuse or addiction is contrary to the model guidelines

for prescribing opioids, published by the U.S. Federation of State Medical Boards.” As laid out

above, the FSMB itself received support from Defendants during the time it created and published

its guidelines.

                  Exit Wounds minimizes the risks of chronic opioid therapy and does not disclose

the risk that opioids may have fatal interactions with benzodiazepines, which were taken by a

significant number of veterans.78 The deceptive nature of Exit Wounds is obvious when compared


77
      U.S. DEPT. OF VETERANS AFF., OFF. OF INSPECTOR GEN., REP. NO. 14-00895-163,
HEALTHCARE INSPECTION – VA PATTERNS OF DISPENSING TAKE-HOME OPIOIDS AND MONITORING
PATIENTS ON OPIOID THERAPY (2014).
78
       FDA draft guidance states that materials designed to target a particular audience should
disclose risks particular to that audience. See U.S. FOOD & DRUG ASS’N, BRIEF SUMMARY AND


                                                 89
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 96 of 194



to guidance on opioids published by the VA and DoD in 2010 and 2011. The VA’s Taking Opioids

Responsibly describes opioids as “dangerous.” It cautions against taking extra doses and mentions

the risk of overdose and the dangers of interactions with alcohol. The list of side effects from

opioids includes decreased hormones, sleep apnea, hyperalgesia, addiction, immune system

changes, birth defects, and death – none of which is mentioned in Exit Wounds.

               Approximately 2,600 U.S. veterans resided in the Town of Enfield, according to

the U.S. Census Bureau, 2012-2016 estimates, and, upon information and belief, many of these

veterans were wrongfully prescribed opioids and received misinformation about their usefulness

and safety by reading Exit Wounds and other means of public dissemination of misinformation

promulgated by Defendants.

               4.      Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie

               In the late 1980s, Purdue (a relatively small pharmaceutical company at the time)

was facing a serious revenue threat. Its main drug was a morphine pill for cancer patients with the

trade name MS Contin. The patent on MS Contin was about to expire, which meant the drug

would face serious downward pricing pressure from generics that were likely to enter the market

of an opioid treatment for cancer patients.

               To solve its “vulnerability of the . . . generic threat,” Defendant Purdue decided to

devote a huge effort and funding into the launch of another opioid product that it trade-named

OxyContin. OxyContin was classified as an oxycodone similar to Percocet (that was already on




ADEQUATE DIRECTIONS FOR USE: DISCLOSING RISK INFORMATION IN CONSUMER-DIRECTED PRINT
ADVERTISEMENTS AND PROMOTIONAL LABELING FOR PRESCRIPTION DRUGS (2015),
https://www.fda.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm
069984.pdf.


                                                90
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 97 of 194



the market), but Purdue combined the oxycodone with a time release technique and claimed that

the new drug, OxyContin, would control pain for up to 12 hours.

               Purdue’s claim that its opioid could provide 12 hours of pain relief was a primary

selling point for the new drug, OxyContin. In its 1992 submission to the U.S. Patent Office, Purdue

touted that OxyContin was a medical breakthrough that controlled pain for 12 hours “in

approximately 90% of patients.”

               Armed with its new product, Purdue launched OxyContin in 1996 after obtaining

FDA approval in 1995. A Purdue marketing executive stated in a 1995 internal memo (that was

obtained by the Los Angeles Times and reported on in a May 5, 2016 exposé), “[w]e do not want

to niche OxyContin just for cancer pain.”

               However, the promise of 12-hour pain relief was not true, which Purdue knew. The

effects of OxyContin (both the pain relief and the euphoria) wore off for most of the patients in

Purdue’s clinical trials well before 12 hours. Many patients would start to crave another dose

within eight hours, or even less time.

               OxyContin tablets provide an initial absorption of approximately 40% of the active

medical. This fact causes two results, both of which made OxyContin particularly addictive. First,

the initial rush of almost half of the powerful opioid triggers a powerful psychological response.

Thus, OxyContin – which is approximately twice as powerful as morphine – acts more like an

immediate-release opioid. Second, since there is less of the drug at the end of the 12-hour dosing

periods, many patients begin to experience withdrawal symptoms before the 12 hours expire. The

combination of fast onset and end-of-dose withdrawal symptoms makes OxyContin powerfully

addictive.




                                                91
          Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 98 of 194



               Although Purdue was well aware of the shorter duration of the drug’s effects for

many patients, it withheld this information from prescribing physicians and, to the contrary,

instructed its sales force (which had ballooned to over 200 by 1997, one year after launch), to

recommend to the prescribers that they increase the strength of the dose rather than its frequency.

               By use of this falsehood, Purdue kept its competitive advantage of being able to

claim that OxyContin gives a full 12 hours of relief, allowing the convenience of twice-a-day

dosing.

               This strategy was a triple win for Purdue. First, the maximum strength 80 mg of

OxyContin netted Purdue more than $630 rather than the $97 for a 10 mg bottle. Second, if the

patient, in the throes of opioid withdrawal started to take the drug at shorter intervals, Purdue could

claim it was “not their problem.” Third, the increased dose made the drug even more addictive,

thereby making it likely that Purdue would have a customer for life.

               To this day, Purdue continues to misrepresent OxyContin to doctors as a 12-hour

drug.79

               The Los Angeles Times exposé stated that, as of 2014, more than 52% of patients

taking OxyContin longer than three months were prescribed doses greater than 60 mg per day. Dr.




79
        OxyContin® CII (Oxycodone HCI) Extended-Release Tablets, PURDUE PHARMA,
http://www.purduepharma.com/healthcare-professionals/products/oxycontin (last visited June 25,
2018); OxyContin®: Highlights of Prescribing Information, PURDUE PHARMA (Dec. 2016),
http://app.purduepharma.com/xmlpublishing/pi.aspx?id=o (OxyContin prescription information);
Medication Guide: OXYCONTIN® (ox-e-KON-tin)(oxycodone hydrochloride) extended-release
tablets, CII, PURDUE PHARMA (Dec. 2016), http://app.purduepharma.com/xmlpublishing/
pi.aspx?id=o&medguide=1 (medication guide); Setting The Record Straight On OxyContin’s
FDA-Approved Label, PURDUE PHARMA (May 5, 2016), http://www.purduepharma.com/news-
media/get-the-facts/setting-the-record-straight-on-oxycontins-fda-approved-label (responding to
the Los Angeles Times article by doubling down on its claims).


                                                  92
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 99 of 194



Debra Houry of the CDC stated in 2017 that those doses were “really concerning” because “the

higher you go, the more likely you are to die.”

               5.     Insys-Specific Misrepresentation

               Insys is the last entrant into the prescription opioid market among the Manufacturer

Defendants, having acquired FDA approval for its drug, trade-named Subsys in 2012.

               As discussed supra at ¶86, Subsys is a highly addictive synthetic opioid form of

fentanyl mouth-spray approved by the FDA for a very limited indication:              treatment of

breakthrough cancer pain only in patients who have already been administered other opioids, so

they have established a tolerance for opioids.

               Insys has mounted an aggressive and unlawful off-label marketing strategy for

Subsys in violation of the FD&C Act, 21 U.S.C. §301, et seq., knowingly marketing its product

for uses that were not approved by the FDA, which led to the submission of false and improper

payment requests to government programs Medicare and Medicaid and indictments and/or pleas

of many of its key executives.

               There is a limited customer base for cancer patients who are already taking an

opioid to manage cancer pain, but still need an additional boost to treat breakthrough cancer pain.

Accordingly, Insys determined to sell its potent and dangerous opioid to a wider class of patients.

Their sales force, whose pay was largely dependent on commissions, visited dentists,

chiropractors, general practitioners, and others throughout the country, including in Connecticut

and the Town of Enfield and surrounding area, to market Subsys for a wide variety of ailments,

from root canals to back pain.

               The Senate report, Fueling an Epidemic, revealed, among other things, how the

Insys sales force was incentivized and indoctrinated to sell Subsys as a safe treatment for many

conditions far afield from breakthrough cancer pain. Moreover – and just as dangerously – the


                                                  93
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 100 of 194



sales staff was instructed to induce their physicians to write prescriptions for higher, more

expensive doses.

               Manufacturer Defendant Insys, and Individual Defendant Kapoor, knew that the

off-label use of Subsys could be fatal, and, at the very least, could lead to addiction in the user.

Despite this knowledge, Manufacturer Defendant Insys unlawfully, recklessly, and with wanton,

willful, and criminal intent continued to market its product for the use of innocent persons for

whom it was foreseeable that it would cause grave and perhaps fatal harm.

               On December 16, 2016, the U.S. Attorney for the District of Massachusetts

announced the indictment of six former Insys executives and managers on a host of charges

stemming from “a nationwide conspiracy to profit by using bribes and fraud to cause the illegal

distribution of a Fentanyl spray [i.e. Subsys] intended for cancer patients experiencing

breakthrough pain.” On October 24, 2017, a superseding indictment named and incorporated

Individual Defendant Kapoor for his role in that conspiracy. On November 28, 2018, Burlakoff

pleaded guilty to one count of racketeering conspiracy and agreed to cooperate with prosecutors

in their case against Insys. Defendant Kapoor and several other Insys executives are currently

standing trial for bribery and extortion in the United States District Court for Massachusetts. Trial

commenced on January 25, 2019.

               Notably, according to the indictment filed in U.S. v. Babich, five of the former Insys

executives, included the company’s President and CEO, Michael Babich, organized speaker events

for medical practitioners at high-priced restaurants in Massachusetts, which were, in truth, “often

just social gatherings . . . that involved no education and no presentation.” These sham speaker

program events “functioned as bribes in the form of free dinners with friends.” In return for these

bribes, the medical practitioners “were expected to prescribe [Subsys] to their patients.




                                                 94
            Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 101 of 194



                     6.         Actavis-Specific Misrepresentation

                     Actavis distributed a product advertisement that claimed that use of Kadian to treat

chronic pain would allow patients to return to work, relieve “stress on your body and mental

health,” and cause patients to enjoy their lives. The FDA warned Actavis that such claims were

misleading, disclaiming: “We are not aware of substantial evidence or substantial clinical

experience demonstrating that the magnitude of the effect the drug has in alleviating pain, taken

together with any drug-related side effects patients may experience . . . results in an overall positive

impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment of

life.”80

                     Actavis disregarded the FDA’s 2010 warning and Actavis sales representatives

continued to market the falsehood that prescribing Actavis’s opioids would improve patients’

ability to function and improve their quality of life.

                     Actavis’s sale training modules severely downplayed the association of Kadian and

other opioids as to the risk of addiction. A 2010 module represented that “there is no evidence

that simply taking opioids for a period of time will cause substance abuse or addiction,” and

instead, “[i]t appears likely that most substance-abusing patients in pain management practices

have an abuse problem before entering the practice.” Not only did Actavis falsely suggest the low

likelihood of addiction in patients, but also shifted culpability to the patients, the same people they

were entrusted to treat.



80
       Letter from Thomas Abrams, Director of Div. of Mktg., Adver., & Commc’ns, FDA, to
Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), https://www.fdanews.com/ext/
resources/files/archives/a/ActavisElizabethLLC.pdf (Warning letter).
Letter O,

http://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/W

arningLettersandNoticeofViolationLetterstoPharmaceuticalCompanies/ucm259240.htm.




                                                                   95
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 102 of 194



               7.     The Sackler Family Defendants Control and Direct Purdue’s
                      Misconduct

               Purdue’s misconduct has been directed and encouraged by its own board of

directors. This small group of people controlled Purdue and sanctioned the unlawful conduct

perpetrated by those companies.

               The directors control both Purdue Pharma Inc. and Purdue Pharma L.P. and run the

companies as their personal enterprise.

               Richard Sackler, Jonathan Sackler, Beverly Sackler, Theresa Sackler, Mortimer

Sackler, Kathe Sackler, Ilene Sackler Lefcourt, and David Sackler hold seats on the board of

directors of Purdue Pharma Inc. Their family owns the company. Richard Sackler, Jonathan

Sackler, Beverly Sackler, Theresa Sackler, Mortimer Sackler, Kathe Sackler, and Ilene Sackler

Lefcourt have been on the board since the 1990s. David Sackler has been on the board since 2012.

               Richard Sackler was an inventor of the original patent for OxyContin. He testified

that the family has made more than $1 billion from OxyContin alone.

               Each of the Sackler Family Defendants had an obligation, which they violated, to

manage Purdue in a lawful manner, rather than allow it to engage in widespread wrongdoing.

               Upon information and belief, the Sackler Family Defendants are intimately

involved in the activities of Purdue Pharma Inc. and Purdue Pharma L.P. Upon information and

belief, as members of the Purdue board of directors, the Sackler Family Defendants directed

Purdue’s sales representatives to make visits to doctors in and around Enfield to implement a

deceptive marketing scheme that killed Enfield residents and burdened the community’s resources.

               Upon information and belief, as members of the Purdue board of directors, the

Sackler Family Defendants directed payments to Connecticut doctors – including doctors in the

Enfield area – to promote Purdue’s drugs.



                                               96
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 103 of 194



               Upon information and belief, as members of the Purdue board of directors, the

Sackler Family Defendants directed Purdue to deceive doctors and patients about its opioids and

to continue promoting opioids to target doctors even after it found evidence of improper

prescribing by those doctors.

               This misconduct caused injury in Enfield by, among other things, killing its

residents, burdening public services, and causing the deterioration of its public spaces.

               8.      Rhodes is Controlled by the Sackler Family Defendants and Profits
                       from Misrepresentations They Have Made

               Upon information and belief, Defendant Rhodes is owned for the benefit of the

Sackler Family Defendants and is under the Sackler Family Defendants’ control. For example, in

2015, Theresa Sackler (chairperson), Kathe Sackler, and Jonathan Sackler served on Rhodes’

Governance committee. In 2017, Rhodes’ Business Development Committee included Kathe

Sackler, Mortimer Sackler, Jonathan Sackler, and David Sackler. In 2018, Richard Sackler was

listed on a Rhodes patent for a drug to treat opioid addiction and to further profit from the opioid

epidemic. Upon information and belief, Rhodes made distributions in the millions of dollars to

the Sacklers or entities controlled by the Sackler Family Defendants.

               According to the Financial Times, Rhodes benefits from Purdue’s practice of

paying its detailers performance bonuses that have been calculated, in part, in relation to the overall

size of the opioid market—not just for sales of Purdue’s name-brand opioids.81 Purdue detailers

are therefore incentivized to misrepresent the safety and efficacy of opioids generally. When




81
      David Crow, How Purdue’s ‘One-Two’ Punch Fueled the Market for Opioids,
FINANCIAL TIMES (Sept. 10, 2018); https://www.ft.com/content/8e64ec9c-b133-11e8-8d14-
6f049d06439c.


                                                  97
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 104 of 194



prescribers elect to prescribe generic opioids rather than a Purdue product, another entity owned

and controlled by the Sackler Family Defendants—i.e., Rhodes—stands to benefit thereby.

                 According to the same article, in 2016, Rhodes had a substantially larger share of

the U.S. prescription opioid market than Purdue.82 When Purdue and Rhodes are combined, the

Defendant entities owned by the Sackler Family Defendants control up to 6% of the United States

opioid market.

                 Whereas the Sacklers have reduced Purdue’s operations and size, Rhodes continues

to sell opioids—and grow market share—for the benefit of the Sackler Family Defendants.

                 9.     Guilty Pleas and Prior Attorney General Settlements with Certain
                        Defendants in Connection with Improper Opioid Marketing

                        a.      Purdue’s 2007 Guilty Plea for OxyContin Marketing
                                Misrepresentations

                 In 2007, Purdue and three top executives were indicted in federal court in Virginia

and pled guilty to fraud in promoting OxyContin as non-addictive and appropriate for chronic pain.

                 As part of its guilty plea, Purdue admitted that:

       Beginning on or about December 12, 1995, and continuing until on or about June
       30, 2001, certain PURDUE supervisors and employees, with the intent to defraud
       or mislead, marketed and promoted OxyContin as less addictive, less subject to
       abuse and diversion, and less likely to cause tolerance and withdrawal than other
       pain medications, as follows:

                                                 ***

       b.     [Purdue] told Purdue sales representatives they could tell health care
       providers that OxyContin potentially creates less chance for addiction than
       immediate-release opioids;

       c.     [Purdue] sponsored training that taught PURDUE sales supervisors that
       OxyContin had fewer “peak and trough” blood level effects than immediate-release
       opioids resulting in less euphoria and less potential for abuse than short-acting
       opioids;

82
       Id.


                                                  98
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 105 of 194




       d.     [Purdue] told certain health care providers that patients could stop therapy
       abruptly without experiencing withdrawal symptoms and that patients who took
       OxyContin would not develop tolerance to the drug; and

       e.     [Purdue] told certain health care providers that OxyContin did not cause a
       “buzz” or euphoria, caused less euphoria, had less addiction potential, had less
       abuse potential, was less likely to be diverted than immediate-release opioids, and
       could be used to “weed out” addicts and drug seekers.83

               Under the plea agreement, Purdue agreed to pay $600 million in criminal and civil

penalties – one of the largest settlements in history for a drug company’s marketing misconduct.84

Also, Purdue’s CEO, General Counsel, and Chief Medical Officer pled guilty and agreed to pay a

total of $34.5 million in penalties.85

               Even after this plea, Purdue’s wrongdoing continued, including its improper

marketing campaign, which, along with the other Manufacturer Defendants, conditioned

physicians to believe that opioids were safe and effective treatments for the long-term treatment

of chronic pain.

               Purdue made many subsequent misleading statements regarding its own opioid

products and opioids generally, continuing long after its 2007 guilty plea as alleged herein.

                       b.      Cephalon Enters a Criminal Plea for Off-Label Marketing of
                               Actiq.

               The FDA approved the powerful fentanyl drug, Actiq, in the form of a lollipop for

use only in opioid-tolerant cancer patients (meaning those patients for whom morphine-based

painkillers were no longer effective).


83
       Statement of John Brownlee, U.S. Attorney, U.S. DOJ, on the Guilty Plea of The Purdue
Frederick Company (May 10, 2007), https://archive.org/stream/279028-purdue-guilty-
plea/279028-purdue-guilty-plea_djvu.txt.
84
       Id.
85
       Id.


                                                99
         Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 106 of 194



                  From 2001 through at least 2006, Cephalon, the manufacturer of Actiq, promoted

the drug for non-cancer patients to use for such maladies as migraines, sickle-cell pain crises, and

injuries, and in anticipation of changing wound dressings or radiation therapy. Cephalon also

promoted Actiq for use in patients who were not opioid-tolerant and for whom the drug could be

fatal.

                  Using the mantra “pain is pain,” Cephalon instructed the Actiq sales representatives

to focus on physicians other than oncologists, including general practitioners, and to promote the

drug for many ordinary types of pain.

                  Cephalon was charged in a criminal violation with off-label selling of Actiq, and

two of its other drugs, by the U.S. Attorney for the Eastern District of Pennsylvania. In a plea

agreement with the United States, entered into in September 2008, Cephalon agreed to pay $50

million in settlement of the off-label marketing charges and, in a separate civil agreement, it agreed

to pay $375 million plus interest to resolve False Claims Act charges arising from the off-label

selling.

                  Acting U.S. Attorney Laurie Magid stated:

           These are potentially harmful drugs that were being peddled as if they were, in the
           case of Actiq, actual lollipops instead of a potent pain medication intended for a
           specific class of patients. . . . This company subverted the very process put in place
           to protect the public from harm, and put patients’ health at risk for nothing more
           than boosting its bottom line. People have an absolute right to their doctors’ best
           medical judgment. They need to know the recommendations a doctor makes are not
           influenced by sales tactics designed to convince the doctor that the drug being
           prescribed is safe for uses beyond what the FDA has approved.86




86
       Press Release, U.S. DOJ, Biopharmaceutical Company Cephalon to Pay $425 Million for
Off-Label Drug Marketing (Sept. 29, 2008), https://www.justice.gov/archive/opa/pr/
2008/September/08-civ-860.html.


                                                    100
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 107 of 194



                       c. Purdue’s 2015 Settlement with the New York Attorney General

                On August 19, 2015, the New York Attorney General (“NYAG”) entered into a

settlement agreement with Purdue regarding Purdue’s marketing of opioids.

                In the settlement agreement, the NYAG noted that, from at least March 2014 to

March 2015, the Purdue website, www.inthefaceofpain.com, failed to disclose that doctors who

provided testimonials on the site were paid by Purdue. The NYAG concluded that Purdue’s failure

to disclose these financial connections misled consumers regarding the objectivity of the

testimonials.

                The settlement agreement stated, in relevant part:

       Purdue maintains an unbranded pain management advocacy website,
       www.inthefaceofpain.com. From March 2014 to March 2015, the website received
       a total of 251,648 page views.            Much of the video content on
       www.inthefaceofpain.com is also available on YouTube. . . .

       Written and video testimonials from several dozen “Advocates,” whose faces
       appear on the website and many of whom are HCPs [health care providers],
       comprise a central component of the site. For example, Dr. Russell Portenoy, the
       recipient of almost $4,000 from Purdue for meeting and travel costs, was quoted on
       the website as follows: “The negative impact of unrelieved pain on the lives of
       individuals and their families, on the healthcare system, and on society at large is
       no longer a matter of debate. The unmet needs of millions of patients combine into
       a major public health concern. Although there have been substantive improvements
       during the past several decades, the problem remains profound and change will
       require enormous efforts at many levels. Pressure from patients and the larger
       public is a key element in creating momentum for change.”

       Although Purdue created the content on www.inthefaceofpain.com . . . the site
       creates the impression that it is neutral and unbiased.

       Purdue’s failure to disclose its financial connections with certain Advocates has
       the potential to mislead consumers by failing to disclose the potential bias of these
       individuals.87


87
        Settlement Agreement between New York Attorney General and Purdue Pharma at 7-8, In
the Matter of Purdue Pharma L.P., 2015 N.Y. Op. Att’y Gen. 151 (2015),
https:/ag.ny.gov/pdfs/Purdue-AOD-Executed.pdf (“NYAG-Purdue Settlement Agreement”).


                                                101
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 108 of 194



[Emphasis added].

               As part of the settlement, Purdue agreed to make certain disclosures on

www.inthefaceofpain.com, and its similar websites, and to pay a monetary penalty.88

               Again, however, Purdue’s improper marketing of opioids has continued, following

its prior regulatory settlements, all as alleged more fully herein. An October 30, 2017 article in

The New Yorker states, in pertinent part:

       Purdue has continued to fight aggressively against any measures that might limit
       the distribution of OxyContin, in a way that calls to mind the gun lobby’s resistance
       to firearm regulations. Confronted with the prospect of modest, commonsense
       measures that might in any way impinge on the prescribing of painkillers, Purdue
       and its various allies have responded with alarm, suggesting that such steps will
       deny law-abiding pain patients access to medicine they desperately need. Mark
       Sullivan, a psychiatrist at the University of Washington, distilled the argument of
       Purdue: “Our product isn’t dangerous – it’s people who are dangerous.”89

[Emphasis in original].

               Further, according to that article, Purdue has continued to search for new users

through the present, both domestically and now increasingly overseas, and in August 2015, even

sought to market OxyContin to children as young as 11.90

                       d. Endo’s 2016 Settlement with the New York Attorney General

               On March 1, 2016, the NYAG entered into a settlement agreement with Endo

regarding its marketing and sales of Opana ER.

               On Endo’s website, www.opana.com, Endo claimed, until at least April 2012, that

“[m]ost healthcare providers who treat patients with pain agree that patients treated with prolonged


88
       Id. at 15-17.
89
       Patrick Radden Keefe, The Family That Built an Empire of Pain, NEW YORKER (Oct. 30,
2017),    https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-
pain.
90
       Id.


                                                102
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 109 of 194



opioid medicines usually do not become addicted.”91 The NYAG found that Endo had no evidence

for that statement.92

               Endo also provided training materials to its sales representatives stating that

addiction to opioids is not common and “symptoms of withdrawal do not indicate addiction.”93

The NYAG found that those statements were unwarranted.94

               Endo also trained its sales representatives to distinguish addiction from

“pseudoaddiction.”      The NYAG found that “the ‘pseudoaddiction’ concept has never been

empirically validated and in fact has been abandoned by some of its proponents,” all as alleged

above.95 [Emphasis added].

               The NYAG also noted that Endo omitted information about certain studies in its

marketing pamphlets distributed to health care providers, and that Endo “omitted . . . adverse

events from marketing pamphlets.”96

               As part of the NYAG settlement, Endo paid a $200,000 penalty and agreed to

refrain from doing the following in New York: (i) “make statements that Opana ER or opioids

generally are non-addictive”; (ii) “make statements that most patients who take opioids do not

become addicted”; and (iii) “use the term ‘pseudoaddiction’ in any training or marketing.”97



91
        Settlement Agreement between New York Attorney General and Endo, at ¶20, In the
Matter of Endo Health Solutions Inc., et al., 2015 N.Y. Op. Att’y Gen. 228 (2016),
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf  (“NYAG-Endo       Settlement
Agreement”).
92
       Id.
93
       Id. ¶22.
94
       Id.
95
       Id. ¶23.
96
       Id. ¶30.
97
       Id., ¶41.


                                              103
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 110 of 194



                       e. Mallinckrodt’s 2017 Settlement with the DEA and U.S. Attorneys

               In 2008, the DEA and federal prosecutors launched an investigation into

Mallinckrodt, charging that the company ignored red flags by continuing to supply and failing to

report suspicious orders for its generic oxycodone between 2008 and 2012.98 The investigation

uncovered that, from 2008 to 2012, Mallinckrodt sent, for example, 500 million tablets of

oxycodone into a single state, Florida – “66 percent of all oxycodone sold in the state.”99

               Furthermore, despite learning from the DEA that generic opioids seized in a 2009

Tennessee drug sting operation were traceable to one of its distributors, Sunrise Wholesale

(“Sunrise”), Mallinckrodt, in the ensuring six weeks, blithely continued to send an additional 2.1

million tablets of oxycodone to Sunrise. In turn, Sunrise sent at least 92,400 oxycodone tablets to

a single doctor over an 11-month period, who, in one day, prescribed 1,000 tablets to a single

patient.100 According to the internal government documents obtained by The Washington Post,

Mallinckrodt’s failure to report could have resulted in “nearly 44,000 federal violations and

exposed it to $2.3 billion in fines.”101

               During the DEA’s investigation, Mallinckrodt sponsored the HDA (known as the

Healthcare Distribution Management Association until 2016), an industry-funded organization

that represents pharmaceutical distributors.102 The HDA initiated the Ensuring Patient Access and




98
        Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers
accountable, WASH. POST, (Apr. 2, 2017), https://www.washingtonpost.com/graphics/
investigations/dea-mallinckrodt/?utm_ term=.7ce8c975dd86.
99
       Id.
100
       Id.
101
       Id.
102
        Sponsors: HDA’s Annual Circle Sponsors, Healthcare Distribution                   Alliance,
https://www.healthcaredistribution.org/hda-sponsors (last visited Nov. 29, 2018).


                                                104
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 111 of 194



Effective Drug Enforcement Act of 2016 (enacted April 19, 2016), which requires the DEA to give

notice of violation and an opportunity to comply, to pharmacies and distributors, before

withdrawing licenses.       This Act substantially weakened the DEA’s ability to regulate

manufacturers and wholesalers.103

                  In May 2014, Mallinckrodt posted a video, entitled “Red Flags.” The video is a

thinly veiled attempt to divert responsibility for the opioid epidemic away from manufacturers and

wholesalers and toward individual pharmacists. The video was sponsored by the Anti-Diversion

Industry Working Group, which is composed of Cardinal, Actavis, McKesson, Mallinckrodt,

ABDC, and Qualitest (a part of Endo) – all of whom are also missing from the list of those

responsible.104

                  In April 2017, Mallinckrodt reached an agreement with the DEA and the U.S.

Attorneys for the Eastern District of Florida and Northern District of New York to pay $35 million

to resolve a probe of its distribution of its opioid medications.105 Mallinckrodt finalized the

settlement on July 11, 2017, agreeing to pay $35 million while admitting no wrongdoing.106




103
      Chris McGreal, Opioid Epidemic: Ex-DEA Official Says Congress is Protecting Drug
Makers, GUARDIAN (Oct. 31, 2016), https://www. theguardian.com/us-news/2016/oct/31/opioid-
epidemic-dea-official-congress-big-pharma.
104
       Press Release, MARKETWATCH, New Educational Video for Pharmacists Addresses
Prescription Drug Abuse (May 21, 2014), https://www.marketwatch.com/press-release/new-
educational-video-for-pharmacists-addresses-prescription-drug-abuse-2014-05-21.
105
        Linda A. Johnson, Mallinckrodt to Pay $35M in Deal to End Feds’ Opioid Probe, U.S.
NEWS & WORLD REPORT (Apr. 3, 2017, 6:47 PM), https://www.usnews.com/news/business/
articles/2017-04-03/mallinckrodt-to-pay-35m-in-deal-to-end-feds-opioid-probe.
106
       Press Release, U.S. Department of Justice, Mallinckrodt Agrees to Pay Record $35 Million
Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders.


                                                105
    Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 112 of 194



          10.   Summary of Manufacturer Defendants’ Unlawful Marketing Claims
                and Practices

Purdue            Falsehood that scientific evidence supports the long-term use of
                  opioids to improve patients’ function and quality of life
                  a. Purdue ran a series of advertisements for OxyContin in 2012 in
                  medical journals titled “Pain vignettes,” which were case studies
                  featuring patients, each with pain conditions persisting over several
                  months, recommending OxyContin for each. One such patient, “Paul,”
                  is described to be a “54-year old writer with osteoarthritis of the hands,”
                  and the vignettes imply that an OxyContin prescription will help him
                  work more effectively.
                  b. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                  Pain & Its Management, which inaccurately claimed that “multiple
                  clinical studies” have shown that opioids are effective in improving
                  daily function, psychological health, and health-related quality of life
                  for chronic pain patients.” The sole reference for the functional
                  improvement claim noted the absence of long-term studies and actually
                  stated: “For functional outcomes, the other analgesics were
                  significantly more effective than were opioids.” The Policymaker’s
                  Guide is still available online.
                  c. Purdue sponsored APF’s Treatment Options: A Guide for People
                  Living with Pain (2007), which counseled patients that opioids, when
                  used properly, “give [pain patients] a quality of life we deserve.” APF
                  distributed 17,200 copies in one year alone, according to its 2007
                  Annual Report, and the guide currently is available online.
                  d. Purdue sponsored APF’s Exit Wounds (2009), which taught veterans
                  that opioid medications “increase your level of functioning.” Exit
                  Wounds also omits warnings of the risk of interactions between opioids
                  and benzodiazepines, which would increase fatality risk.
                  Benzodiazepines are frequently prescribed to veterans diagnosed with
                  post-traumatic stress disorder.
                  e. Purdue sponsored the FSMB’s Responsible Opioid Prescribing
                  (2007), which taught that relief of pain itself improved patients’
                  function. Responsible Opioid Prescribing explicitly describes
                  functional improvement as the goal of a “long-term therapeutic
                  treatment course.” Purdue also spent over $100,000 to support
                  distribution of the book.
                  f. Purdue sales representatives told prescribers that opioids would
                  increase patients’ ability to function and improve their quality of life.




                                        106
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 113 of 194



                       On information and belief, these deceptive representations were made
                       to practitioners in the Enfield area.

                       Defendant misrepresents the risk of addiction
                       a. Purdue published a prescriber and law enforcement education
                       pamphlet in 2011 entitled Providing Relief, Preventing Abuse, which
                       under the heading, “Indications of Possible Drug Abuse,” shows
                       pictures of the stigmata of injecting or snorting opioids – skin popping,
                       track marks, and perforated nasal septa. In fact, opioid addicts who
                       resort to these extremes are uncommon; the far more typical reality is
                       patients who become dependent and addicted through oral use. Thus,
                       these misrepresentations wrongly reassure doctors that as long as they
                       do not observe those signs, they need not worry that their patients are
                       abusing or addicted to opioids.
                       In this same pamphlet, Purdue wrote that addiction “is not caused by
                       drugs.” Instead, Purdue assured doctors addiction happens when the
                       wrong patients get drugs and abuse them: “it is triggered in a susceptible
                       individual by exposure to drugs, most commonly through abuse.”
                       b. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
                       Pain & Its Management, which inaccurately claimed that less than 1%
                       of children prescribed opioids will become addicted. This publication is
                       still available online. This publication also asserted that pain is
                       undertreated due to “misconceptions about opioid addiction.”
                       c. Purdue sponsored APF’s Treatment Options: A Guide for People
                       Living with Pain (2007), which asserted that addiction is rare and
                       limited to extreme cases of unauthorized dose escalations, obtaining
                       opioids from multiple sources, or theft.
                       d. A Purdue-funded study with a Purdue co-author claimed that
                       “evidence that the risk of psychological dependence or addiction is low
                       in the absence of a history of substance abuse.”107 The study relied only
                       on the 1980 Porter-Jick letter to the editor concerning a chart review of
                       hospitalized patients, not patients taking Purdue’s long-acting, take-
                       home opioid. Although the term “low” is not defined, the overall
                       presentation suggests the risk is so low as not to be a worry.
                       e. Purdue contracted with AGS to produce a CME promoting the 2009
                       guidelines for the Pharmacological Management of Persistent Pain in
                       Older Persons. These guidelines falsely claim that “the risks [of
                       addiction] are exceedingly low in older patients with no current or past
                       history of substance abuse.” None of the references in the guidelines

107
      C. Peter N. Watson, et al., Controlled-Release Oxycodone Relieves Neuropathic Pain: A
Randomized Controlled Trial in Painful Diabetic Neuropathy, 105 PAIN 71 (2003).


                                             107
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 114 of 194



              corroborates the claim that elderly patients are less likely to become
              addicted to opioids, and the claim is, in fact, untrue. Purdue was aware
              of the AGS guidelines’ content when it agreed to provide this funding,
              and AGS drafted the guidelines with the expectation it would seek drug
              company funding to promote them after their completion.
              f. APF’s Exit Wounds (2009), sponsored by Purdue, counseled veterans
              that “[l]ong experience with opioids shows that people who are not
              predisposed to addiction are very unlikely to become addicted to opioid
              pain medications.” Although the term “very unlikely” is not defined,
              the overall presentation suggests it is so low as not to be a worry.
              g. Purdue sales representatives told prescribers that its drugs were
              “steady state,” the implication of which was that they did not produce a
              rush or euphoric effect, and therefore were less addictive and less likely
              to be abused.         On information and belief, these deceptive
              representations were made to practitioners in the Enfield area.
              h. Purdue sales representatives told prescribers that Butrans has a lower
              abuse potential than other drugs because it was essentially tamperproof
              and, after a certain point, patients no longer experience a “buzz” from
              increased dosage. On information and belief, these deceptive
              representations were made to practitioners in the Enfield area.
              i. Advertisements that Purdue sent to prescribers stated that OxyContin
              ER was less likely to be favored by addicts, and, therefore, less likely
              to be abused or diverted, or result in addiction. On information and
              belief, these deceptive representations were made to practitioners in the
              Enfield area.
              j. In discussions with prescribers, Purdue sales representatives omitted
              discussion of addiction risks related to Purdue’s drugs. On information
              and belief, these material omissions were made in presentations to
              practitioners in the Enfield area.
              k. Another Purdue publication, the Resource Guide for People with
              Pain (2010), falsely assured patients and doctors that opioid
              medications are not addictive:

                     Many people living with pain and even some healthcare
                     providers believe that opioid medications are addictive.
                     The truth is that when properly prescribed by a
                     healthcare professional and taken as directed, these
                     medications give relief – not a “high.”




                                    108
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 115 of 194



                        Purdue falsely denied the risk of addiction, implied that addiction
                        requires a “high,” and promised that patients would not become
                        addicted if they took opioids as prescribed.

                        l. Opioid Prescribing: Clinical Tools and Risk Management Strategies
                        (2009) told doctors that “addiction is rare in patients who become
                        physiologically dependent on opioids while using them for pain
                        control,” and that “behaviors that suggest abuse may only reflect a
                        patient’s attempt to feel normal.”
                        Defendant deceptively claimed without scientific support that the
                        risk of addiction could be avoided or managed
                        a. Purdue’s unbranded website, In the Face of Pain
                        (inthefaceofpain.com), states that policies that “restrict[] access to
                        patients with pain who also have a history of substance abuse” and
                        “requiring special government-issued prescription forms for the only
                        medications that are capable of relieving pain that is severe” are “at
                        odds with” best medical practices.108
                        b. Purdue sponsored a 2012 CME program titled Chronic Pain
                        Management and Opioid Use: Easing Fears, Managing Risks, and
                        Improving Outcomes. This presentation recommended that use of
                        screening tools, more frequent refills, and switching opioids could treat
                        a high-risk patient showing signs of potentially addictive behavior.
                        c. Purdue sponsored a 2011 webinar taught by KOL Dr. Lynn Webster,
                        titled Managing Patients’ Opioid Use: Balancing the Need and Risk.
                        This publication taught prescribers that screening tools, urine tests, and
                        patient agreements have the effect of preventing “overuse of
                        prescriptions” and “overdose deaths.”
                        d. Purdue sales representatives told prescribers that screening tools can
                        be used to select patients appropriate for opioid therapy and to manage
                        the risks of addiction. On information and belief, these false
                        representations were made to practitioners in the Enfield area.
                        e. To “extend average treatment duration,” Purdue deceptively claimed
                        that patients’ becoming dependent on its drugs was not dangerous or
                        deadly, but “normal.” Purdue taught doctors that: “Healthcare
                        professionals should recognize that tolerance and physical dependence
                        are normal consequences of sustained use of opioid analgesics and are
                        not the same as addiction.” Purdue deceptively claimed that physical
                        dependence on its opioids was “a normal physiologic response” and “an

108
        See In the Face of Pain Fact Sheet: Protecting Access to Pain Treatment, Purdue Pharma
L.P., https://web.archive.org/web/20140423105047/http://www.inthefaceofpain.com:80/
content/uploads/2011/12/factsheet_ProtectingAccess.pdf (last updated Apr. 2013).


                                              109
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 116 of 194



              expected occurrence,” and no more dangerous than “many classes of
              medications” that are not addictive, including drugs used to treat high
              blood pressure.

              Purdue set as one of its “key messages” that “data support the use of
              opioids beyond 90 days and maintained through 52 weeks.”
              Defendant falsely stated or suggested the concept of
              “pseudoaddiction” and patients who only need more opioids, and
              should be treated as such
              a. Purdue published a prescriber and law enforcement education
              pamphlet in 2011 entitled Providing Relief, Preventing Abuse, which
              described pseudoaddiction as a concept that “emerged in the literature
              to describe the inaccurate interpretation of [drug-seeking behaviors] in
              patients who have pain that has not been effectively treated.”
              b. Purdue distributed to physicians at least as of November 2006, and
              posted on its unbranded website, Partners Against Pain, a pamphlet
              copyrighted in 2005 and titled Clinical Issues in Opioid Prescribing.
              This pamphlet included a list of conduct including “illicit drug use and
              deception,” which it defined as indicative of pseudoaddiction or
              untreated pain. It also states:
                   “Pseudoaddiction is a term which has been used to describe patient
                  behaviors that may occur when pain is undertreated. . . . Even such
                  behaviors as illicit drug use and deception can occur in the patient’s
                  efforts to obtain relief. Pseudoaddiction can be distinguished from
                  true addiction in that the behaviors resolve when the pain is
                  effectively treated.” (Emphasis added).
              c. Purdue sponsored FSMB’s Responsible Opioid Prescribing (2007),
              which taught that behaviors such as “requesting drugs by name,”
              “demanding or manipulative behavior,” seeing more than one doctor to
              obtain opioids, and hoarding, are all signs of pseudoaddiction. Purdue
              also spent over $100,000 to support distribution of the book.
              d. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
              Pain & Its Management, which states: “Pseudo-addiction describes
              patient behaviors that may occur when pain is undertreated. . . .
              Pseudo-addiction can be distinguished from true addiction in that this
              behavior ceases when pain is effectively treated.” (Emphasis added).
              Defendant falsely stated or suggested that withdrawal from opioids
              was not a problem and prescribing or using opioids should be
              without hesitation
              a. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
              Pain & Its Management, which taught that “[s]ymptoms of physical


                                   110
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 117 of 194



              dependence can often be ameliorated by gradually decreasing the dose
              of medication during discontinuation,” but did not disclose the
              significant hardships that often accompany cessation of use.
              b. Purdue sales representatives told prescribers that the effects of
              withdrawal from opioid use can be successfully managed. On
              information and belief, these false representations were made to
              practitioners in the Enfield area.
              c. Purdue sales representatives told prescribers that the potential for
              withdrawal on Butrans was low due to Butrans’s low potency and its
              extended release mechanism. On information and belief, these false
              representations were made to practitioners in the Enfield area.

              Defendant suggested that high-dose opioid therapy was safe
              a. Purdue’s In the Face of Pain website, along with initiatives of APF,
              promoted the notion that if a patient’s doctor does not prescribe them
              what – in their view – is a sufficient dose of opioids, they should find
              another doctor who will. In so doing, Purdue exerted undue, unfair, and
              improper influence over prescribers who face pressure to accede to the
              resulting demands.
              b. Purdue sponsored APF’s A Policymaker’s Guide to Understanding
              Pain & Its Management, which taught that dose escalations are
              “sometimes necessary,” even indefinitely high ones, which suggested
              that high-dose opioids are safe and appropriate and did not disclose the
              risks from high-dose opioids. This publication is still available online.
              c. Purdue sponsored APF’s Treatment Options: A Guide for People
              Living with Pain (2007), which taught patients that opioids have “no
              ceiling dose” and are therefore the most appropriate treatment for severe
              pain. The guide also claimed that some patients “need” a larger dose of
              the drug, regardless of the dose currently prescribed. This language fails
              to disclose heightened risks at elevated doses.
              d. Purdue sponsored a CME issued by the American Medical
              Association in 2003, 2007, 2010, and 2013. The CME, Overview of
              Management Options, was edited by KOL Dr. Russell Portenoy, among
              others, and taught that other drugs, but not opioids, are unsafe at high
              doses. The 2013 version is still available for CME credit.
              e. Purdue sales representatives told prescribers that opioids were just as
              effective for treating patients long-term and omitted any discussion that
              increased tolerance would require increasing, and increasingly
              dangerous, doses. On information and belief, these deceptive
              representations were made to practitioners in the Enfield area.




                                    111
    Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 118 of 194



                  Defendant deceptively omitted the risks of opioids, including in
                  comparison to NSAIDs
                  a. Purdue sponsored APF’s Exit Wounds (2009), which omits warnings
                  of the risk of interactions between opioids and benzodiazepines, which
                  would increase fatality risk.
                  b. Purdue sponsored APF’s Treatment Options: A Guide for People
                  Living with Pain (2007), which advised patients that opioids differ from
                  NSAIDs in that they have “no ceiling dose” and are therefore the most
                  appropriate treatment for severe pain. The publication attributes 10,000
                  to 20,000 deaths annually to NSAID overdose. Treatment Options also
                  warned that risks of NSAIDs increase if “taken for more than a period
                  of months,” with no corresponding warning about opioids.
                  c. Purdue sponsored a CME issued by the American Medical
                  Association in 2003, 2007, 2010, and 2013, and the 2013 version is still
                  available for CME credit. The CME, Overview of Management Options,
                  was edited by KOL Dr. Russell Portenoy, among others, and taught that
                  NSAIDs and other drugs, but not opioids, are unsafe at high doses.
                  d. Purdue sales representatives told prescribers that NSAIDs were more
                  toxic than opioids.       On information and belief, these false
                  representations were made to practitioners in the Enfield area.

Cephalon          Falsehood that scientific evidence supports the long-term use of
                  opioids to improve patients’ function and quality of life

                  a. Cephalon sponsored the FSMB’s Responsible Opioid Prescribing
                  (2007), which taught that relief of pain itself improved patients’
                  function. Responsible Opioid Prescribing explicitly describes
                  functional improvement as the goal of a “long-term therapeutic
                  treatment course.” Cephalon also spent $150,000 to purchase copies of
                  the book in bulk and distributed the book through its pain sales force to
                  10,000 prescribers and 5,000 pharmacists.

                  b. Cephalon sponsored the APF’s Treatment Options: A Guide for
                  People Living with Pain (2007), which taught patients that opioids
                  when used properly “give [pain patients] a quality of life we deserve.”
                  The Treatment Options guide notes that non-steroidal anti-
                  inflammatory drugs have greater risks with prolonged duration of use,
                  but there was no similar warning for opioids. APF distributed 17,200
                  copies in one year alone, according to its 2007 annual report, and the
                  publication is currently available online.

                  c. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, titled
                  Optimizing Opioid Treatment for Breakthrough Pain, which was
                  offered online by Medscape, LLC from September 28, 2007, through


                                        112
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 119 of 194



              December 15, 2008. The CME taught that Cephalon’s Actiq and
              Fentora improve patients’ quality of life and allow for more activities
              when taken in conjunction with long-acting opioids.

              d. Cephalon sales representatives told prescribers that opioids would
              increase patients’ ability to function and improve their quality of life.
              On information and belief, these false representations were made to
              practitioners in the Enfield area.

              Defendant misrepresented the risk of addiction
              a. Cephalon sponsored and facilitated the development of a guidebook,
              Opioid Medications and REMS: A Patient’s Guide, which claims,
              among other things, that “patients without a history of abuse or a family
              history of abuse do not commonly become addicted to opioids.”

              b. Cephalon sponsored APF’s Treatment Options: A Guide for People
              Living with Pain (2007), which taught that addiction is rare and limited
              to extreme cases of unauthorized dose escalations, obtaining opioids
              from multiple sources, or theft.

              c. In discussions with prescribers, Cephalon sales representatives
              omitted any discussion of addiction risks related to Cephalon’s drugs.
              On information and belief, these deceptive representations were made
              to practitioners in the Enfield area.

              Defendant deceptively claimed without scientific support that the
              risk of addiction could be avoided or managed
              a. Cephalon sponsored APF’s Treatment Options: A Guide for People
              Living with Pain (2007), which taught patients that “opioid agreements”
              between doctors and patients can “ensure that you take the opioid as
              prescribed.”

              Defendant falsely stated or suggested the concept of
              “pseudoaddiction” and patients who only need more opioids, and
              should be treated as such
              a. Cephalon sponsored FSMB’s Responsible Opioid Prescribing
              (2007), which taught that behaviors such as “requesting drugs by
              name,” “demanding or manipulative behavior,” seeing more than one
              doctor to obtain opioids, and hoarding are all signs of pseudoaddiction.
              Cephalon also spent $150,000 to purchase copies of the book in bulk
              and distributed it through its pain sales force to 10,000 prescribers and
              5,000 pharmacists.




                                    113
    Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 120 of 194



                  Defendant suggested that high-dose opioid therapy was safe
                  a. Cephalon sponsored APF’s Treatment Options: A Guide for People
                  Living with Pain (2007), which claims that some patients “need” a
                  larger dose of their opioid, regardless of the dose currently prescribed.

                  b. Cephalon sponsored a CME written by KOL Dr. Lynn Webster,
                  Optimizing Opioid Treatment for Breakthrough Pain, which was
                  offered online by Medscape, LLC from September 28, 2007 through
                  December 15, 2008. The CME taught that non-opioid analgesics and
                  combination opioids that include aspirin and acetaminophen are less
                  effective to treat breakthrough pain because of dose limitations.

                  c. Cephalon sales representatives assured prescribers that opioids were
                  safe, even at high doses. On information and belief, these false
                  representations were made to practitioners in the Enfield area.

                  Defendant deceptively omitted the risks of opioids, including in
                  comparison to NSAIDs
                  a. Cephalon sponsored APF’s Treatment Options: A Guide for People
                  Living with Pain (2007), which taught patients that opioids differ from
                  NSAIDs in that they have “no ceiling dose” and are therefore the most
                  appropriate treatment for severe pain. The publication attributed 10,000
                  to 20,000 deaths annually to NSAID overdose. Treatment Options also
                  warned that risks of NSAIDs increase if “taken for more than a period
                  of months,” with no corresponding warning about opioids.

                  b. Cephalon sales representatives told prescribers that NSAIDs were
                  more toxic than Cephalon’s opioids. On information and belief, these
                  false representations were made to practitioners in the Enfield area.

Collegium         Defendant misrepresents the risk of addiction

                  a. In September 2016, the FDA’s Office of Prescription Drug Promotion
                  (“OPDP”) sent advisory comments to Collegium regarding the
                  company’s presentations for Xtampza ER. In these advisory comments,
                  OPDP recommended that Collegium revise its proposed presentations
                  so that they did not misrepresent the approved indication or omit
                  important context; misrepresent or omit important risk information; or
                  omit other material information. In those comments, the OPDP also
                  cautioned Collegium about failing to present risk information for
                  Xtampza ER with a prominence and readability reasonably comparable
                  to the presentation of benefits.

                  On February 9, 2018, the FDA sent a warning letter to Collegium
                  regarding Collegium’s exhibit booth advertisement of Xtampza ER at



                                        114
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 121 of 194



              the American Society Health-System Pharmacists (ASHP) Summer
              Meetings & Exhibition, which was held on June 3-7, 2017. The warning
              letter referenced its September 2016 advisory comments to Colleguim
              and voiced “concern[ ] that Collegium is promoting Xtampza ER in a
              manner that fails to adequately present the very serious risks of the drug,
              despite this direction from OPDP.” The warning letter stated that
              Collegium’s exhibit booth “failed to adequately provide material
              information about the drug’s limitations of use and the serious and life-
              threatening consequences that may result from the use of the drug,
              thereby creating a misleading impression about the drug’s safety.” The
              warning letter further stated that “the exhibit booth presentation
              included a principal display panel that prominently presented benefit
              claims about the abuse-deterrent properties of Xtampza ER, but failed
              to include any information with respect to the drug’s limitations of use,
              which state that due to the risks of addiction, abuse, misuse, overdose
              and death, Xtampza ER should only be used in patients for whom
              alternative treatment options are ineffective, not tolerated, or would be
              otherwise inadequate to provide sufficient management of pain. Nor did
              the principal display panel include any information with respect to the
              indication or serious and life-threatening risks. . . .”

              b. Collegium Vice President Steven Passik, speaking at the Insight
              Exchange Network's 2018 conference "Responding to the Opioid
              Crisis: Litigation, Regulation & Reform," minimized risks of
              prescription opioids for the elderly, suggesting that the risk was
              minimal or nonexistent.

              Defendant deceptively omitted the risks of opioids, including in
              comparison to NSAIDs

              a. Collegium falsely stated in their presentation at the 2014 Jefferies
              Global Healthcare Conference that “prescription opioids remain the
              primary treatment for chronic pain[,]” although this was not (and is not)
              the case. Collegium repeated this false information in its March 2018
              Form 10-K SEC filing.

              b. Defendant deceptively suggested that opioids with “abuse-deterrence
              technology” are safe. This is misleading and dangerous for several
              reasons: (1) many types of “abuse deterrent technology” are reversible,
              making the drug just as easily abused; (2) even where an opioid is less
              prone to abuse by adulteration, it remains prone to abuse in its pill form;
              (3) the primary danger of prescription opioids is addiction from overuse,
              which danger is not at all removed by changing a drug from immediate
              release to extended release; and (4) the focus on abuse intentionally
              confuses, even for the medical community, the issues of abuse and
              addiction, with many persons including those in the medical community



                                    115
    Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 122 of 194



                  misunderstanding that “abuse deterrent” somehow makes the use of the
                  drug less addicting.
Janssen           Falsehood that scientific evidence supports the long-term use of
                  opioids to improve patients’ function and quality of life

                  a. Janssen sponsored a patient education guide titled Finding Relief:
                  Pain Management for Older Adults (2009), which its personnel
                  reviewed and approved and its sales force distributed. On the cover, this
                  guide features a man playing golf and lists examples of expected
                  functional improvement from opioids, like sleeping through the night,
                  returning to work, recreation, sex, walking, and climbing stairs. The
                  guide states as a “fact” that “opioids may make it easier for people to
                  live normally” (emphasis in the original). The myth/fact structure
                  implies authoritative backing for the claim that does not exist. The
                  targeting of older adults also ignored heightened opioid risks in this
                  population.
                  b. Janssen sponsored, developed, and approved content of a website,
                  Let’s Talk Pain in 2009, acting in conjunction with the APF, AAPM,
                  and ASPMN, whose participation in Let’s Talk Pain Janssen financed
                  and orchestrated. This website featured an interview, which was edited
                  by Janssen personnel, claiming that opioids were what allowed a patient
                  to “continue to function,” inaccurately implying her experience would
                  be representative.
                  c. Janssen provided grants to APF to distribute Exit Wounds to veterans,
                  which taught that opioid medications “increase your level of
                  functioning” (emphasis in the original). Exit Wounds also omits
                  warnings of the risk of interactions between opioids and
                  benzodiazepines, which would increase fatality risk. Benzodiazepines
                  are frequently prescribed to veterans diagnosed with post-traumatic
                  stress disorder.
                  d. Janssen sales representatives told prescribers that opioids would
                  increase patients’ ability to function and improve their quality of life by
                  helping them become more physically active and return to work. On
                  information and belief, these false representations were made to
                  practitioners in the Enfield area.

                  Defendant misrepresents the risk of addiction
                  a. Janssen sponsored a patient education guide titled Finding Relief:
                  Pain Management for Older Adults (2009), which its personnel
                  reviewed and approved and which its sales force distributed. This guide
                  described a “myth” that opioids are addictive, and asserts as fact that
                  “[m]any studies show that opioids are rarely addictive when used
                  properly for the management of chronic pain.” Although the term
                  “rarely” is not defined, the overall presentation suggests the risk is so


                                        116
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 123 of 194



              low as not to be a worry. The language also implies that as long as a
              prescription is given, opioid use is not a problem.
              b. Janssen contracted with AGS to produce a CME promoting the 2009
              guidelines for the Pharmacological Management of Persistent Pain in
              Older Persons. These guidelines falsely claim that “the risks [of
              addiction] are exceedingly low in older patients with no current or past
              history of substance abuse.” The study supporting this assertion does
              not analyze addiction rates by age and, as already noted, addiction
              remains a significant risk for elderly patients. Janssen was aware of the
              AGS guidelines’ content when it agreed to provide this funding, and
              AGS drafted the guidelines with the expectation it would seek drug
              company funding to promote them after their completion.
              c. Janssen provided grants to APF to distribute Exit Wounds (2009) to
              veterans, which taught that “[l]ong experience with opioids shows that
              people who are not predisposed to addiction are very unlikely to become
              addicted to opioid pain medications.” Although the term “very
              unlikely” is not defined, the overall presentation suggests the risk is so
              low as not to be a worry.
              d. Janssen currently runs a website, PrescribeResponsibly.com (last
              modified July 2, 2015), which claims that concerns about opioid
              addiction are “overstated.”
              e. A June 2009 Nucynta Training module warns Janssen’s sales force
              that physicians are reluctant to prescribe controlled substances like
              Nucynta, but this reluctance is unfounded because “the risks . . . are
              much smaller than commonly believed.”
              f. Janssen sales representatives told prescribers that its drugs were
              “steady state,” the implication of which was that they did not produce a
              rush or euphoric effect, and therefore were less addictive and less likely
              to be abused.         On information and belief, these deceptive
              representations were made to practitioners in the Enfield area.
              g. Janssen sales representatives told prescribers that Nucynta and
              Nucynta ER were “not opioids,” implying that the risks of addiction and
              other adverse outcomes associated with opioids were not applicable to
              Janssen’s drugs. In truth, however, as set out in Nucynta’s FDA-
              mandated label, Nucynta “contains tapentadol, an opioid agonist and
              Schedule II substance with abuse liability similar to other opioid
              agonists, legal or illicit.” On information and belief, these false
              representations were made to practitioners in the Enfield area.
              h. Janssen sales representatives told prescribers that Nucynta’s unique
              properties eliminated the risk of addiction associated with the drug. On




                                    117
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 124 of 194



              information and belief, these false representations were made to
              practitioners in the Enfield area.
              i. In discussions with prescribers, Janssen sales representatives omitted
              discussion of addiction risks related to Janssen’s drugs. On information
              and belief, these deceptive representations were made to practitioners
              in the Enfield area.

              Defendant falsely stated or suggested the concept of
              “pseudoaddiction” and patients who only need more opioids, and
              should be treated as such
              a. Janssen’s website, Let’s Talk Pain, stated from 2009 through 2011
              that “pseudoaddiction . . . refers to patient behaviors that may occur
              when pain is under-treated” and “[p]seudoaddiction is different from
              true addiction because such behaviors can be resolved with effective
              pain management.” (Emphasis added).
              Defendant falsely stated or suggested that withdrawal from opioids
              was not a problem and prescribing or using opioids should be
              without hesitation
              a. A Janssen PowerPoint presentation used for training its sales
              representatives, titled “Selling Nucynta ER,” indicates that the “low
              incidence of withdrawal symptoms” is a “core message” for its sales
              force. This message is repeated in numerous Janssen training materials
              between 2009 and 2011. The studies supporting this claim did not
              describe withdrawal symptoms in patients taking Nucynta ER beyond
              90 days, or at high doses, and would therefore not be representative of
              withdrawal symptoms in the chronic pain population. Patients on opioid
              therapy long-term and at high doses will have a harder time
              discontinuing the drugs and are more likely to experience withdrawal
              symptoms. In addition, in claiming a low rate of withdrawal symptoms,
              Janssen relied upon a study that only began tracking withdrawal
              symptoms in patients two to four days after discontinuing opioid use,
              when Janssen knew or should have known that these symptoms peak
              earlier than that for most patients. Relying on data after that initial
              window painted a misleading picture of the likelihood and severity of
              withdrawal associated with chronic opioid therapy. Janssen also knew
              or should have known that the patients involved in the study were not
              on the drug long enough to develop rates of withdrawal symptoms
              comparable to rates of withdrawal suffered by patients who use opioids
              for chronic pain—the use for which Janssen promoted Nucynta ER.
              b. Janssen sales representatives told prescribers that patients on
              Janssen’s drugs were less susceptible to withdrawal than those on other




                                    118
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 125 of 194



                         opioids. On information and belief, these false representations were
                         made to practitioners in the Enfield area.

                         Defendant suggested that high-dose opioid therapy was safe
                         a. Janssen sponsored a patient education guide entitled Finding Relief:
                         Pain Management for Older Adults (2009), which its personnel
                         reviewed and approved and its sales force distributed. This guide listed
                         dose limitations as “disadvantages” of other pain medicines but omitted
                         any discussion of risks of increased doses from opioids. The publication
                         also falsely claimed that it is a “myth” that “opioid doses have to be
                         bigger over time.”
 Endo                    Falsehood that scientific evidence supports the long-term use of
                         opioids to improve patients’ function and quality of life

                         a. Endo sponsored a website, painknowledge.com, through APF and the
                         National Initiative of Pain Control (“NIPC”), which claimed in 2009
                         that with opioids, “your level of function should improve; you may find
                         you are now able to participate in activities of daily living, such as work
                         and hobbies, that you were not able to enjoy when your pain was
                         worse.” Endo continued to provide funding for this website through
                         2012, and closely tracked unique visitors to it.
                         b. A CME sponsored by Endo, titled Persistent Pain in the Older
                         Patient, taught that chronic opioid therapy has been “shown to reduce
                         pain and improve depressive symptoms and cognitive functioning.”
                         c. Endo distributed handouts to prescribers that claimed that use of
                         Opana ER to treat chronic pain would allow patients to perform work
                         as a chef. This flyer also emphasized Opana ER’s indication without
                         including equally prominent disclosure of the “moderate to severe pain”
                         qualification.109
                         d. Endo’s sales force distributed FSMB’s Responsible Opioid
                         Prescribing (2007). This book taught that relief of pain itself improved
                         patients’ function. Responsible Opioid Prescribing explicitly describes
                         functional improvement as the goal of a “long-term therapeutic
                         treatment course.”
                         e. Endo provided grants to APF to distribute Exit Wounds to veterans,
                         which taught that opioid medications “increase your level of
                         functioning” (emphasis in the original). Exit Wounds also omits
                         warnings of the risk of interactions between opioids and
                         benzodiazepines, which would increase fatality risk. Benzodiazepines

109
        FDA regulations require that warnings or limitations be given equal prominence in
disclosure, and failure to do so constitutes “misbranding” of the product. 21 C.F.R. §202.1(e)(3);
see also 21 U.S.C. §331(a).


                                               119
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 126 of 194



              are frequently prescribed to veterans diagnosed with post-traumatic
              stress disorder.
              f. Endo sales representatives told prescribers that opioids would
              increase patients’ ability to function and improve their quality of life by
              helping them become more physically active and return to work. On
              information and belief, these false representations were made to
              practitioners in the Enfield area.

              Defendant misrepresented the risk of addiction
              a. Endo trained its sales force in 2012 that use of long-acting opioids
              resulted in increased patient compliance, without any supporting
              evidence.
              b. Endo’s advertisements for the 2012 reformulation of Opana ER
              claimed it was designed to be crush resistant, in a way that conveyed
              that it was less likely to be abused. This claim was false; the FDA
              warned in a May 10, 2013 letter that there was no evidence Endo’s
              design “would provide a reduction in oral, intranasal or intravenous
              abuse” and Endo’s “postmarketing data submitted are insufficient to
              support any conclusion about the overall or route-specific rates of
              abuse.” Further, Endo instructed its sales representatives to repeat this
              claim about “design,” with the intention of conveying Opana ER was
              less subject to abuse.
              c. Endo sponsored a website, painknowledge.com, through APF and
              NIPC, which claimed in 2009 that: “[p]eople who take opioids as
              prescribed usually do not become addicted.” Although the term
              “usually” is not defined, the overall presentation suggests the risk is so
              low as not to be a worry. The language also implies that as long as a
              prescription is given, opioid use will not become problematic. Endo
              continued to provide funding for this website through 2012, and closely
              tracked unique visitors to it.
              d. Endo sponsored a website, PainAction.com, which stated “Did you
              know? Most chronic pain patients do not become addicted to the opioid
              medications that are prescribed for them.”
              e. Endo sponsored CMEs published by APF and NIPC, of which Endo
              was the sole funder, titled Persistent Pain in the Older Adult and
              Persistent Pain in the Older Patient. These CMEs claimed that opioids
              used by elderly patients present “possibly less potential for abuse than
              in younger patients[,]” which statement lacks evidentiary support and
              deceptively minimizes the risk of addiction for elderly patients.
              f. Endo distributed an education pamphlet with the Endo logo titled
              Living with Someone with Chronic Pain, which inaccurately minimized



                                    120
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 127 of 194



              the risk of addiction: “Most health care providers who treat people with
              pain agree that most people do not develop an addiction problem.”
              g. Endo distributed a patient education pamphlet edited by KOL Dr.
              Russell Portenoy titled Understanding Your Pain: Taking Oral Opioid
              Analgesics. It claimed that “[a]ddicts take opioids for other reasons
              [than pain relief], such as unbearable emotional problems.” This implies
              that pain patients prescribed opioids will not become addicted, which is
              unsupported and untrue.
              h. Endo contracted with AGS to produce a CME promoting the 2009
              guidelines for the Pharmacological Management of Persistent Pain in
              Older Persons. These guidelines falsely claim that “the risks [of
              addiction] are exceedingly low in older patients with no current or past
              history of substance abuse.” None of the references in the guidelines
              corroborates the claim that elderly patients are less likely to become
              addicted to opioids, and there is no such evidence. Endo was aware of
              the AGS guidelines’ content when it agreed to provide this funding, and
              AGS drafted the guidelines with the expectation it would seek drug
              company funding to promote them after their completion.
              i. Endo sales representatives told Enfield prescribers that its drugs were
              “steady state,” the implication of which was that they did not produce a
              rush or euphoric effect, and therefore were less addictive and less likely
              to be abused. On information and belief, these false representations
              were made to practitioners in the Enfield area.
              j. Endo provided grants to APF to distribute Exit Wounds (2009) to
              veterans, which taught that “[l]ong experience with opioids shows that
              people who are not predisposed to addiction are very unlikely to become
              addicted to opioid pain medications.” Although the term “very
              unlikely” is not defined, the overall presentation suggests that the risk
              is so low as not to be a worry.
              k. In discussions with prescribers, Endo sales representatives omitted
              discussion of addiction risks related to Endo’s drugs. On information
              and belief, these material omissions were made in representations to
              practitioners in the Enfield area.
              Defendant deceptively claimed without scientific support that the
              risk of addiction could be avoided or managed
              a. An Endo-supported publication, titled Pain Management Dilemmas
              in Primary Care: Use of Opioids, recommended screening patients
              using tools like the Opioid Risk Tool or the Screener and Opioid
              Assessment for Patients with Pain, and advised that patients at high risk
              of addiction could safely (e.g., without becoming addicted) receive




                                    121
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 128 of 194



              chronic opioid therapy using a “maximally structured approach”
              involving toxicology screens and pill counts.
              Defendant falsely stated or suggested the concept of
              “pseudoaddiction” and patients who only need more opioids, and
              should be treated as such
              a. Endo distributed copies of a book by KOL Dr. Lynn Webster entitled
              Avoiding Opioid Abuse While Managing Pain (2007). Endo’s internal
              planning documents describe the purpose of distributing this book as to
              “[i]ncrease the breadth and depth of the Opana ER prescriber base.” The
              book claims that, when faced with signs of aberrant behavior, the doctor
              should regard it as pseudoaddiction and thus, increasing the dose in
              most cases . . . should be the clinician’s first response.” (Emphasis
              added).
              b. Endo spent $246,620 to buy copies of FSMB’s Responsible Opioid
              Prescribing (2007), which was distributed by Endo’s sales force. This
              book asserted that behaviors such as “requesting drugs by name,”
              “demanding or manipulative behavior,” seeing more than one doctor to
              obtain opioids, and hoarding, are all signs of “pseudoaddiction.”
              Defendant falsely stated or suggested that withdrawal from opioids
              was not a problem and prescribing or using opioids should be
              without hesitation
              a. A CME sponsored by Endo, titled Persistent Pain in the Older Adult,
              taught that withdrawal symptoms can be avoided entirely by tapering
              the dose by 10-20% per day for ten days.

              Defendant suggested that high-dose opioid therapy was safe
              a. Endo sponsored a website, painknowledge.com, through APF and
              NIPC, which claimed in 2009 that opioids may be increased until “you
              are on the right dose of medication for your pain,” and once that occurs,
              further dose increases would not occur. Endo funded the site, which was
              a part of Endo’s marketing plan, and tracked visitors to it.

              b. Endo distributed a patient education pamphlet edited by KOL Dr.
              Russell Portenoy, titled Understanding Your Pain: Taking Oral Opioid
              Analgesics. In Q&A format, it asked: “If I take the opioid now, will it
              work later when I really need it?” The response was: “The dose can be
              increased . . . . You won’t ‘run out’ of pain relief.”

              Defendant deceptively omitted the risks of opioids, including in
              comparison to NSAIDs




                                    122
    Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 129 of 194



                  a. Endo distributed a “case study” to prescribers, titled Case Challenges
                  in Pain Management: Opioid Therapy for Chronic Pain. The study cites
                  an example, meant to be representative, of a patient “with a massive
                  upper gastrointestinal bleed believed to be related to his protracted use
                  of NSAIDs” (over eight years), and recommends treating with opioids
                  instead.

                  b. Endo sponsored a website, painknowledge.com, through APF and
                  NIPC, which contained a flyer called “Pain: Opioid Therapy.” This
                  publication included a list of adverse effects from opioids that omitted
                  significant adverse effects like hyperalgesia, immune and hormone
                  dysfunction, cognitive impairment, tolerance, dependence, addiction,
                  and death. Endo continued to provide funding for this website through
                  2012, and closely tracked unique visitors to it.

                  c. Endo provided grants to APF to distribute Exit Wounds (2009), which
                  omitted warnings of the risk of interactions between opioids and
                  benzodiazepines, which would increase fatality risk. Exit Wounds also
                  contained a lengthy discussion of the dangers of using alcohol to treat
                  chronic pain but did not disclose dangers of mixing alcohol and opioids.

                  d. Endo sales representatives told prescribers that NSAIDs were more
                  toxic than opioids.       On information and belief, these false
                  representations were made to practitioners in the Enfield area.
Actavis           Falsehood that scientific evidence supports the long-term use of
                  opioids to improve patients’ function and quality of life
                  a. Documents from a 2010 sales training indicate that Actavis trained
                  its sales force to instruct prescribers that “most chronic benign pain
                  patients do have markedly improved ability to function when
                  maintained on chronic opioid therapy.” (Emphasis added).
                  b. Documents from a 2010 sales training indicate that Actavis trained
                  its sales force that increasing and restoring function is an expected
                  outcome of chronic Kadian therapy, including physical, social,
                  vocational, and recreational function.
                  c. Actavis distributed a product advertisement that claimed that use of
                  Kadian to treat chronic pain would allow patients to return to work,
                  relieve “stress on your body and your mental health,” and “cause
                  patients to enjoy their lives.” The FDA warned Actavis such claims
                  were misleading, writing: “We are not aware of substantial evidence or
                  substantial clinical experience demonstrating that the magnitude of the
                  effect the drug has in alleviating pain, taken together with any drug-
                  related side effects patients may experience . . . results in an overall




                                        123
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 130 of 194



                       positive impact on a patient’s work, physical and mental functioning,
                       daily activities, or enjoyment of life.”110
                       d. Actavis sales representatives told prescribers that prescribing
                       Actavis’s opioids would improve their patients’ ability to function and
                       improve their quality of life. On information and belief, these false
                       representations were made to practitioners in the Enfield area.

                       Defendant misrepresented the risk of addiction
                       a. Documents from a 2010 sales training indicate that Actavis trained
                       its sales force that long-acting opioids were less likely to produce
                       addiction than short-acting opioids, although there is no evidence that
                       either form of opioid is less addictive or that any opioids can be taken
                       long-term without the risk of addiction.
                       b. Kadian sales representatives told prescribers that Kadian was “steady
                       state” and had extended release mechanisms, the implication of which
                       was that it did not produce a rush or euphoric effect, and therefore was
                       less addictive and less likely to be abused. On information and belief,
                       these false representations were made to practitioners in the Enfield
                       area.
                       c. Kadian sales representatives told prescribers that the contents of
                       Kadian could not be dissolved in water if the capsule was opened,
                       implying that Kadian was less likely to be abused—and thereby less
                       addictive—than other opioids. On information and belief, these
                       deceptive representations were made to practitioners in the Enfield area.
                       d. In discussions with prescribers, Kadian sales representatives omitted
                       any discussion of addiction risks related to Actavis’s drugs. On
                       information and belief, these material omissions were made in
                       presentations to practitioners in the Enfield area.


                       Defendant deceptively claimed without scientific support the risk of
                       addiction could be avoided or managed
                       a. Documents from a 2010 sales training indicate that Actavis trained
                       its sales force that prescribers can use risk screening tools to limit the
                       development of addiction.
                       Defendant falsely stated or suggested the concept of
                       “pseudoaddiction” and patients who only need more opioids, and
                       should be treated as such



110
      Abrams, supra at n.80.


                                             124
    Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 131 of 194



                  a. Documents from a 2010 sales training indicate that Actavis trained
                  its sales force to instruct physicians that aberrant behaviors like self-
                  escalation of doses constituted “pseudoaddiction.”
                  Defendant falsely stated or suggested that withdrawal from opioids
                  was not a problem and prescribing or using opioids should be
                  without hesitation
                  a. Documents from a 2010 sales training indicate that Actavis trained
                  its sales force that discontinuing opioid therapy can be handled
                  “simply” and that it can be done at home. Actavis sales representative
                  training claimed opioid withdrawal would take only a week, even in
                  addicted patients.


                  Defendant suggested that high-dose opioid therapy was safe
                  a. Documents from a 2010 sales training indicate that Actavis trained
                  its sales force that “individualization” of opioid therapy depended on
                  increasing doses “until patient reports adequate analgesia” and to “set
                  dose levels on [the] basis of patient need, not on [a] predetermined
                  maximal dose.” Actavis further counseled its sales representatives that
                  the reasons some physicians had for not increasing doses indefinitely
                  were simply a matter of physician “comfort level,” which could be
                  overcome or used as a tool to induce them to switch to Actavis’s opioid,
                  Kadian.
                  Defendant deceptively omitted the risks of opioids, including in
                  comparison to NSAIDs
                  a. Documents from a 2010 sales training indicate that Actavis trained
                  its sales force that the ability to escalate doses during long-term opioid
                  therapy, without hitting a dose ceiling, made opioid use safer than other
                  forms of therapy that had defined maximum doses, such as
                  acetaminophen or NSAIDs.
                  b. Actavis also trained physician-speakers that “maintenance therapy
                  with opioids can be safer than long-term use of other analgesics,”
                  including NSAIDs, in older persons.
                  c. Kadian sales representatives told prescribers that NSAIDs were more
                  toxic than opioids.       On information and belief, these false
                  representations were made to practitioners in the Enfield area.

Mallinckrodt      Defendant Mallinckrodt           funded     false   publications     and
                  presentations.




                                        125
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 132 of 194



                        a. In 2010, Mallinckrodt sponsored an initiative called “Collaborating
                        and Acting Responsibly to Ensure Safety (C.A.R.E.S.), through which
                        it published and promoted the book “Defeat Chronic Pain Now!” aimed
                        at chronic pain patients. The book is still available for sale and is
                        available online at www.defeatchronicpainnow.com.
                        b. Until at least February 2009, Mallinckrodt provided an educational
                        grant to Pain-Topics.org, a now-defunct website that touted itself as “a
                        noncommercial resource for healthcare professionals, providing open
                        access to clinical news, information, research, and education for a better
                        understanding of evidence-based pain-management practices.”111
                        Among other content, the website included a handout titled
                        “Oxycodone Safety Handout for Patients,” which advised practitioners
                        that: “Patients’ fears of opioid addiction should be dispelled.”112

                        c. In November 2016, Mallinckrodt paid Dr. Scott Gottlieb
                        (“Gottlieb”), the current commissioner of the FDA, $22,500 for a
                        speech in London, shortly after the U.S. presidential election.113
                        Gottlieb has also received money from the Healthcare Distribution
                        Alliance (“HDA”), an industry-funded organization that pushes the
                        agenda of large pharmaceutical wholesalers, and he has often
                        criticized efforts aimed at regulating the pharmaceutical opioid
                        market.114

                        Defendant misrepresents the risk of addiction
                        a. “Defeat Chronic Pain Now!” advises laypeople who are considering
                        taking opioid drugs that “[o]nly rarely does opioid medication cause
                        true addiction.”115
                        b. “Oxycodone Safety Handout for Patients” included false and
                        misleading statements concerning the risk of addiction associated with
                        prescription opioids:


111
        Pain Treatment Topics, PAIN-TOPICS.ORG, https://web.archive.org/web/20070104235709/
http://www.pain-topics.org:80/ (last updated Jan. 3, 2007).
112
       Lee A. Kral & Stewart B. Leavitt, Oxycodone Safety Handout for Patients, PAIN-
TOPICS.ORG (June 2007), http://paincommunity.org/blog/wp-content/uploads/
OxycodoneHandout.pdf.
113
        Lee Fang, Donald Trump’s Pick to Oversee Big Pharma Is Addicted to Opioid-Industry
Cash, Intercept (Apr. 4, 2017, 2:15 PM), https://theintercept.com/ 2017/04/04/scott-gottlieb-
opioid/.
114
       Id.
115
       Galer, supra n.53.


                                              126
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 133 of 194



                              Will you become dependent on or addicted to
                              oxycodone?
                                 • After a while, oxycodone causes physical
                                     dependence. That is, if you suddenly stop the
                                     medication you may experience uncomfortable
                                     withdrawal symptoms, such as diarrhea, body
                                     aches, weakness, restlessness, anxiety, loss of
                                     appetite, and other ill feelings. These may take
                                     several days to develop.
                                 • This is not the same as addiction, a disease
                                     involving craving for the drug, loss of control
                                     over taking it or compulsive use, and using it
                                     despite harm. Addiction to oxycodone in
                                     persons without a recent history of alcohol or
                                     drug problems is rare.116

                       Defendant deceptively claimed without scientific support that the
                       risk of addiction could be avoided or managed.
                       a. “Defeat Chronic Pain Now!” states that the issue of tolerance is
                       “overblown,” because “[o]nly a minority of chronic pain patients who
                       are taking long-term opioids develop tolerance.” In response to a
                       hypothetical question from a chronic back pain patient who expresses a
                       fear of becoming addicted, the book advises that “[i]t is very uncommon
                       for a person with chronic pain to become ‘addicted’ to narcotics IF (1)
                       he doesn’t have a prior history of any addiction and (2) he only takes
                       the medication to treat pain.”
                       Defendant falsely stated or suggested the concept of
                       “pseudoaddiction” and patients who only need more opioids, and
                       should be treated as such.
                       a. The FAQ section of Pain-Topics.org contained the following false
                       and misleading information downplaying the dangers of prescription
                       opioid use:
                              Pseudoaddiction – has been used to describe aberrant
                              patient behaviors that may occur when pain is
                              undertreated (AAPM 2001). Although this diagnosis is
                              not supported by rigorous investigation, it has been
                              widely observed that patients with unrelieved pain may
                              become very focused on obtaining opioid medications,
                              and may be erroneously perceived as “drug seeking.”
                              Pseudoaddiction can be distinguished from true

116
      Lee A. Kral, PharmD & Stewart B. Leavitt, MA, Oxycodone Safety Handout for Patients,
PAIN-TOPICS.ORG (June 2007), http://paincommunity.org/blog/wp-content/uploads/Oxycodone
Handout.pdf.


                                            127
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 134 of 194



                              addiction in that the behaviors resolve when the pain is
                              effectively treated. Along with this, two related
                              phenomena have been described in the literature
                              (Alford, et al. 2006):
                                      Therapeutic dependence – sometimes patients
                                      exhibit what is considered drug-seeking because
                                      they fear the reemergence of pain and/or
                                      withdrawal symptoms from lack of adequate
                                      medication; their ongoing quest for more
                                      analgesics is in the hopes of insuring a tolerable
                                      level of comfort.
                                      Pseudo-opioid-resistance – other patients, with
                                      adequate pain control, may continue to report
                                      pain or exaggerate its presence, as if their
                                      opioid analgesics are not working, to prevent
                                      reductions in their currently effective doses of
                                      medication.
                              Patient anxieties about receiving inadequate pain
                              control can be profound, resulting in demanding or
                              aggressive behaviors that are misunderstood by
                              healthcare practitioners and ultimately detract from the
                              provision of adequate pain relief.117

                       Defendant’s document “Commonsense Oxycodone Prescribing &
                       Safety,” falsely suggests that generic oxycodone is less prone to
                       abuse and diversion than branded oxycodone: “Anecdotally, it has
                       been observed that generic versions of popularly abused opioids
                       usually are less appealing; persons buying drugs for illicit
                       purposes prefer brand names because they are more recognizable
                       and the generics have a lower value ‘on the street,’ which also
                       makes them less alluring for drug dealers.”118

                       Defendant misbranded and marketed an unapproved drug

                       a. On March 30, 2009, Mallinckrodt received a letter from the FDA
                       stating that Mallinckrodt was found to have been marketing an
                       unapproved new drug, morphine sulfate concentrate oral solution 20
                       mg/ml, in violation of 21 U.S.C. §§331(d) and 355(a). Mallinckrodt
                       had been marketing this unapproved formulation since 2005.



117
       FAQs, Pain-Topics.org, https://web.archive.org/web/20080821191924/http://www.
paintopics.org/faqs/index1.php (last updated Jan. 8, 2008).
118
       Lee A. Kral, Commonsense Oxycodone Prescribing & Safety, PAIN-TOPICS.ORG (June
2007), http://paincommunity.org/blog/wp-content/uploads/OxycodoneRxSafety.pdf.


                                            128
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 135 of 194



                         The letter also stated that its unapproved morphine formulation was
                         misbranded under 21 U.S.C. §352(f)(1) because the conditions it was
                         intended to treat were not amenable to self-diagnosis and treatment.
                         Adequate directions for such use, therefore, could not be written. As a
                         result, introduction or delivery for introduction into interstate
                         commerce of its unapproved morphine formulation violated 21 U.S.C.
                         §§331(a) and (d).
 Insys                   Defendant sales representatives falsely told prescribers in the Enfield
                         area that withdrawal from opioids was not a problem and prescribing or
                         using opioids should be without hesitation.

                         Defendant sales representatives falsely told prescribers in the Enfield
                         area that high-dose opioid therapy was safe, and advocated starting
                         patients at a higher than approved dosage.
                         Defendant sales representatives, in false representations to prescribers
                         in the Enfield area, deceptively omitted the risks of opioids, including
                         in comparison to NSAIDs
                         Defendant created a system of insurance reimbursement to get its
                         prescriptions approved that was based on fraud, such as advising the
                         insurance companies that they were calling from the physician’s office
                         or falsely advising the insurance companies that the patient had cancer
                         when (s)he did not.


         D.    Unlawful Conduct of Distributor Defendants and Retail Pharmacies Who
               Self-Distribute Opioids to Their Pharmacies

               Located between manufacturers and retailers in the prescription opioid supply

chain, pharmaceutical defendants fill wholesale orders for prescription opioids across the United

States—including in Connecticut and the Town of Enfield.           The “Big Three” Distributor

Defendants—McKesson, Cardinal and ABDC—are together responsible for 85-90% of the

prescription opioids flowing through this supply chain. The National Retail Pharmacies both

distribute opioids and dispense them directly to individuals.

               Prescription opioids—like heroin and other opioids—are highly addictive and

produce undesirable narcotic effects in the user; once a user of prescription opioids becomes

addicted, the user will seek out prescription opioids at all costs, and thus there exists a major




                                               129
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 136 of 194



potential black market for prescription opioids. Distributor Defendants are aware of this potential

black market, and must exercise due care to prevent the “diversion” into illegal channels of the

products they distribute.

               A prescription opioid is said to have been diverted when it exits the “closed supply

chain” through which prescription opioids are lawfully distributed. This supply chain is “closed”

in that participation is limited to actors who have legitimate reasons to be handling and/or using

prescription opioids. Each in their turn, manufacturers, distributors, retailers, and prescribers, must

take concrete steps to ensure that they transfer opioids only to other actors participating in the

closed supply chain. Properly prescribed patients, the end users, should not transfer opioids to

anyone.

               Because Distributor Defendants handle the greatest volume of opioids and control

the most sophisticated and wide-ranging means for monitoring the distribution of opioids, they are

the largest and most significant actors in the closed supply chain. Distributor Defendants possess

the means to detect many types of diversion, large and small. Upon information and belief,

Distributor Defendants employ staff that are responsible for tracking and analyzing opioid orders

and shipments, raising red flags when orders are, for any reason, suspicious in nature, and, where

appropriate, ensuring that such orders are not filled.

               Distributor Defendants have publicly boasted of the efficacy of their monitoring

protocols. For example, a Cardinal executive claimed that Cardinal used “advanced analytics” to

monitor its supply chain and assured the public it was being “as effective and efficient as possible

in constantly monitoring, identifying, and eliminating any outside criminal activity.”119 Similarly,



119
        Lenny Bernstein, et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
Users: ‘No One Was Doing Their Job’, WASH. POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-


                                                 130
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 137 of 194



McKesson publicly stated that it had a “best-in-class controlled substance monitoring program to

help identify suspicious orders” and claimed it was “deeply passionate about curbing the opioid

epidemic in our country.”120 Acting through their trade associates, Healthcare Distribution

Management Association (“HDMA”) and National Association of Chain Drug Stores

(“NACDS”), the Distributor Defendants filed an amicus brief, which stated:

       Distributors take seriously their duty to report suspicious orders, utilizing both
       computer algorithms and human review to detect suspicious orders based on the
       generalized information that is available to them in the ordering process.

Masters Pharm., Inc. v. U.S. Drug Enf’t Admin., Case No. 15-1335, 2016 WL 1321983, at *25

(D.C. Cir. Apr. 4, 2016).

               Accordingly, the Distributor Defendants are uniquely positioned to monitor and

regulate the flow of the dangerous prescription opioids that they distribute into America’s

communities. For example, data collected by Distributor Defendants may show that one or more

orders to the Town of Enfield and/or its environs are of a size (or, in the case of multiple orders,

at a frequency) that is out of line with past ordering patterns. A pattern like this may present

evidence of a potential diversion. If a Distributor Defendant detects such a pattern, it should follow

up by investigating and, if appropriate, halting the order(s) to Enfield and/or its environs.

               Because the black market for prescription opioids poses giant economic

opportunities for professional criminals, diversion can occur on a very large scale. So-called “pill

mill” pharmacies, leagued with unscrupulous prescribers, may order opioids in extremely large



the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html?utm_term=.30f8a1ea7541.
120
        Scott Higham, et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency
Tried     to     Curb       Opioid     Abuse,      WASH.      POST       (Dec.    22,      2016),
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.


                                                 131
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 138 of 194



quantities. In just one notorious example, over 9 million hydrocodone pills were shipped to a

single pharmacy in Kermit, West Virginia, over two years: approximately 23,000 pills for each of

the village’s 392 residents. Examples like that of Kermit abound. Once delivered to what are

manifestly and transparently illegal pill mills, opioids enter a sophisticated—but decidedly open—

criminal distribution network. Upon information and belief, an identifiable quantity of the black

market prescription opioids in Enfield flowed through such networks.

               Simply put, Distributor Defendants have a common law duty to monitor orders and

shipments for the patterns that result from these attempted diversions, large and small. Where a

suspicious pattern is detected, Distributor Defendants have a common law duty to investigate the

potential diversion before they ship out dangerous prescription opioid pills. Where investigation

yields evidence of attempted diversion, Distributor Defendants have a common law duty to halt

shipment before diversion occurs.

               Distributor Defendants’ common law duties—rooted in the extremely dangerous

nature of the substances they distribute and the severe harm that foreseeably results from their

diversion—are mirrored in laws and regulations enacted by Connecticut and by the federal

government.

               Under the statutory scheme set out in the CSA, enacted by Congress in 1970,

wholesale pharmaceutical distributors were given the statutory obligation to have in place

“effective controls” to prevent the “diversion” of controlled substances. 21 C.F.R. §1301.71(a).

Once a pharmaceutical distributor detects a “suspicious order” of the controlled substance, it is

obligated to take several mandatory steps. It must report the “suspicious order” to the DEA.

Additionally, the wholesaler must investigate the suspicious order, document the result of the

investigation, and, if not reasonably satisfied that the suspicious order is for the legitimate sale of




                                                 132
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 139 of 194



the Retail End User, it must immediately halt the sale. See Masters Pharm., 861 F.3d at 212-13.

Plaintiff expressly denies that the reference to the CSA in this Complaint means that any claims

“arise under” federal law within the meaning of 28 U.S.C. §1331.

               Significantly, the Distributor Defendants’ aforementioned statutory obligation to

monitor and report suspicious orders does not arise solely under the federal CSA. See 21 U.S.C.

§§801, et seq.     Distributor Defendants have identical statutory obligations arising under

Connecticut state law. See Conn. Gen. Stat. §21a-70 (requiring that distributors of controlled

substances must be registered and in “compliance with applicable federal, state and local statutes,

regulations and ordinances”). More specifically, Connecticut state law requires wholesale drug

distributors of opioid pain medications to: “operate in compliance with applicable federal, state

and local statutes, regulations and ordinances, including any applicable laws concerning controlled

substances” (Conn. Gen. Stat. Ann. §21a-70(e)); maintain its registration requirements with,

among others, the Connecticut Department of Consumer Protection and DEA (see Conn. Gen.

Stat. §21a-70(b) & (c)(6)); and “keep records of all sales and dispensing of controlled drugs and

shall comply fully with applicable provisions of the federal controlled drug laws and the federal

food and drug laws, and the state food, drug and cosmetic laws in such sale or dispensing of

controlled drugs” (Conn. Gen. Stat. §21a-248(d)). As such, the Distributor Defendants have

concurrent duties under both state and federal statutory law to monitor and halt suspicious orders

of controlled substances. In addition, the Distributor Defendants have a common law duty, that is

owed to Plaintiff to operate their businesses (the distribution of opioids, which are controlled

substances) in a lawful, reasonable, and safe manner. This common law duty includes taking

reasonable measures to protect the public, and the governmental entity responsible for protecting




                                               133
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 140 of 194



the public health of its residents, from having the community become awash in an excessive

amount of powerful and dangerous opioids.

               A database known as the “Automation of Reports and Consolidated Orders System”

(“ARCOS”) was set up under the 1970 Controlled Substances Act. ARCOS is a comprehensive

reporting system that shows the flow of every controlled substance from its point of manufacture,

through the distributor, and on to the Retail End User.

               The State of Connecticut has a similar reporting system for monitoring the flow of

controlled substances, the Connecticut Prescription Monitoring and Reporting System

(“CPMRS”), which was signed into law in 2013. Like the ARCOS database, the CPMRS has

entered into agreements with other states to share information for law enforcement purposes. See

Conn. Gen. Stat. §21a-274.

               All of the Manufacturer Defendants and Distributor Defendants have access to the

CPMRS and ARCOS databases, and each is under concurrent obligations to enter into the

databases all transactions with which it is involved for any controlled substance.

               The ARCOS database is part of the architecture of a “closed system” assuring that

every entity that touches a controlled substance is a DEA (and Connecticut) registrant. The

Distributor Defendants have been tasked under state and federal statutory obligations to serve as

primary gatekeepers or monitors to ensure that controlled substances are not allowed to flow into

a community for illegitimate uses, referred to as “diversion.”

               The ARCOS system shows distribution of controlled substances to Retail End

Users on the basis of their zip code. Therefore, one would be able to learn through these databases

every time that a distributor made a sale to a Retail End User within the zip code of the Town of




                                               134
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 141 of 194



Enfield, or surrounding areas, that appeared to be suspicious, and which specific prescription

opioid was shipped.

               If the Distributor Defendants would permit access to such information, Plaintiff

could document in this Complaint the gross number of suspicious sales made by each Distributor

Defendant to the Town of Enfield in violation of its statutory obligation.

               The Distributor Defendants will not permit such access, even in response to a FOIA

request. Instead, they require the government to assert trade secret and confidentiality exemptions

under Exemption 4 of FOIA.

               The following chart121 shows the only information publicly available from the

ARCOS database, which reveals data from 2006 to 2016 on the basis of the first three digits of a

zip code. Based on the first three digits of the relevant zip codes, the ARCOS database reveals the

following grams (i.e., thousands of milligrams) were delivered to the Greater Enfield area by

chemical category of opioid.




               Thus, for example, the amount of oxycodone sent to the Town of Enfield in 2017

was 120,231.70 grams, or 120,231,700 mg, the equivalent of 6,011,585 pills of 20 mg each.



121
        ARCOS Retail Drug Summary Reports, U.S. D.O.J. https://www.deadiversion.usdoj.gov/
arcos/retail_drug_summary/index.html (last visited Jul. 5, 2018).


                                               135
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 142 of 194



Similarly, in 2013, its peak distribution year, 175,463.72 grams, or 175,463,720 mg, the equivalent

of 8,773,186 pills of 20 mg each, of oxycodone was showered on Enfield. To put that in

perspective, in 2013 Defendants shipped enough oxycodone into the Town to give every single

Enfield resident nearly 200 pills of 20 mg each.

               Although the publicly available ARCOS information only stretches back to 2000,

upon information and belief, additional recorded data exists for the period preceding 2000. If

Distributor Defendants would permit access to this information, this longer timeline would show

the dramatic increase in pharmaceutical opioid distribution in the Town of Enfield over the

preceding ten years (i.e., 1990-2000).

           1. The “Big Three” Distributor Defendants

               Distributor Defendants McKesson, Cardinal, and ABDC, control 85-90% of the

market share in the United States for the distribution of prescription opioids.

               It is reasonable to assume, and Plaintiff alleges on information and belief, that these

“Big Three” Distributor Defendants have engaged and continue to be engaged, in the unlawful

conduct of failing to report suspicious orders, reasonably investigate such orders, or halt such

orders, thereby knowingly, recklessly, or negligently making grossly excessive distributions of

opioid drugs into the Town of Enfield, and its surrounding areas, which threatened (and continues

to threaten) the public health and safety of residents of the Town.

               Each Big Three Distributor Defendant has repeatedly and purposely breached its

duties under state statutory and common law with clear knowledge that a foreseeable result of its

breach would be the diversion of dangerous prescription opioids for non-medical purposes.

               On September 26, 2006, the DEA sent a letter to Distributor Defendants McKesson,

Cardinal, and ABDC cautioning them not to “turn a blind eye to the suspicious circumstances.” It




                                                136
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 143 of 194



further warned that “even just one distributor that uses its DEA registration to facilitate diversion

can cause enormous harm.”122

                   On December 27, 2007, the DEA sent another letter to Distributor Defendants

McKesson, Cardinal, and ABDC warning them again of the importance of fulfilling their

obligation and role as gatekeepers for the safe distribution of opioid prescriptions. The DEA letter

stated, in part:

        Registrants are reminded that their responsibility does not end merely with the
        filing of a suspicious order report. Registrants must conduct an independent
        analysis of suspicious orders prior to completing a sale to determine whether the
        controlled substances are likely to be diverted from legitimate channels.123

                   Each Distributor Defendant made the unlawful and unconscionable decision to

continue suspicious sales where it had strong reason to believe, or actually knew, that the

prescription drugs were being diverted and not being used for legitimate reasons, thereby

subjecting Americans and Connecticut residents, including residents of the Enfield community, to

grievous harm up to, and including, death by overdose. Nevertheless, the Distributor Defendants,

in derogation of their duty, and with foreseeable harm ensuing to the Plaintiff, continued to permit

the sales to go through, for one reason: the sales enhanced the Defendants’ profits.

                   Upon information and belief, each Distributor Defendant knowingly made the

business decision that payment of whatever fines were imposed was simply the cost of doing

business, so long as their unlawful shipments and ensuing profits could continue.




122
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Sept. 27, 2006) (a copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No. 12-cv-00185 (D.D.C. Feb. 10, 2012), ECF No. 14-51).
123
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Dec. 27, 2007) (a copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No. 12-cv-00185 (D.D.C. Feb. 10, 2012), ECF No. 14-8).


                                                137
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 144 of 194



               Defendant McKesson agreed to pay a $150 million civil penalty to the DOJ on

January 17, 2017 for violations of the CSA. While this settlement was premised on federal law

violations, this same conduct would also constitute a violation of Connecticut state law (see Conn.

Gen. Stat. §21a-70(b), (c)(6), & (e) and Conn. Gen. Stat. §21a-248(d)).

               Additionally, in 2008, McKesson agreed to a $13.25 million civil penalty and

entered into an administrative agreement for its failure to detect and report suspicious sales. The

fine was the result of several district investigations by various DEA field divisions and U.S.

Attorneys’ offices.

               The DOJ announced through its Office of Public Affairs, in connection with the

January 2017 fine to McKesson, that despite entering into the 2008 agreement, “[f]rom 2008 until

2013, McKesson supplied various U.S. pharmacies an increasing amount of oxycodone and

hydrocodone pills, frequently misused products that are part of the current opioid epidemic.”124

               In December of 2016, Cardinal agreed to pay $44 million to the DOJ for its

violations of the CSA ($34 million for itself and $10 million for a subsidiary). Again, this same

conduct would be considered a violation of Conn. Gen. Stat. §21a-70(b), (c)(6), & (e), as well as

Conn. Gen. Stat. §21a-248(d).

               On April 24, 2007, the DEA issued an order to show cause and an immediate

suspension order against Defendant ABDC’s Orlando, Florida, distribution center, alleging failure

to maintain effective controls against diversion of controlled substances. On June 22, 2007, the

DEA suspended ABDC’s DEA registration at that facility. ABDC was allowed to continue

shipments of controlled substances from its other facilities, so business was not interrupted.




124
       See News Release, US DOJ Office of Public Affairs, supra n.6.


                                                138
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 145 of 194



            2. The National Retail Pharmacies

                Like the Big Three Distributor Defendants, the National Retail Pharmacies are

participants in the opioid supply chain and registrants under both Connecticut law and the CSA.

As such, they are responsible for preventing diversion of prescription opioids into the illegal

market by, among other things, monitoring and investigating suspicious activities.

                The National Retail Pharmacies’ common law duties to the public run beyond those

responsibilities they take on as distributors of opioids. Because the pharmacies that they own and

operate are public-facing institutions with direct connections to the communities they serve, the

National Retail Pharmacies as dispensers of opioids are uniquely situated to detect and prevent

diversion at the local level.

                Multiple factors observable to the National Retail Pharmacies may be “red flags”

for diversion. For example, a pharmacy owned or operated by a National Retail Pharmacy is

placed on notice for potential diversion when it receives an order that is unusually large in size, an

order that is disproportionately large in comparison to the size of the community served, or an

order (or series of orders) that deviates from the ordinary pattern (or frequency) of orders in the

community.

                Other “red flags” observable to pharmacies include (1) prescriptions written by

doctors who write significantly more prescriptions (or prescriptions for higher dosages or

durations) for controlled substances compared to other practitioners in the area; (2) prescriptions

which should last for certain periods in legitimate use, but are being refilled at shorter intervals;

(3) prescriptions for antagonistic drugs, such as depressants and stimulants, at the same time; (4)

prescriptions that “look too good” or upon which the prescriber’s handwriting is too legible; (5)

prescriptions with quantities or dosages that differ from typical medical usage; (6) prescriptions

that use notations not complying with standard abbreviations and/or that contain no abbreviations;


                                                 139
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 146 of 194



(7) photocopied prescriptions; or (8) prescriptions containing variant handwriting. Most of the

time, these attributes are not difficult to detect and should be easily recognizable by pharmacies.

               Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies. That data allows them to observe patterns or instances

of dispensing that are potentially suspicious, of oversupply in particular stores or geographic areas,

or of prescribers or facilities that seem to engage in improper prescribing.

               According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

               Despite their obligations, the National Retail Pharmacies allowed widespread

diversion to occur—and they did so knowingly. Upon information and belief, the National Retail

Pharmacies have allowed diversion to occur in Enfield and the surrounding communities. They

have also allowed diversion to occur at locations much further afield, knowing that sophisticated

illicit drug networks would transfer the diverted opioids to Enfield and the surrounding

communities.

               Performance metrics and prescription quotas adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. Under CVS’s Metrics System, for

example, pharmacists are directed to meet high goals that make it difficult, if not impossible, to

comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely

predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

the country. The policies remained in place even as the epidemic raged.




                                                 140
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 147 of 194



               Upon information and belief, this problem was compounded by the National Retail

Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to

properly and adequately handle prescriptions for opioid painkillers, including what constitutes a

proper inquiry into whether a prescription is legitimate, whether a prescription is likely for a

condition for which the FDA has approved treatments with opioids, and what measures and/or

actions to take when a prescription is identified as phony, false, forged, or otherwise illegal, or

when suspicious circumstances are present, including when prescriptions are procured and pills

supplied for the purpose of illegal diversion and drug trafficking.

               Upon information and belief, the National Retail Pharmacies also failed to

adequately use data available to them to identify doctors who were writing suspicious numbers of

prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately use data

available to them to do statistical analysis to prevent the filling of prescriptions that were illegally

diverted or otherwise contributed to the opioid crisis.

               Upon information and belief, the National Retail Pharmacies failed to analyze (a)

the number of opioid prescriptions filled by individual pharmacies relative to the population of the

pharmacy's community; (b) the increase in opioid sales relative to past years; (c) the number of

opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales

relative to the increase in annual sales of other drugs.

               Upon information and belief, the National Retail Pharmacies also failed to conduct

adequate internal or external audits of their opioid sales to identify patterns regarding prescriptions

that should not have been filled and to create policies accordingly, or if they conducted such audits,

they failed to take any meaningful action as a result.




                                                 141
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 148 of 194



               Upon information and belief, the National Retail Pharmacies also failed to

effectively respond to concerns raised by their own employees regarding inadequate policies and

procedures regarding the filling of opioid prescriptions.

               The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed and dispensed by them was untenable, and in many areas

patently absurd; yet, they did not take meaningful action to investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled substances.

               The National Retail Pharmacies have long been on notice of their failure to abide

by state and federal laws and regulations governing the distribution and dispensing of prescription

opioids. Indeed, several of the National Retail Pharmacies have been repeatedly penalized for

their illegal prescription opioid practices. Upon information and belief, based upon the widespread

nature of these violations, these enforcement actions are the product of, and confirm, national

policies and practices of the National Retail Pharmacies.

               Defendant CVS is a repeat offender and recidivist: the company has paid fines

totaling millions of dollars as the result of a series of investigations by the DEA and the United

States Department of Justice. It nonetheless treated these fines as the cost of doing business and

has allowed its pharmacies to continue dispensing opioids in quantities significantly higher than

any plausible medical need would require, and to continue violating its recordkeeping and

dispensing obligations under the CSA.

               In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores in Massachusetts and New Hampshire violated the CSA by filling forged

prescriptions for controlled substances—mostly addictive painkillers—more than 500 times

between 2011 and 2014. Among other things, the DOJ had alleged the CVS stores ignored red




                                                142
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 149 of 194



flags suggesting that prescriptions were forged, that patients were engaged in “doctor shopping,”

and that the forged prescriptions had been written for quantities of oxycodone that were excessive

under the circumstances. The government also alleged that CVS failed to confirm the identities of

prescribers even though relevant information was available through the DEA’s web site. The DEA

estimated that the street value of the diverted pills in these cases was over $1 million.

               In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several Rhode Island stores, inter

alia, filled forged prescriptions and filled prescriptions written by a psychiatric nurse (despite the

fact that these practitioners are not permitted to prescribe the drug).

               Walgreens is the second largest pharmacy store chain in the United States behind

CVS, with annual revenue of more than $118 billion. According to its website, Walgreens operates

more than 8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in

fiscal 2017.

               Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing violations

of the CSA, including negligently allowing controlled substances such as oxycodone and other

prescription painkillers to be diverted for abuse and illegal black market sales.

               With approximately 4,600 stores in 31 states and the District of Columbia, Rite

Aid-branded stores represent the largest drugstore chain on the East Coast and the third largest in

the United States.

               In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid and

nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations of




                                                 143
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 150 of 194



the CSA. The investigation revealed that from 2004 onwards, Rite Aid pharmacies across the

country had a pattern of non-compliance with the requirements of the CSA and federal regulations

that led to the diversion of prescription opioids in and around the communities of the Rite Aid

pharmacies investigated.

                On information and belief, the National Retail Pharmacies knew or reasonably

should have known about the devastating consequences of the oversupply and diversion of

prescription opioids, including spiking opioid overdose rates in the community.

                On information and belief, because of (among other sources of information)

regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

against others pertaining to prescription opioids obtained from their retail stores, complaints and

information from employees and other agents, and the massive volume of opioid prescription drug

sale data that they developed and monitored, the National Retail Pharmacies were well aware that

their distribution and dispensing activities fell far short of legal requirements.

                                                  ***

                The repeated shipments and dispensations of suspicious orders, year-after-year, by

each Distributor Defendant demonstrated its reckless conduct and criminal indifference to its

statutory and common law obligations, which it knew would result in a great probability of causing

substantial harm to a great many American communities, including the Town of Enfield.

                The Distributor Defendants’ failure to detect, report, investigate, and halt

suspicious orders is a direct, foreseeable, and proximate cause of the excessive amounts of opioids

that have inundated the Town of Enfield in numbers far beyond any legitimate medical need.

                Plaintiff seeks damages from the Distributor Defendants as reimbursement for the

costs it incurred, is still incurring, and will, for the foreseeable future, continue to incur to try to

contain and mitigate the hazards to public health and safety caused by the Distributor Defendants.


                                                  144
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 151 of 194



Additionally, Plaintiff seeks injunctive relief, including payment for future costs required to

eliminate the public nuisance caused by the Distributor Defendants’ unlawful and unconscionable

acts.

        E.     Defendants Are Estopped from Asserting Statute of Limitations or Laches
               Defenses

               1.      The Manufacturer Defendants Fraudulently Concealed Their
                       Misconduct

               The Manufacturer Defendants, both individually and collectively, made, promoted,

and handsomely profited from their misrepresentations and material omissions about the risks and

benefits of opioids for chronic pain, even though they knew that their misrepresentations and

material omissions were false and deceptive. The long-held medical view, along with research

and clinical experience prior to the commencement of the Manufacturer Defendants’ campaign of

disinformation, established that opioids are highly addictive and responsible for a long list of very

serious adverse outcomes. Upon information and belief, the FDA warned Defendants of the

questionable basis of chronic long-term use of opioids, and Defendants had access to scientific

studies, detailed prescription data, and reports of adverse events, including reports of addiction,

hospitalization, and death – all of which clearly described the devastating harm from long-term

opioid use. More recently, the FDA and CDC have issued pronouncements, based on medical

evidence, that conclusively expose the falsity of Defendants’ misrepresentations.

               Endo and Purdue have recently entered agreements in New York State prohibiting

them from making some of the same misrepresentations described in this Complaint. Collegium

has been issued an FDA Warning Letter, as recently as February 2018, for engaging in the identical

egregious misrepresentations that have caused the opioid addiction and overdose epidemic. More

specifically, the Warning Letter asserts that Collegium has materially omitted the description of

risks of addiction, abuse, overdose, and death from its oxycodone product and has failed to disclose


                                                145
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 152 of 194



that the product is only medically indicated for use if safer alternative treatments have been tried

by the patient without success.

                At all times relevant to this Complaint, the Manufacturer Defendants took steps that

were designed to, and did, in fact, fraudulently conceal their deceptive marketing and unlawful

conduct.     For example, the Manufacturer Defendants disguised their role in the deceptive

marketing of long-term opioid therapy by secretly funding and working through third parties, like

Front Groups and KOLs. The Manufacturer Defendants never disclosed their role in shaping,

editing, and approving the content of information and materials disseminated by these third parties.

They did not reveal that CMEs on pain management had been infiltrated by persons that were

being paid to espouse the deceptive position of the Manufacturer Defendants that opioids were a

safe modality for the treatment of chronic pain and to suppress the presentation of any other views.

                The Manufacturer Defendants ran websites with generic names, such as

painknowledge.com, that were actually funded in substantial part by the Manufacturer Defendants.

                The Manufacturer Defendants manipulated their promotional materials and the

scientific literature to make it appear that these documents were accurate, truthful, and supported

by objective evidence when they were not. For example, the Manufacturer Defendants, other than

Insys and Collegium, distorted the import of the Porter/Jick Letter to the NEJM (see supra at

¶¶207-08).      The Manufacturer Defendants, other than Insys and Collegium, invented

“pseudoaddiction” and promoted it to an unsuspecting medical community (see supra at ¶¶186-

94). The Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

Defendants spent tens of millions of dollars over a period of years on a misinformation campaign




                                                146
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 153 of 194



and so permeated the avenues where information was disseminated to physicians and the medical

community that it was difficult, if not impossible, for medical professionals to detect the truth.

                The Manufacturer Defendants also promoted the false information regarding the

relative safety of chronic opioid use directly to the public, especially directing their messages to

the elderly and veterans (see supra at ¶¶304-21). The deception was so widespread that it was

difficult for the public to learn the true risk of opioids.

                Similarly, it was difficult, if not impossible, for Plaintiff to detect the harm being

perpetrated on its community and citizens by the explosive use of opioids for everyday pain.

Plaintiff did not, and could not, have known of the existence or scope of the Manufacturer

Defendants’ industry-wide fraud and could not have acquired such knowledge through the exercise

of reasonable diligence.

                2.      Distributor Defendants Concealed Their Violations of State Statutory
                        and Common Law as Well as Federal Law

                Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assure the public, including the State of Connecticut, Enfield, and the Town’s medical

community, that they were undertaking efforts to comply with their obligations under the state and

federal controlled substances laws.

                The Distributor Defendants concealed their unlawful conduct and fraudulently

assured the public, the State of Connecticut, and the Town of Enfield that they were fully compliant

with their obligations. For example, a Cardinal executive claimed that Cardinal uses “advanced




                                                  147
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 154 of 194



analytics” to monitor its supply chain and assured the public it was being “as effective and efficient

as possible in constantly monitoring, identifying, and eliminating any outside criminal activity.”125

               Similarly, McKesson publicly stated that it has a “best-in-class controlled substance

monitoring program to help identify suspicious orders” and claimed it is “deeply passionate about

curbing the opioid epidemic in our country.”126

               Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associates, Healthcare Distribution

Management Association (“HDMA”) and National Association of Chain Drug Stores

(“NACDS”), filed an amicus brief, which stated:

       Distributors take seriously their duty to report suspicious orders, utilizing both
       computer algorithms and human review to detect suspicious orders based on the
       generalized information that is available to them in the ordering process.

Masters Pharm., Inc. v. U.S. Drug Enf’t Admin., Case No. 15-1335, 2016 WL 1321983, at *25

(D.C. Cir. Apr. 4, 2016). Thus, while acknowledging their duty to report suspicious sales, the

Distributor Defendants falsely represented that they acted in compliance with those obligations.

               The Distributor Defendants have also concealed and prevented discovery of

information, including data from the ARCOS and CPMRS databases, which will confirm the

extent of their wrongful and illegal activities. For example, they refused to allow the DEA to

reveal the amount of prescription opioids distributed to the Enfield area by name of distributor and


125
        Lenny Bernstein, et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
Users: ‘No One Was Doing Their Job’, WASH. POST (Oct. 22, 2016),
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
7b6c1998b7a0_story.html?utm_term=.30f8a1ea7541.
126
        Scott Higham, et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency
Tried     to     Curb       Opioid     Abuse,      WASH.      POST       (Dec.    22,      2016),
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.


                                                 148
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 155 of 194



product trade name, claiming trade secret, confidentiality, or privilege, in response to FOIA

requests.

               3.      The Statute of Limitations and Laches Doctrine Do Not Apply Here

               The medical community, patients, their families, the State of Connecticut, and

Plaintiff were duped by the Manufacturer Defendants’ campaign to misrepresent and conceal the

truth about the opioid drugs that they were aggressively pushing in the State of Connecticut and

the Town of Enfield.

               The medical community, patients, their families, the State of Connecticut, and

Plaintiff were duped by the Distributor Defendants’ campaign to misrepresent and conceal the

truth that they were dumping opioids into the Town of Enfield, despite being alerted to the fact

that year-after-year they were ignoring their obligation under state and federal law to protect the

community from suspicious sales.

               All Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff. Plaintiff did not know, and did not have the means to know, the truth due

to Defendants’ actions and omissions.

               Plaintiff reasonably relied on Defendants’ affirmative statements regarding their

purported compliance with their obligations under the law and consent orders.

               The purposes of the statute of limitations period and laches doctrine are satisfied in

this case because Defendants cannot claim prejudice where Plaintiff filed suit promptly upon

discovering the facts essential to its claims, described herein, which Defendants knowingly

concealed. Plaintiff did not, and could not, have known through the exercise of reasonable

diligence of its causes of action as a result of Defendants’ conduct.

               Defendants’ torts based upon misrepresentation and deceit continue to this day.

They continue their deception to avoid compliance with their legal obligations by falsely


                                                149
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 156 of 194



characterizing the opioid epidemic in Plaintiff’s community, as well as the nation, as one of

“abuse.” In truth, as the Defendants have known for years, the proximate cause of the epidemic is

the “use” of opioids – which have been described as “heroin pills” – for chronic pain, which use

was always highly dangerous, medically contraindicated, and likely to cause addiction in the

widespread manner exactly as it has occurred.

               Plaintiff continues to suffer harm from the public nuisance created by the unlawful

actions by the Defendants and, until the nuisance is abated, the harm to the Plaintiff will continue

for the foreseeable future.

       F.      Causation

               Given the extensive breadth of the Manufacturer Defendants’ misinformation

campaign (i.e., controlling Continuing Medical Education courses for physicians, appeals to the

public, extensive detailing of prescribers where sales reps promulgated false information about the

risks of opioids, Key Opinion Leaders and front organizations spouting misinformation), these

misrepresentations drowned out the contrary and truthful view that prescription opioids are highly

addictive and dangerous and collectively changed the standard of care for prescribing opioids

nationwide, including in the State of Connecticut and the municipality of Enfield.

               Therefore, opioid prescriptions written in the State of Connecticut during the

relevant period were improperly influenced by Manufacturer Defendants’ unlawful

misinformation campaign and contributed to the opioid crisis in terms of increases in addiction,

overdose deaths, and economic costs that are measurable using accepted scientific methods. Such

aggregate proof allegations are sufficient to demonstrate that Defendants’ misconduct caused

injury to the Plaintiff and that damages are quantifiable and not remote. Plaintiff need not allege

nor prove that particular misstatements (or misconduct) by particular Defendant employees or




                                                150
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 157 of 194



agents were relied upon by particular prescribers to write a particular prescription, to show

causation.

               Nevertheless, even if Plaintiff were required to show causation on such a granular

level, Plaintiff can do so, at least in part, based upon Defendants’ internal business records and

scientific and trustworthy databases and analytic methods. There are numerous databases and

analyses that expressly demonstrate, in a scientifically sound and reliable manner, the link between

the conduct of an individual manufacturing defendant’s targeting of a prescriber to an increase in

opioid prescription writing by the targeted prescriber.

               There are also numerous databases and analyses that expressly permit Plaintiff to

demonstrate the causal link, in a scientifically sound and reliable manner, between an increase in

opioid prescribing and a resulting increase in addiction and overdoses in a community. Similarly,

there are databases that permit Plaintiff and its experts to measure, in a scientifically sound and

reliable manner, an increase in illicit opioid drugs due to wrongful delivery of such drugs to pill

mills with a corresponding increase in addiction and overdoses. Some of such databases and

analyses (further discussed below) include: the open payments database from the Centers for

Medicare & Medicaid Services (“CMMS”), the ProPublica’s Dollars for Docs database, the

National Vital Statistics System database, and reports from the Substance Abuse and Mental

Health Services Administration (“SAMHSA”) and U.S. Senate Committee on Health, Education,

Labor, and Pensions.

               For example, the CMMS database shows that, between 2013 and 2016, sales

representatives from Insys, Teva, Janssen, Mallinckrodt, and Purdue visited prescribers in

Connecticut every month, every week, and almost every day. In 2013, these five Manufacturers




                                                151
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 158 of 194



collectively visited Connecticut prescribers 1,050 times.127 In 2014, this same group visited

Connecticut prescribers over 1,200 times.128 Notably, in 2015, sales representatives from Purdue

alone visited Connecticut prescribers 1,262 times.129 Furthermore, in 2016 and 2017, while these

five Manufacturers began to reduce their numbers of prescriber visits, Collegium stepped in to fill

the void, visiting Connecticut prescribers 308 and 314 times, respectively.          According to

information from the CMMS, every single one of these visits was for the purpose of promoting

opioid prescribing,130 and other available evidence shows that the Defendants’ promotions of the

various opioid products were misleading or otherwise improper.

               CMMS data also indicates that these five Manufacturers all targeted certain prolific

opioid prescribers to push further sales of their opioid products. For example, in 2014 one prolific

Connecticut opioid prescriber, Dr. Michael Brennan, was collectively visited at least 104 times by

these five Manufacturers and was paid approximately $60,000 in opioid-related consulting fees

and trips from Insys ($34,000), Teva ($11,000), Mallinckrodt ($9,000), and Purdue ($6,000). In

2015, Janssen also joined in the fray, paying Dr. Brennan $6,800 in consulting fees linked to its

opioid product Nucynta. That same year Purdue paid Dr. Brennan over $56,000 in consulting fees

linked to OxyContin. Significantly, according to data from ProPublica, Dr. Brennan was the top

doctor in the entire country receiving payments related to OxyContin from August 2013 to




127
       Centers   for   Medicare   &   Medicaid   Services, https://openpaymentsdata-
origin.cms.gov/browse?q=General%20Payment%20Data%20%E2%80%93%20Detailed%20Dat
aset%202017%20Reporting%20Year&sortBy=relevance.
128
       Id.
129
       Id.
130
        Id. Upon information and belief, the CMMS database also suggests that Allergan had a
significant sales representative presence in Connecticut promoting its opioid products.


                                                152
         Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 159 of 194



December 2016.131 During that same period, another Connecticut doctor received a whopping

$1.28M in payments from Purdue for its products, including OxyContin, Butrans, and Hysingla

ER.132

                Based on information that the Massachusetts Attorney General (the “Mass AG”)

obtained through his investigation of Purdue, and described in detail in the Commonwealth of

Massachusetts’ non-redacted complaint, Purdue and its own experts quantified the incremental

opioid prescriptions and sales that resulted from increases in the number of visits to opioid

prescribers (particularly to prolific or high-volume opioid prescribers).

                According to the Mass AG’s investigation, Purdue and its board members,

including the Individual Sackler Family Defendants, retained consultants from McKinsey &

Company (“McKinsey”) to study how to increase prescriptions for OxyContin in order to

“turbocharge” sales. McKinsey reported, among other things, that both increasing the number of

sales representative visits and targeting the prescribers most susceptible to increasing opioid use,

resulted in a measurable and significant increase in the number of opioid sales.133

                Many governmental studies have demonstrated the relationship between higher

opioid sales and increases in the number of opioid-related deaths and opioid treatment admissions.

See, e.g., the following chart from a 2013 DEA presentation, which gathered information from the

National Vital Statistics System and SAMHSA’s Treatment Episode Data Set:




131
         See https://projects.propublica.org/docdollars/products/drug-oxycontin.
132
         See https://projects.propublica.org/docdollars/company/purdue-pharma-l-p.
133
      See, e.g., Commonwealth of Massachusetts v. Purdue Pharma L.P., et al., C.A. No. 1884-
cv-01808 (BLS2), First Amended Complaint at ¶¶ 402, 404, 407, and 411 (Jan. 31, 2019).


                                                153
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 160 of 194




               That the increases in opioid deaths and addictions were not attributable to

confounding, unrelated societal factors is apparent from the differing trends over the same period

of time (1999-2010) of deaths by drugs that are unconnected to opioid use, such as the trend in the

level of cocaine overdose deaths.




                                               154
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 161 of 194




               There is also information available that can be used to quantify the costs to Plaintiff,

and other communities, attributable to the increase in opioid prescribing. For example, one study

reported that prescription drug addiction resulted in $55.7 billion in nationwide costs in 2007,

$24.7 billion of which was in direct healthcare costs.134 Another study quantified that individuals

suffering from opioid addiction generate, on average, annual direct health care costs 8.7 times

higher than non-addicted individuals.135




134
       H.G. Birnbaum, et al., Societal Costs of Prescription Opioid Abuse, Dependence, and
Misuse in the United States, PAIN MEDICINE at 12:657-667 (2011).
135
        A.G. White, et al., Direct Costs of Opioid Abuse in an Insured Population in the United
States, J. MANAG. CARE PHARM. at 11(6):469-479 (2005).


                                                155
            Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 162 of 194



                  A 2016 report from the U.S. Senate Committee on Health, Education, Labor, and

Pensions, entitled The Economic Cost of the Opioid Epidemic in Connecticut, which utilized

methodology employed by the Council for Economic Advisers, concludes that the economic cost

of the opioid epidemic in Connecticut was over $10.27 billion.136 This amount was further broken

down into the following categories of costs: opioid-related fatalities ($9.188B); health care

spending ($493M); addiction treatment ($53M); criminal justice ($144M); and lost productivity

($386M).137 The following chart indicates that the total economic cost of opioid-related fatalities

in Connecticut from 2012-2016 increased in direct relation to the increase in opioid prescriber

visits and opioid sales discussed above:




                  In addition to these currently available sources – which show both causation and

that there is reliable data as well as accepted scientific methods to quantify damages – Plaintiff

Enfield anticipates it will receive further sources of such information after discovery commences.

Based upon reports from opioid cases proceeding in other jurisdictions, Plaintiff understands that

it will receive another source of information that permits Plaintiff to specifically link Defendant


136
        Minority Staff, U.S. Senate Committee on Health, Education, Labor, and Pensions, The
Economic Cost of the Opioid Epidemic in Connecticut, https://www.murphy.
senate.gov/download/economic-cost-of-opioid-epidemic.
137
      Id.


                                                156
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 163 of 194



Manufacturers’ actions to increases in opioid prescribing: namely, the internal reports of opioid

manufacturers prepared contemporaneously with the Manufacturer Defendants’ decisions to

deploy sales representatives around the State of Connecticut. Upon information and belief, such

records show the Manufacturer Defendants themselves calculated the anticipated and actual

increase in revenue that resulted from the quantifiable increases in opioid prescribing following

detailing by sales representatives of specific prescribers.

       G.      Damages to the Town of Enfield

               As a foreseeable, direct, and proximate result of the unlawful conduct of the

Defendants, along with those of the third-party Front Groups and KOLs, who were assisted and

controlled by the Manufacturer Defendants, the Town of Enfield, along with many other

communities in the United States, has been subjected to devastating public health epidemics of

addiction and overdose.

               As discussed supra at ¶¶131-38, it is well-recognized and well-established biology

that, once a person becomes addicted to opioid stimulation of opioid receptors in his or her brain,

that person is compelled to continue to crave and seek out that stimulation, even if the original

prescription drug, which began the addiction, is no longer available, either because it is too

expensive or the prescription opioids have become more restricted. Absent treatment, which is

often not effective, the opioid-addicted person will use illicit opioids, such as heroin, or fentanyl,

or a combination of those opioids, if they are available. People who are addicted to prescription

opioid painkillers are 40 times more likely to become addicted to heroin.138 As of 2013, four out




138
        See Today’s Heroin Epidemic, CTRS. FOR DISEASE CONTROL                   AND    PREVENTION,
https://www.cdc.gov/vitalsigns/heroin/index.html (last updated Jul. 7, 2015).


                                                 157
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 164 of 194



of five new street-level heroin users nationally (i.e., 80%) began their addiction through the use of

prescription pain medications.139

               As noted above, the Manufacturer and Distributor Defendants, by their

misrepresentations, fraud, violations of various statutes, and common law negligence, orchestrated

a scheme to pump millions and millions of “heroin pills” into Connecticut in general and into the

Town of Enfield in particular.

       Nuisance Abatement Expenditures

               Plaintiff has been forced to spend extraordinary funds each year in its effort to

combat the public nuisance created by Defendants. Plaintiff has incurred, and continues to incur,

costs resulting from the treatment of indigent and other persons affected by opioid addiction, from

the management and amelioration of the opioid epidemic, and from the allocation of social services

to different aspects of the crisis. These costs include, without limitation, costs borne by Enfield

resulting from increased hospitalizations and longer stays in the hospital for treatment of opioid

addiction; costs borne by Enfield resulting from as well as unrelated illnesses that involve more

complex treatment due to the combination of the illness plus opioid addiction, managing escalated

overdose rates, prevention efforts in the community, education efforts in the community and within

Enfield schools, neo-natal care for addicted newborns, and maternal care, among others. Plaintiff’s

efforts extend not only to the Enfield residents who have become afflicted with the terrible disease

of addiction. Plaintiff has already set up, and is working to expand (due to need), services for




139
        Pradip K. Muhuri, et al., Associations of Nonmedical Pain Reliever Use and Initiation of
Heroin Use in the United States, CBHSQ DATA REV. (Aug. 2013),
https://archive.samhsa.gov/data/2k13/DataReview/DR006/nonmedical-pain-reliever-use-
2013.pdf.


                                                158
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 165 of 194



family members (including infants and young children) who are negatively affected by the

addiction of other family members.

               The issue of trying to “get ahead of the epidemic” or at least staunch its devastation

is a number one priority for Enfield. The Town, its departments, and employees, in partnership

with community groups, are working tirelessly in an effort to curb the epidemic and its destructive

wake.

               Many of the services that Enfield is now forced to provide, oversee, and/or

coordinate are not traditionally considered to be municipal health services, but have become

necessary for the Town to undertake to try to protect its citizens’ lives and health and the well-

being of its community from the devastating effects of the opioid epidemic created and fueled by

Defendants.

               Among the expenditures incurred and the services rendered, which will continue to

be needed and expanded for the foreseeable future, by Enfield to try to abate the public nuisance

are the following:

               (a)    losses caused by the decrease in funding available for Plaintiff’s public

        services due to diversion of said funds to other public services designed to address the

        opioid epidemic;

               (b)    costs for providing healthcare and additional therapeutic, prescription drug

        purchases, and other treatments for patients suffering from opioid-related addiction or

        disease, including overdoses treatment and prevention;

               (c)    costs of training and re-training emergency and/or first responders in the

        proper treatment of opioid overdoses and addiction;




                                                159
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 166 of 194



       (d)     costs associated with providing police officers, firefighters, and emergency

and/or first responders with opioid antagonists, such as naloxone, used to block opioid

overdoses;

       (e)     costs associated with continually re-supplying public officials with opioid

antagonists, since frequently many dosages are necessary to revive a person who is

experiencing an opioid overdose;

       (f)     costs for providing mental-health services, treatment, rehabilitation

services, and social services to victims of the opioid epidemic and their families;

       (g)     costs associated with law enforcement and public safety relating to the

opioid epidemic, including, but not limited to, attempts to stop the flow of opioids into

local communities, arrest and prosecute street-level dealers, prevent the current opioid

epidemic from spreading and worsening, and deal with the increased levels of crime that

has directly resulted from the increased homeless and drug-addicted population;

       (h)     costs associated with additional counseling services provided by Enfield

Public Schools for school children traumatized by the opioid addiction in their homes or

who are forced to enter foster care due to the opioid addiction of their caretakers or parents;

       (i)     costs associated with a police initiative whereby persons who want help

with their addiction to opioids may present themselves to the police department

headquarters on Elm Street, and request help, whereby the person will be provided with

medical care, including, where necessary, transportation by an assigned police officer and

Enfield EMS to St. Francis Hospital;

       (j)     loss of tax revenue due to the decreased efficiency and size of the working

population in Plaintiff’s community;




                                         160
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 167 of 194



               (k)    costs associated with extensive clean-up of public parks, spaces, and

       facilities of needles and other debris and detritus of opioid addiction;

               (l)    losses caused by diminished property values in neighborhoods where the

       opioid epidemic has taken root; and

               (m)    losses caused by diminished property values in the form of decreased

       business investment and tax revenue.

               The above list is only illustrative and does not include every category of expense,

investment, and necessary service that has been, and will continue to be, incurred by Enfield as a

direct and proximate result of Defendants’ wrongdoing

       Overdose-related Deaths

               1.     The State of Connecticut

               As a foreseeable result of increases in opioid drug prescriptions in a community,

there follows increases in overdoses, deaths, and addictions.

               Connecticut has been experiencing a heroin overdose outbreak that continues to

worsen despite efforts by government officials to bring it under control. For example, in 2012,

Connecticut ranked 50th in the nation in terms of opioid deaths, with 2 per 100,000 people. By

2015, however, that number spiked five-and-a-half times, and Connecticut’s ranking climbed to

12th,140 despite a number of legislative actions aimed at curbing the opioid crisis. According to

the State’s Office of the Chief Medical Examiner, a staggering 917 people in Connecticut died




140
      Brad Drazen, America’s Opioid Crisis is Magnified in Connecticut,
NBCCONNECTICUT.COM (May 18, 2017), http://www.nbcconnecticut.com/troubleshooters/
Americas-Opioid-Crisis-is-Magnified-in-Connecticut-422831064.html.


                                                161
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 168 of 194



from drug overdoses in 2016, representing a more than 25% jump from 2015 when 729 people

died.141

                  Relatedly, as the following chart142 from the Connecticut Department of Health and

Human Services indicates, the number of fentanyl-related overdose deaths have drastically

increased between 2012 and 2016:




                  Scientific studies support the finding that increases in opioid overdoses in general

(as well as fatal opioid overdoses) in a community follow by several years the peak number of

prescription opioids in a community.

                  The State of Connecticut’s Department of Mental Health and Addiction Services

2016 Triennial State Substance Abuse Plan states as follows:

           Connecticut has been in the grips of an opioid epidemic that has resulted in
           increasing numbers of overdose deaths across the state. At the same time, the
           substance abuse treatment system has seen substantial growth in treatment
           admissions that are directly related to opioid use. Overdose deaths and an increase
           in treatment admissions have rapidly intensified over the past three years. This


141
        Ana Radelat, Growing number of states press opioid suits against Stamford’s Purdue
Pharma, CTMIRROR.ORG (July 6, 2017), https://ctmirror.org/2017/07/06/growing-number-of-
states-press-opioid-suits-against-stamfords-purdue-pharma/.
142
      STATE OF CONNECTICUT, DEP’T OF HEALTH & HUMAN SERVICES, Accidental Drug Related
Deaths 2012-2017, https://data.ct.gov/Health-and-Human-Services/Fentanyl-Related-Deaths-
2012-2016/yr5i-4u34.


                                                  162
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 169 of 194



       issue has now become perhaps the single most important health concern we as a
       state are facing.143

               2.      Town of Enfield

               Like the State of Connecticut, the Town of Enfield has been struck particularly hard

by the influx of opioid drugs and resulting boom in the number of opioid addicts. Connecticut’s

Department of Health and Human Services provides data concerning the number of accidental

deaths associated with drug overdoses within the State from 2012-17. According to that data,

Enfield has seen a 300% increase from 5 deaths in 2012 to 20 deaths in 2017.144

       Increased Hospitalizations and Related Health Care Costs

               Despite the Town of Enfield’s community of physicians, nurses, and clinicians

tireless work to save lives, the opioid epidemic continues to outpace their efforts.

               Opioid-related injury and illness in Connecticut, in general, and Enfield, in

particular, extends well beyond overdoses. According to the CDC, an increase in Hepatitis C in

the United States is directly tied to intravenous injection of opioids. Once again, Connecticut is no

exception to this trend. The reported cases of acute Hepatitis C in Connecticut have risen by 320%

from 2005 (10 cases) to 2012 (42 cases) an increase that resulted largely from intravenous use of

drugs, including OxyContin and other prescription painkillers, stemming from the opioid

epidemic.

               In short, opioid addiction creates its own health issues for individuals, as well as

exacerbating or making it more difficult to treat other non-opioid-related illnesses and injuries.


143
        State of Connecticut Dept. of Mental Health and Addiction Services Triennial State
Substance     Abuse     Plan  (2016)   at    2,   www.ct.gov/dmhas/lib/dmhas/publications/
triennialreport2016.pdf.
144
       STATE OF CONNECTICUT, DEP’T OF HEALTH & HUMAN SERVICES, Accidental Drug Related
Deaths 2012-2017, https://data.ct.gov/Health-and-Human-Services/Accidental-Drug-Related-
Deaths-2012-2017/ecj5-r2i9.


                                                163
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 170 of 194



Increased hospitalizations from opioid overdoses put undue strain on the Town’s already taxed

hospital system and emergency medical system. Defendants’ deceptive conduct has resulted in

forcing the Town to shoulder the burden of these increased costs.

       Neo-Natal Care Costs

               There has been a dramatic rise in the number of infants who are born addicted to

opioids due to prenatal exposure and suffering from neonatal abstinence syndrome (“NAS”). Once

they are born, these infants usually experience painful withdrawal from the drug; they cry nonstop

from the pain and stress of withdrawal, experience convulsions or tremors, have difficulty sleeping

and feeding, and suffer from diarrhea, vomiting, and low weight gain, among other serious

symptoms.

               The long-term developmental effects are still unknown, though research in other

states has indicated that these children are likely to suffer from continued, neurologic and cognitive

impacts, including hyperactivity, attention deficit disorder, lack of impulse control, and a higher

risk of future addiction. When untreated, NAS can be life-threatening.

               Opioid exposed newborns present challenges for doctors, nurses, and hospitals

because detoxification can be a complex process requiring weeks of inpatient care.145

               Nationally, approximately 22,000 babies were born with NAS in 2012, a five-fold

increase since 2000, according to the National Institute on Drug Abuse. And as the opioid epidemic

surges in Connecticut, so has the number of babies born with NAS. For example, while the number

is small, the Connecticut Department of Public Health has reported that babies born with NAS has



145
        Urbano L. França, et al., The Growing Burden of Neonatal Opiate Exposure on Children
and Family Services in Massachusetts, 21 CHILD MALTREATMENT 80 (2015),
https://www.researchgate.net/publication/283754520_The_Growing_Burden_of_Neonatal_Opiat
e_Exposure_on_Children_and_Family_Services_in_Massachusetts.


                                                 164
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 171 of 194



more than doubled from 2003 to 2014.146 The following chart147 shows the steady increase in NAS

discharges from that time period:




                According to the Department of Public Health, “[t]his alarming increase in NAS in

state parallels the national rise in opioid abuse.”148

                As of 2014, the average length of stay in Connecticut for an infant requiring

treatment for NAS was 15.8 days, four times longer than that for all newborns (3.8 days). The

median inpatient hospitalization cost for NAS was more than seven times higher than that for all

newborns ($13,421 versus $1,862).149




146
      Mackenzie Riggs, Connecticut sees increase in newborns exposed to opioids, THE
BULLETIN (Apr. 18, 2016), http://www.norwichbulletin.com/article/20160418/NEWS/160419456
147
       STATE OF CONNECTICUT, DEP’T OF PUBLIC HEALTH, FACT SHEET NEONATAL ABSTINENCE
SYNDROME IN CONNECTICUT (May 2016), https://portal.ct.gov/DPH/Communications/
Publications/Publications.
148
        Id.
149
        Id.


                                                  165
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 172 of 194



       Direct Purchases of Opioids and Related Costs

               Plaintiff has been directly damaged through its payments for opioid therapy (and

the frequent ensuing payments for addiction-related treatment) that was unwarranted and

potentially dangerous for its employees, retirees, and their families by funding a medical insurance

plan for its employees.

               The filling of opioid prescriptions pursuant to Enfield health insurance plan

coverage is a significant cost to the Town.

               The fact that the Town of Enfield would incur the expense of paying for such

ineligible prescriptions on behalf of its employees, retirees, and their families was the foreseeable

and intended consequence of Manufacturer and Individual Defendants’ fraudulent marketing

scheme.

               The Town of Enfield has also shouldered significant health-related costs outside of

its health insurance program as a result of Defendants’ actions. For instance, when Enfield

employees are prescribed opioids for chronic pain they often are forced to miss work because the

drugs’ effects interfere with their ability to work.

               In fact, recent studies suggest that opioids actually slow recovery times, keeping

employees out of work longer than they would have been had they not taken these unnecessary

pharmaceuticals. If those employees become addicted to the opioids, they are likely to miss even

more work.150 Because of Defendants’ misstatements, Enfield’s employees have had losses in

work time, which result in substantial losses to the Town.


150
       See Alan B. Krueger, Where Have All the Workers Gone? An Inquiry into the Decline of
the U.S. Labor Force Participation Rate, Brookings Papers on Economic Activity, Conference
Draft (Aug. 26, 2017), https://www.brookings.edu/wp-content/uploads/2017/09/1_krueger.pdf;
National Safety Council, How the Prescription Drug Crisis Is Impacting American Employees
(2017)


                                                 166
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 173 of 194



               As both the foreseeable and intended consequence of Defendants’ fraudulent

marketing scheme, health care providers prescribed and Enfield paid for opioids to treat chronic

pain. Indeed, Defendants entire purpose of convincing the medical and general community to

support chronic opioid therapy was to have doctors prescribe opioids long-term for chronic pain,

and payors, like Enfield, to pay for long-term treatment, despite the absence of genuine evidence

supporting chronic opioid therapy and the existence of evidence to the contrary.

               Defendants’ misrepresentations related to the Town of Enfield’s requirement that

medical treatments be medically necessary or reasonably required – a condition of payment for

any medical treatment under the Town’s health plans. But for Defendants’ fraudulent and

deceptive marketing, prescribers would have accurately understood the risks and benefits of

opioids and would not have prescribed opioids where not medically necessary or reasonably

required to treat chronic pain. Misrepresentations as to, for example, whether patients were likely

to become addicted to the drug, would be able to resume life activities, and would experience long-

term relief were not minor or insubstantial matters, but the core of prescribers’ decision-making.

       Expenses Related to Opioid Education and Training

               The Town of Enfield has been forced to expend massive amounts of time, money,

and resources on re-educating and training its public safety employees on the appropriate way to

proscribe opioid pain medications.

               All members of the Police Department have received training to become proficient

in the use of naloxone. Further, each police station in Enfield has naloxone supplies for emergency

use. The cost of each dose has risen approximately 50% since 2012, going from $125 per dose to

$190 per dose in 2018.




                                               167
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 174 of 194



       Emergency Treatment Costs

               The opioid crisis created by Defendants has also resulted in an increase in

emergency room visits, emergency responses, and emergency medical technicians’ administration

of naloxone, the antidote to opioid overdose.

               Enfield’s emergency call center dispatches first responders consisting of

emergency medical ambulance services and the Enfield Police Department. Each call for a drug-

related overdose puts an enormous strain and burden on the Town of Enfield. Every time such a

call is received by the Town’s Emergency Communications Department, the following occurs: the

dispatcher transfers the call to the Enfield Police Department, and the Police Department’s own

dispatcher contacts the individual police officers to go out to the scene and investigate the reason

for the call. Typically, each overdose call requires 2 dispatchers, 2 police officers and 2-3 EMS

personnel.

               In addition, as part of its mission to provide health care services to the Town’s

indigent sick and disabled, Enfield has incurred unreimbursed an/or un-recouped costs of

providing: (a) medical care and other treatments for patients suffering from opioid-related

addiction or disease, including overdoses and deaths; (b) counseling and rehabilitation services;

(c) the diversion of assets from the provision of other needed health care; and (d) increased human

resources costs, as well as lost productivity of its employees.

               Providing this emergency medical care is costly, but necessary to combat the health

crisis created by Defendants.




                                                168
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 175 of 194



        Law Enforcement Costs

                As a result of the opioid epidemic created by Defendants, and the resulting

increases in drug overdoses, hospitalizations, and crime, the Town of Enfield has been required to

spend and/or allocate additional resources in order combat this epidemic.

                The prosecution and incarceration costs associated with the increase in drug-related

crimes are substantial and continuing.

                In addition, the Enfield Police Department participates in an annual eight-hour

drug-take-back event, which requires two police officers to be present to maintain and keep secure

the prescription drugs turned in. The confiscated prescription drugs from this event must then be

transported to a facility for incineration.

        Diversion Costs

                The Town of Enfield’s employees have been forced to divert time and resources to

fight the opioid epidemic created by Defendants that it would otherwise devote to other issues

and/or programs. These lost productivity costs can be directly attributed the opioid epidemic.

                For example, the Enfield Public Library and public schools now have to expend

resources to purchase pamphlets and other public service announcement materials regarding the

dangers of the opioid epidemic and substance abuse treatment. Additionally, librarians must devote

time and resources to respond to various drug-related crisis (i.e., drug use in bathrooms, increased

vagrancy, safety precautions, etc.).

                Furthermore, all departments within the Town of Enfield send personnel

(particularly the respective department heads) to attend various conferences, speeches, and

seminars concerning the education and training of their employees and subordinates on how to

respond to crisis scenarios.




                                                169
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 176 of 194



       Community Outreach Expenses

               The Town of Enfield provides various programs to the community it serves,

particularly with respect to drug addiction and treatment. Moreover, Enfield collaborates on

several initiatives geared towards rectifying the damage caused by Defendants’ conduct.

               For example, Enfield’s Department of Children and Families devotes five

employees to administer programs in Enfield Public Schools aimed at prevention and support for

children who have been impacted by opioid addiction.

               In addition, Enfield’s Family Resource Center sponsors the Grandparents Raising

Grandchildren Support Group, which, among other things, provides counseling and support for

the children of those individuals who have had fatal drug overdoses, as well as the grandparents

who are now the primary caretakers for those orphaned children.

               Enfield also provides funding, in conjunction with a $10 million federal grant, to

the Community Health Resources, to assist Enfield residents suffering from drug addiction,

including substance abuse outpatient services, teen substance abuse programs, medication-assisted

treatment, housing services, a 30-day intensive residential treatment center for women and mothers

with a history of substance abuse, and intervention and pre-trial programs aimed at detoxification

and stabilization for those opioid addicted individuals reentering the community. The Town of

Enfield also receives a grant that funds the Enfield Together Coalition (ETC), whose mission is to

identify and address local youth substance abuse, including prescription opioid medication and

heroin. As a part of its work, in 2015 the ETC conducted a survey report which studied opioid

abuse in grades 6-12. These grants, however, are not guaranteed and Enfield would shoulder all

the costs of these outreach programs should the grants be rescinded.




                                               170
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 177 of 194



                Even Enfield’s Department of Public Works has incurred costs related to the opioid

epidemic. For example, the Department of Public Works been forced to install additional lighting

in the Town’s public parks deter drug use and drug-related theft.

                                          *      *       *

                Virtually every department within the Town of Enfield has been impacted, and

forced to incur additional expenses year after year to try to mitigate the devastating impact of the

opioid epidemic to Enfield’s residents.

                In short, by virtue of the deceptive and fraudulent marketing campaign of the

Manufacturer Defendants and the wanton and willful violation of their obligations by the

Distributor Defendants, the Town of Enfield, the State of Connecticut, and the nation are gripped

in the throes of a drug epidemic that is causing substantial economic harm to the Town and its

residents.

V.     CAUSES OF ACTION

                                         COUNT ONE
                                        Public Nuisance
                                    (Against All Defendants)

                Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

                This claim is brought by the Town of Enfield against all Defendants, individually

and acting through their employees and agents and in concert with each other, because each

Defendant has intentionally, recklessly, or negligently engaged in conduct that injuriously affected

rights common to the general public, specifically the rights of the people of Enfield to public

health, public safety, public peace, public comfort, public convenience, and public welfare,

without unreasonable interference. See RESTATEMENT SECOND, TORTS §821B.




                                                171
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 178 of 194



               Defendants’ unlawful marketing, sale, and distribution of opioid prescriptions have

created a public nuisance that constitutes a significant, unreasonable interference with these

common rights, and have damaged the public generally and whole community. In addition, this

interference is continuing in nature and has produced a long-lasting effect.

               Each Manufacturer Defendant has, and continues to, intentionally, recklessly, and

negligently market their opioid products through materially false and misleading statements to

physicians, pharmacists, insurers, and members of the general public that misrepresented the

characteristics and safety of opioids and resulted in widespread inappropriate use of these highly

addictive and dangerous pharmaceuticals. By acting in such a negligent and reckless manner, each

Manufacturer Defendant injuriously affected the public health, safety and morals of the

community. Moreover, each Manufacturer Defendant had knowledge of the likely and foreseeable

harm to the Town and residents of Enfield proximately caused by its unlawful conduct.

               Each Distributor Defendant has, and continues to, widely disseminate the

Manufacturer Defendants’ dangerous opioid products in the Town of Enfield, in breach of state

law and in a negligent and reckless manner, that injuriously affects the public health, safety, and

morals of the community. Moreover, each Distributor Defendant had knowledge of the likely and

foreseeable harm to the Town and residents of Enfield. Through their promotion, marketing, and

distribution of opioids for profit, the Defendants created a public nuisance in the Town proximately

caused by their unlawful conduct.

               Individual Defendant Kapoor was the mastermind behind Insys’s blatant, wanton,

and willful misrepresentations and unlawful marketing schemes to sell its fentanyl product,

Subsys, regardless of the dangers to unsuspecting members of the public within the Town of




                                                172
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 179 of 194



Enfield. Moreover, he had knowledge of the likely and foreseeable harm to the Town and residents

of Enfield proximately caused by his unlawful conduct.

               The individual Sackler Family Defendants knew about, handsomely profited from,

and drove Purdue Pharma to engage in falsehoods and misrepresentations about the highly

addictive quality of opioids, and they continued to push such an illegal policy in the face of untold

death and destruction caused by these lies.

               As members of the Purdue board of directors, the Sackler Family Defendants

caused that company to blatantly, wantonly, and willfully misrepresent, and to unlawfully market

and sell its opioid products regardless of the dangers to unsuspecting members of the public within

the Town of Enfield, and to the Town of Enfield itself. Moreover, the Sackler Family Defendants

had knowledge of the likely and foreseeable harm to the Town and residents of Enfield proximately

caused by their unlawful conduct.

               Defendants knew that opioid prescription drugs are dangerous because these drugs

are highly regulated substances under federal and state law due to their addictive qualities and

potential for abuse. Defendants’ actions created, fueled, and expanded the overuse, misuse, and

abuse of opioids, drugs that are specifically codified as constituting severely harmful substances.

As such, Defendants created an intentional nuisance.

               Each Defendant’s conduct was unlawful, intentional, and reckless and has resulted

in significant and unreasonable interference with the public health, safety, peace, and welfare of

Enfield’s residents. As such, each Defendant’s conduct constitutes a public nuisance and, if

unabated, will continue to threaten the health, safety, and welfare of the Town’s residents. The

public nuisance created by Defendants’ actions is substantial, unreasonable, and continuing and

has harmed the entire community in ways that include, but is not limited to, the following:




                                                173
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 180 of 194



               (a)    the high rate of opioid use leads to increased opioid addiction, overdoses,

       both fatal and otherwise, and an increased number of Enfield residents who are unable to

       care for themselves or their families due to their addiction;

               (b)    even residents who are not addicted are affected by the public nuisance

       Defendants created. The family members of those who became addicted will endure

       financial and emotional burdens of striving to get help for their loved ones as they grapple

       with a disease that is not curable and has a formidable relapse rate, or worse have sustained

       the pain of having a loved one die because of the greed of Defendants;

               (c)    even residents who are not family members of any addicted person are

       affected in their use and enjoyment of public areas, such as parks and recreation areas

       offered by the Town, due to the increased danger of crime posed by an increased population

       of addicted individuals;

               (d)    employers have lost the quantifiable value of productive and healthy

       workers; and

               (e)    the diversion of Town resources to address the public nuisance of the opioid

       epidemic has taxed the medical, public health, law enforcement, courts, incarceration

       systems, and schools of the Town and strained Enfield’s financial resources.

               The Town of Enfield has a clearly ascertainable right and is the appropriate party

to require Defendants to abate conduct that perpetuates this public nuisance.

               The Town of Enfield seeks all legal and equitable relief permitted by law.




                                               174
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 181 of 194



                                          COUNT TWO
                Violation of the Connecticut Unfair Trade Practices Act (CUTPA),
                                 Conn. Gen. Stat. §42-110a, et seq.
                      (Against the Manufacturer and Individual Defendants)

                 Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

                 Manufacturer Defendants engaged in unfair and deceptive practices in violation of

Conn. Gen. Stat. §42-110b. The actions and transactions constituting the unfair or deceptive acts

and practices of each Defendant occurred primarily and substantially within the State of

Connecticut.

                 Manufacturer Defendants made, or through their control of third parties, and by

aiding and abetting third parties, made and caused to be made, untrue, false, misleading, and

deceptive statements of material fact, or made or caused to be made statements that omitted or

concealed material facts, rendering the statements misleading, to prescribers, consumers, payors,

and Plaintiff, in connection with Defendants’ marketing, promotion, sale, and use of prescription

opioids.

                 These untrue, false, misleading, and deceptive statements of material fact made to

the Town of Enfield included, but were not limited to, the following misstatements to the treating

physicians:

                 (a)    misstatements relating to the addictive nature of opioids;

                 (b)    misstatements relating to the risk of overdose, death, and irreversible

       damage to the brain;

                 (c)    misstatements relating to the titration schedules of opioids;




                                                 175
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 182 of 194



               (d)     misstatements to the treating physicians, to the medical community in

       general, to residents of Enfield, and to Enfield relating to the risks and safety of the use of

       opioids for the treatment of chronic pain;

               (e)     misstatements relating to and the use of unfair and deceptive practices in

       connection with KOLs, the creation of false fronts, infiltration of medical societies to

       perpetuate the Defendants’ false message to physicians to peddle their products to masses

       of persons for whom they were dangerous and caused death or permanent brain damage;

               (f)     misstatements relating to the viability, risks, benefits, and superiority of

       alternative treatments;

               (g)     Purdue’s and Endo’s false claims that abuse-deterrent opioids reduce

       tampering and abuse; and

               (h)     Purdue’s false claims that OxyContin provides a full 12 hours of pain relief.

               Manufacturer Defendants knew, or should have known, at the time of making or

disseminating the false statements and material omissions, that they were untrue, false, misleading

and deceptive, and therefore likely to deceive the public, the prescribers, the payors, and the Town

of Enfield, of the risks, benefits, and superiority of opioids.

               Manufacturer Defendants directly engaged in false, untrue and misleading

marketing, and disseminated the false, untrue and misleading marketing themselves and through

third parties whom they aided and abetted. Manufacturer Defendants made these statements with

the intent that the Town of Enfield and its residents would rely on them, and it was reasonably

foreseeable to the Manufacturer Defendants that such reliance would result in the use of opioid

prescriptions by persons in quantities and for durations that would cause death or severe harm to

users, and harm to the Town. Manufacturer Defendants intended to deceive the physicians who




                                                 176
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 183 of 194



prescribed opioids to the residents of Enfield and the payors who purchased, or covered the

purchase of, opioids for chronic pain.

                 The Town and its residents did rely on the Defendants’ false, misleading and

unconscionable statements and the Town of Enfield has sustained ascertainable losses as a direct

and proximate result.

                 Manufacturer Defendants’ conduct, as alleged herein, offends public policy, is

immoral, unethical, oppressive or unscrupulous, and caused substantial injury to consumers,

including the Plaintiff.

                 The Town of Enfield has suffered an ascertainable loss by reason of Defendants’

violation of CUTPA in that, as a direct, foreseeable proximate result of the Manufacturer

Defendants’ violations, Plaintiff has paid for excessive opioid prescriptions for its current and

former employees and their dependents; has paid for healthcare services for the treatment of

addiction resulting from their improper opioid treatment; has incurred increased expenditures for

police and fire responses triggered by overdoses and suspected overdoses; has incurred increased

expenditures for its law enforcement services for families and children, and the homeless, and has

been forced to incur the expense of services that the Town of Enfield never before had to provide,

due to the scope and nature of the opioid epidemics.

                                         COUNT THREE
                Violation of the Connecticut Unfair Trade Practices Act (CUTPA),
                                 Conn. Gen. Stat. §42-110a, et seq.
                               (Against the Distributor Defendants)

                 Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.




                                                 177
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 184 of 194



                Distributor Defendants violated Conn. Gen. Stat. §42-110b, because, in the conduct

of trade or commerce, Distributor Defendants have engaged in unfair and deceptive acts and

practices.

                Distributor Defendants knew or should have known that the distribution of

controlled substances must be managed with care to avoid harming the consumer and the public

at large through an unwarranted proliferation of the opioids. They knew or should have known,

that opioid distributions are subject to strict reporting obligations and inventory monitoring in

order to detect irregularity in buying patterns relating to the size and frequency of sale of controlled

substances, as mandated by relevant state and federal laws and regulations, as well as common

sense and common law. Furthermore, Defendants knew or should have known that the buying

patterns for opioids grossly deviated from the regular course both in quantity and frequency of

purchases, yet failed to report, alert, or otherwise notify authorities of these irregular buying

patterns, to investigate or to halt such deliveries.

                Distributor Defendants knew, or should have known, that their omissions operated

to conceal the highly irregular and illegal flow of opioids into the Town of Enfield. Indeed,

Defendants intentionally or purposefully failed to slow down, inspect, report, alert, investigate or

halt, or otherwise limit the flow of these dangerous substances into the Town of Enfield in order

to generate profits that they otherwise would not generate, but for the concealment of the irregular

buying patterns. Distributor Defendants knew or should have known that the Town of Enfield and

its residents relied on their non-disclosure of the suspicious sales, and it was reasonably foreseeable

to the Distributor Defendants that such reliance would result in the continued and increased use of

opioid prescriptions by persons in quantities, frequencies, and durations that would cause death or

severe harm to the users and harm to the Town. Distributor Defendants intended to deceive the




                                                  178
        Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 185 of 194



residents of Enfield and the payors who purchased, or covered the purchase of, opioids for chronic

pain.

                The Town and its residents did rely on the Distributor Defendants’ omissions

regarding the illegal and irregular buying patterns, and the Town of Enfield has sustained

ascertainable losses as a direct and proximate result.

                Distributor Defendants’ conduct, as alleged herein, offends public policy, is

immoral, unethical, oppressive or unscrupulous, and caused substantial injury to consumers,

including the Plaintiff.

                The Town of Enfield has suffered an ascertainable loss by reason of Defendants’

violation of CUTPA in that, as a direct, foreseeable proximate result of the Manufacturer

Defendants’ violations, Plaintiff has paid for excessive opioid prescriptions for its current and

former employees and their dependents; has paid for healthcare services for the treatment of

addiction resulting from their improper opioid treatment; has incurred increased expenditures for

police and fire responses triggered by overdoses and suspected overdoses; has incurred increased

expenditures for its law enforcement services for families and children, and the homeless, and has

been forced to incur the expense of services that the Town of Enfield never before had to provide,

due to the scope and nature of the opioid epidemics.

                                      COUNT FOUR
                                    Common Law Fraud
                    (Against the Manufacturer and Individual Defendants)

                Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

                Manufacturer and Individual Defendants had knowledge of the material facts that




                                                179
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 186 of 194



                prescription opioids are addictive and that using them for the treatment of chronic

pain carries a high risk of addiction and its attendant problems, including overdose, death, or a

permanently damaged brain function in affected individuals.

                Notwithstanding the knowledge described above, all Manufacturer and Individual

Defendants falsely represented, or omitted and/or knowingly concealed information rendering the

statements false, that prescription opioids are relatively safe for the management of chronic pain.

                All Manufacturer and Individual Defendants made those false representations to

physicians, patients, hospitals, and the communities of America at large, including Plaintiff, the

Town of Enfield.

                All Manufacturer and Individual Defendants made those false statements to induce

large numbers of persons, physicians, patients, and others within the Town of Enfield, as well as

the Plaintiff itself, to purchase opioid prescriptions as a form of pain relief.

                In huge numbers, physicians, physician assistants, nurse practitioners, and hospital

staff did indeed prescribe vast quantities of the opioids sold by Manufacturer and Individual

Defendants, and large numbers of persons in the Enfield community did indeed take such pills for

chronic pain relief in reliance on the false representations made by the Manufacturer and Individual

Defendants.

                                          COUNT FIVE
                                      Common Law Fraud
                               (Against the Distributor Defendants)

                Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.




                                                  180
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 187 of 194



                Distributor Defendants knew that opioids buying patterns grossly deviated from the

regular course both in quantity and frequency of purchases, yet failed to report, alert, or otherwise

notify authorities of these irregular buying patterns.

                Distributor Defendants knew the material fact that they had a statutory duty under

both Connecticut law and federal law, as well as a common law duty, to protect the public health

by monitoring and controlling the amount of prescription opioids that was allowed to enter the

Enfield area. They knew they were not discharging that responsibility, failed to alert the DEA and

state authorities about “suspicious sales” of drugs, and failed to halt the suspicious sales of drugs

throughout the United States, including in and/or to the Town of Enfield.

                The Town of Enfield did, in fact, rely on Distributor Defendants’ knowingly false

statements and thereby did not become aware, until it was too late, that their community had

become flooded with an exorbitant, excessive quantity of opioids.

                Conduct of all Defendants was willful, wanton, malicious, and directed at the public

generally.

                As a direct and foreseeable consequence of the Defendants’ fraudulent acts,

Plaintiff has been damaged as alleged herein.

                                          COUNT SIX
                                   Negligent Misrepresentation
                                    (Against All Defendants)

                Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

                Each Defendant had, and continues to have, an obligation to exercise reasonable

care in manufacturing, marketing, selling, and distributing its products to the State of Connecticut,

the Town of Enfield, and its surrounding area. Each Defendant breached that duty with the




                                                 181
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 188 of 194



foreseeable devastating consequences to the Town. The injury and harm to the Town was

proximately and substantially caused by Defendants’ negligent misrepresentation.

               All Defendants knew they were manufacturing, selling, and/or distributing

dangerous drugs, which are designated as Schedule II or III controlled substances due to their

addictive and dangerous qualities.

               Reasonably prudent manufacturers of pharmaceutical products would know that

aggressive marketing of highly addictive opioids for long-term chronic pain was likely to cause

large numbers of patients to become addicted to their opioid prescriptions, foreseeably causing

such patients to need more frequent and higher levels of the opioids for pain relief, and foreseeably

turning to the use of street drugs, such as heroin, and fentanyl, which are almost indistinguishable

from opioids, both chemically and in the effect on the human brain.

               Reasonably prudent distributors of pharmaceutical products would anticipate that

distribution of such dangerous prescription opioids, without monitoring for, reporting, or halting

suspicious sales would wreak havoc on communities, such as the Town of Enfield, which would

be inundated with opioids, imposing excessive burdens on the Town to try to contain the problem.

The purpose for the closed system of opioid distribution, of which all Defendants were familiar,

was precisely to control the excessive flow of dangerous substances, such as opioids, into

communities, such as was experienced, and continues to be experienced, by the Town.

               Despite this knowledge of grave foreseeable harm from marketing opioids for long-

term treatment of chronic pain, without warning of the serious risks of addiction, Manufacturer

and Individual Defendants made false and misleading statements and omitted material

information, which made the representations false to physicians, nurse practitioners, payors,

patients, the public, and the Town, regarding the risk of addiction from long-term use of opioids.




                                                182
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 189 of 194



                Despite this knowledge of grave foreseeable harm to the Town of Enfield from

distributing vast quantities of opioids without regard to whether or not the sales were suspicious,

and without disclosing the material fact that they were acting in violation of laws and regulations

requiring that they maintain a system to prevent suspicious sales, the Distributor Defendants

breached their duty to distribute the opioids in a fair and reasonable manner.

                But for Defendants’ material factual omissions and misrepresentations, Defendants

would not have been able to sell the dangerous quantity of opioids into the Town of Enfield and

its surrounding areas. As a direct and foreseeable consequence of the Defendants’ negligent

misrepresentations, Plaintiff has been damaged as alleged herein.

                                      COUNT SEVEN
                                         Negligence
           (Against the Manufacturer Defendant Insys, Individual Defendant Kapoor,
                               And All Distributor Defendants)

                Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

                All Defendants have a duty to exercise reasonable care in the distribution of

opioids.

                Violations of statutes and regulations are evidence of negligence, where the harm

sustained by Defendants’ statutory or regulatory violations is the type sought to be prevented and

the violations proximately caused.

                All Defendants’ negligent conduct involved violations of Connecticut statutory

law, and the harm caused by the negligence was the type sought to be prevented by the statute.

                The Distributor Defendants’ conduct relating to the wholesale distribution of

controlled substances is governed by Conn. Gen. Stat. §21a-70(b), (c)(6), & (e) and Conn. Gen.

Stat. §21a-248(d), and the Federal Controlled Substances Act, 21 U.S.C. §§801, et seq. (“FCSA”).



                                                183
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 190 of 194



               Conn. Gen. Stat. §21a-70(b), (c)(6), & (e), Conn. Gen. Stat. §21a-248(d), and the

FCSA all create statutory standards that require prescription drug distributors to maintain and

monitor a closed chain of distribution and to detect, report, inspect, and halt suspicious orders, so

as to prevent the black market diversion of controlled substances.

               More specifically, Connecticut state and regulatory law requires that the Distributer

Defendants know the average number of their opioid prescriptions filled daily, how the percentage

of controlled substances compares to a customer’s overall purchases, how the pharmacist fulfills

its responsibility to ensure that prescriptions are being fulfilled for legitimate medical purposes,

and the identities of “pill mill” outlets that are the pharmacists’ most frequent prescribers.

               The fraud against the general public perpetrated by the Distributor Defendants

against the Town of Enfield and its general community, by allowing the Town to become awash

in opioid prescription drugs that far exceeded any legitimate medical need, solely for their

wrongful profit, constitutes the common law of cheat, since it harmed the general public, and

ordinary prudence by the Town would not have been able to safeguard the Plaintiff until the harm

had already occurred.

               The Distributor Defendants’ violations of the statutory and regulatory standards set

forth in the Conn. Gen. Stat. §21a-70(b), (c)(6), & (e) and Conn. Gen. Stat. §21a-248(d), and the

FCSA constitute negligence under Connecticut law.

               Conn. Gen. Stat. §53a-215 makes it a crime for any person to knowingly submit

claims under an insurance policy with the “intent to injure, defraud, or deceive” any insurer.

               Among the many crimes committed by Defendant Insys, and its control persons

named as numerous former Insys executives and managers regarding the unlawful manner in

which Insys sold and marketed its powerful opioid, Subsys, throughout the Town of Enfield and




                                                 184
      Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 191 of 194



surrounding areas, was the crime of insurance fraud by setting up a standard operating procedure

to mislead insurance companies that Subsys was being prescribed for cancer patients, when Insys

and Individual Defendant Kapoor knew that Subsys was, in fact, being prescribed for patients for

whom it was unsafe and medically contra-indicated who were not cancer patients.

               Defendant Insys’s and Individual Defendant Kapoor’s violations of the statutory

standards set forth in Connecticut state and federal law, including, but not limited to, Conn. Gen.

Stat. §53a-215, constitute negligence under Connecticut law.

               Defendant Insys’s and Individual Defendant Kapoor’s violations of various

criminal laws were, and are, a substantial factor in the injuries and damages sustained by Plaintiff.

               As a direct and proximate result of the lack of reasonable care by Distributor

Defendants in conducting their business of distributing pharmaceutical products at the wholesale

level, Plaintiff was flooded with opioid prescriptions well beyond any legitimate medical need.

               As a direct and foreseeable consequence of Distributor Defendants’ negligent

conduct, Plaintiff has been damaged as alleged herein. Distributor Defendants’ violations of the

state and federal statutes, and public safety regulations cited herein, were and are a substantial

factor in the injuries and damages sustained by Plaintiff.

               It was foreseeable that Distributor Defendants’ breach of statutory and regulatory

laws described herein would result in the damages sustained.

               Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from the negligent conduct of Defendant Insys, Individual Defendant Kapoor,

and the Distributor Defendants.




                                                185
       Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 192 of 194



                                       COUNT EIGHT
                                      Unjust Enrichment
                                    (Against All Defendants)

                Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

                All Defendants received and accepted a material benefit from the Town of Enfield’s

expenditure of funds for the purchase of opioid prescriptions for its insured employees under the

Town’s workers’ compensation and medical benefits plans. This material benefit and profit

garnered by Defendants from opioid prescriptions purchased and paid for by Plaintiff and its

residents was the expected and intended result of Defendants’ conscious wrongdoing. Defendants

accepted the payment without protest, retained and benefited from those payments, and have

refused to voluntarily disgorge their unjust enrichment.

                At the time the Town of Enfield made these expenditures, it did so in reliance and

under the belief that it was provided with all the necessary and accurate information regarding the

risks and benefits of opioid use. The Town of Enfield relied on the truthfulness and accuracy of

Defendants’ misrepresentations and omissions to its detriment, because it agreed to confer a

benefit on Defendants, which the Town of Enfield would not have done but for the wrongful

conduct of Defendants.

                Retention of these benefits by each of the Defendants would be unjust.

                Additionally, it would be inequitable to allow the Town of Enfield to continue to

bear the cost of expenditures it was forced to make to try to support the health and safety of its

residents, in the face of the opioid epidemic in its community created by all the Defendants, without

shifting the full amount of those expenditures from the Town of Enfield to the Defendants.

V.     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, Town of Enfield, demands judgment against each Defendant,


                                                186
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 193 of 194
Case 3:19-cv-00789-JBA Document 1-1 Filed 05/22/19 Page 194 of 194




                              Judith S. Scolnick
                              Beth A. Kaswan
                              Donald A. Broggi
                              Joseph G. Cleemann
                              Sean T. Masson
                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                              The Helmsley Building
                              230 Park Avenue, 17th Floor
                              New York, NY 10169
                              Tel: 212-223-6444
                              Fax: 212-223-6334

                              Counsel for Plaintiff




                               188
